


EXHIBIT 10.27



--------------------------------------------------------------------------------









PURCHASE AND SALE AGREEMENT
2000 and 2100 Seaport Boulevard in the City of Redwood City, County of San
Mateo, State of California
SELLER:
VII PACIFIC SHORES INVESTORS, L.L.C.,
a Delaware limited liability company
BUYER:
INFORMATICA CORPORATION,
a Delaware corporation


November 17, 2011























--------------------------------------------------------------------------------




1

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
2000 and 2100 Seaport Boulevard in the City of Redwood City,
County of San Mateo, State of California
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of November 17,
2011 (the “Effective Date”), by and among VII PACIFIC SHORES INVESTORS, L.L.C.,
a Delaware limited liability company (“Seller”); and INFORMATICA CORPORATION, a
Delaware corporation (“Buyer”).
R E C I T A L S
Seller is the owner of the Property (as defined below) and Seller desires to
sell, and Buyer desires to purchase the Property upon and subject to the terms
and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the respective promises contained in this
Agreement, Buyer and Seller agree as follows:
A G R E E M E N T S
1.Purchase and Sale; Reservation; Definitions
A.Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller shall sell to Buyer, and Buyer shall purchase from Seller, all of
Seller's right, title and interest in and to the Property.
B.Reservation. Seller hereby reserves the Seller's Proprietary Materials (as
hereinafter defined), and Buyer hereby acknowledges that the Seller's
Proprietary Materials will be reserved by Seller at Closing (as hereinafter
defined).
C.Certain Definitions. As used herein, the following terms shall have the
following meanings:
(1)“Property” means all of Seller's right, title and interest in and to the
following, collectively:
(a)the land (the “Land”) located at 2000 and 2100 Seaport Boulevard, in the City
of Redwood City, County of San Mateo, State of California, as more particularly
described in Exhibit D attached hereto;
(b)all improvements, structures and fixtures located upon the Land (the
“Improvements”) ;
(c)all rights, entitlements, privileges and easements appurtenant to the Land
and Improvements, including, without limitation, air rights, water rights and
any other easements, rights-of-way or appurtenances used in connection with the
beneficial use or enjoyment of the Land and Improvements (the “Appurtenances”;
the Land, the Improvements and the Appurtenances are sometimes hereinafter
collectively referred to as the “Real Property”);
(d)all tangible personal property (the “Personal Property”) owned by Seller and
located on and used solely in connection with the management, operation or
repair of the Real Property, other than that owned by tenants, the property
manager and any other third parties;
(e)the interest of the “Lessor” in and to all Tenant Leases (as hereinafter
defined);
(f)all contracts that affect solely the Property (the “Property Contracts”) set
forth on Exhibit E attached hereto that Buyer has hereby expressly elected to
assume at Closing as specifically noted on Exhibit E attached hereto;
(g)all contracts that affect the Property and any other property within the
Pacific Shores Center complex (the “Project Contracts” and collectively with the
Property Contracts, the “Contracts”) set forth on Exhibit E attached hereto that
Buyer has hereby expressly elected to assume at Closing as specifically noted on
Exhibit E attached hereto, provided, however, that any such Project Contract
Buyer has elected to assume shall be modified and amended by Seller so that at
Closing a separate contract applicable to the Property only (and not any other
portion of the Pacific Shores Center complex) is assignable to Buyer, and for
purposes of this Agreement, only such separate contract applicable to the
Property only shall be included in the definition of “Property” hereunder;
(h)the plans, permits, licenses and warranties held solely for use in connection
with all or any portion of the Improvements or the Personal Property, including,
without limitation, warranties and guaranties received by Seller from any
contractors or suppliers of improvements or equipment, and certificates of
occupancy and other similar permits

2

--------------------------------------------------------------------------------




and licenses relating to the use and operation of the Real Property (the
foregoing items together with the Property Contracts being the “Intangible
Property”); and
(i)all rights allocable to the Improvements or otherwise to the Property under
the that certain Declaration of Covenants, Conditions, Restrictions, Easements
and Charges for Commercial Planned Development recorded in the official records
of San Mateo County (“Official Records”) on July 21, 2000 as instrument number
2000-0891222, as amended by that certain First Amendment to Declaration of
Covenants, Conditions, Restrictions, Easements and Charges for Commercial
Planned Development recorded in the Official Records on December 7, 2006 as
instrument number 2006-185322, and that certain Second Amendment to Declaration
of Covenants, Conditions, Restrictions, Easements and Charges for Commercial
Planned Development recorded in the Official Records on April 11, 2007 as
instrument number 2007-055324 (as so amended, the “Declaration”).
D.Retained Liabilities. At Closing, Seller shall retain all liability for, and
Buyer shall not have any obligation or liability concerning the following
(collectively, the “Retained Liabilities”):
(1)any liabilities under any Contracts, to the extent such liabilities are due
and payable prior to the Closing Date, including, without limitation, the
liability for the payment of any amounts due and payable prior to the Closing
Date under any Contracts;
(2)any liabilities under the Declaration as owner of the Property to the extent
such liabilities are due and payable prior to the Closing Date, including,
without limitation, the liability for the payment of any amounts due and payable
prior to the Closing Date under the Declaration as owner of the Property;
(3)any liabilities under the Development Agreement dated October 26, 1998 and
recorded August 6, 1999 in the Official Records of San Mateo County, California
(the “Development Agreement”), excluding any expenses or other liabilities under
the Declaration that are described or referenced in, or defined by reference to,
the Development Agreement (including but not limited to obligations under
Section 9.20 of the Declaration), provided, however, that neither Seller nor
Buyer is hereby asserting that there are now or hereafter any liabilities under
the Development Agreement other any liabilities under the Declaration that are
described or referenced in, or defined by reference to, the Development
Agreement;
(4)any claim for personal injury or property damage which is based on any event
that occurred prior to the Closing Date either at the Real Property or in
connection with the Property;
(5)any damages (including costs of cleanup, containment or other remediation)
arising from or in connection with any environmental, health or safety
liabilities arising out of or relating to (i) the ownership or operation of the
Property by Seller prior to the Closing Date, or (ii) any bodily injury
(including illness, disability and death, regardless of when any bodily injury
manifested itself), personal injury, property damage (including trespass,
nuisance, wrongful eviction and deprivation of the use of real property) or
other damage of or to any person or any assets in any way arising from or
allegedly arising from any hazardous activity conducted by Seller with respect
to the Property.; and
(6)any pending litigation against Seller or litigation filed against Seller
after Closing pertaining to the Retained Liabilities.
Notwithstanding the foregoing or anything to the contrary contained in this
Agreement or in any other document contemplated herein or executed in connection
herewith, Seller and Buyer hereby acknowledge and agree that in no event shall
Seller have any liability or obligation (as a Retained Liability or otherwise)
with respect to matters for which the “Lessee” under any Tenant Lease is
responsible or liable (including but not limited to any payment or reimbursement
obligations of the “Lessee” under the Tenant Leases).
2.Purchase Price
A.The purchase price for the Property shall be One Hundred Fifty-Four Million
Two Hundred Ten Thousand One Hundred Twenty Five and No/100 United States
Dollars ($154,210,125.00) (the “Purchase Price”), plus or minus prorations and
other adjustments as provided herein.
B.Seller hereby acknowledges, without representation or warranty, that Buyer's
acquisition of the Property will enable Buyer to terminate the Tenant Leases on
or after the Closing Date and in advance of their scheduled expiration, and such
ability to terminate the Tenant Leases represents a material inducement to
Buyer's agreement to the Purchase Price. Notwithstanding the foregoing or
anything to the contrary contained herein, Seller and Buyer hereby acknowledge
and agree that all liabilities and obligations under the Tenant Leases between
Seller, as “Lessor” thereunder, and Buyer, as “Lessee” thereunder, which
liabilities and obligations accrued or otherwise pertain to periods prior to the
Closing Date (including, without limitation the provisions of Section 4.05 of
the Tenant Leases, relating to adjustments to tax and expense pass-throughs and
reimbursements relating to any period prior to the Closing Date), shall survive
any termination by Buyer of the applicable Tenant Lease on or after the Closing
Date.

3

--------------------------------------------------------------------------------






3.Payment of Purchase Price. The Purchase Price shall be paid to Seller by Buyer
as follows:
A.Deposit.
(1)Deposit. Within one (1) business day after the mutual execution of this
Agreement, Buyer will deliver to First American Title Insurance Company (the
“Title Company”), 1737 N. First Street, Suite 500, San Jose, California 95112,
Attention: Ms. Dian L. Blair (pursuant to wiring instructions provided to Buyer)
a wire transfer of immediately available federal funds, in the amount of Seven
Million Six Hundred Twenty Thousand Five Hundred Six and 25/100 United States
Dollars ($7,620,506.25) as an earnest money deposit (which amount, together with
the interest earned on such amount, is referred to in this Agreement as the
“Deposit”). The Deposit shall be invested and held by the Title Company in
accordance with the terms of Section 3C below and the terms of a separate
deposit escrow agreement in the form of Exhibit F attached hereto and dated as
of the Effective Date by and among Buyer, Seller and the Title Company (the
“Deposit Escrow Agreement”) which shall be executed by Buyer and Seller and
delivered to the Title Company (along with an executed copy of this Agreement)
on the Effective Date.
(2)Independent Consideration. The sum of One Hundred Dollars ($100.00) (the
“Independent Consideration”) out of the Deposit is independent of any other
consideration provided hereunder, shall be fully earned by Seller upon the
Effective Date hereof, and is not refundable to Buyer under any circumstances.
Accordingly, if this Agreement is terminated for any reason by either party, the
Independent Consideration shall be paid by the Title Company to Seller.
B.Closing Payment. The balance of the Purchase Price, as adjusted by the Deposit
and by the adjustments, prorations, credits and allocations of income and
expenses provided for in this Agreement, shall be delivered by Buyer to Title
Company (to be disbursed by Title Company in accordance with Section 6 hereof)
by wire transfer of immediately available funds on or before 10:00 a.m. (Pacific
Standard Time) on the Closing Date. Such balance of the Purchase Price, as so
adjusted, is herein called the “Closing Payment”. The closing of the
transactions contemplated herein (the “Closing”) shall occur on the date (the
“Closing Date”) mutually agreed to by Seller and Buyer; provided, however, that
if the Closing Date has not occurred on or before December 2, 2011 (the “Outside
Closing Date”), then either party shall be permitted to terminate this Agreement
effective upon delivery of written notice to the other party and the Title
Company, in which case the parties shall have no further rights or obligations
hereunder, except those that expressly survive any such termination; further
provided, however, that if the failure to effectuate Closing on or before the
Outside Closing Date is a result of a material breach by Buyer or Seller of its
obligations under this Agreement, the non-breaching party shall be entitled to
the remedies available in Section 3C.
C.REMEDIES; DAMAGES.
(1)BUYER AND SELLER RECOGNIZE THAT THE PROPERTY WILL BE REMOVED FROM THE MARKET
DURING THE TERM OF THIS AGREEMENT AND THAT IF THE TRANSACTIONS CONTEMPLATED
UNDER THIS AGREEMENT ARE NOT CONSUMMATED BECAUSE OF BUYER'S DEFAULT AFTER THE
EXPIRATION OF APPLICABLE NOTICE AND CURE PERIODS, SELLER SHOULD BE COMPENSATED
FOR SUCH DETRIMENT. IT IS EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN THE
EXTENT OF THE DETRIMENT AND, TO AVOID THIS PROBLEM, BUYER AND SELLER AGREE THAT
IF THIS TRANSACTION IS NOT CONSUMMATED BECAUSE OF BUYER'S DEFAULT AFTER THE
EXPIRATION OF APPLICABLE NOTICE AND CURE PERIODS, SELLER SHALL BE ENTITLED, AS
ITS SOLE AND EXCLUSIVE REMEDY, TO RECOVER FROM BUYER AS LIQUIDATED DAMAGES THE
AMOUNT OF THE DEPOSIT (THE PARTIES AGREEING THAT THE DEPOSIT IS A REASONABLE
ESTIMATE OF SELLER'S DAMAGES), AND THIS AGREEMENT SHALL BE TERMINATED PROVIDED,
HOWEVER, THAT THE FOREGOING PROVISION SHALL NOT LIMIT SELLER'S RIGHT TO RECEIVE
REIMBURSEMENT FOR REASONABLE ATTORNEYS' FEES PURSUANT TO SECTION 11F OF THIS
AGREEMENT OR UNDER ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, NOR WAIVE OR AFFECT BUYER'S
INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT EXECUTED
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, NOR WAIVE
OR AFFECT SELLER'S RIGHTS UNDER SUCH INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT
OR UNDER ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED UNDER THIS AGREEMENT, NOR WAIVE OR AFFECT BUYER'S OBLIGATIONS TO
RETURN OR PROVIDE TO SELLER DOCUMENTS, REPORTS OR OTHER INFORMATION PROVIDED TO
OR PREPARED BY OR FOR BUYER PURSUANT TO APPLICABLE PROVISIONS OF THIS AGREEMENT,
ALL OF WHICH OBLIGATIONS, INDEMNITIES AND RIGHTS SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT. THIS AMOUNT HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE
PARTIES' GOOD FAITH ESTIMATE OF SELLER'S DAMAGES. THE PARTIES AGREE THAT THE SUM
STATED ABOVE AS LIQUIDATED DAMAGES SHALL BE IN LIEU OF ANY OTHER DAMAGES TO
WHICH SELLER MIGHT OTHERWISE BE ENTITLED BY VIRTUE OF THIS AGREEMENT OR BY
OPERATION OF LAW. UPON PAYMENT OR RELEASE OF SUCH AMOUNT, BUYER SHALL BE
RELEASED OF ANY OTHER LIABILITY TO SELLER HEREUNDER, EXCEPT AS TO THOSE
OBLIGATIONS, AGREEMENTS, AND INDEMNITIES WHICH

4

--------------------------------------------------------------------------------




EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT, AS PROVIDED IN THIS SECTION
OR ELSEWHERE IN THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN CONJUNCTION
WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT. THE PAYMENT OF SUCH
AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN
THE MEANING OF APPLICABLE LAW, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES
TO SELLER. SELLER HEREBY WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
3389.
______________            ______________
Seller's Initials            Buyer's Initials
(2)IF THE CLOSING DOES NOT OCCUR FOR ANY REASON OTHER THAN BUYER'S OR SELLER'S
DEFAULT UNDER THIS AGREEMENT, THEN THIS AGREEMENT SHALL TERMINATE AND NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS TO EACH OTHER HEREUNDER,
EXCEPT FOR (a) THE RIGHT OF BUYER TO THE RETURN OF THE DEPOSIT AND (b) THOSE
PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY SURVIVE A TERMINATION OF THIS
AGREEMENT.
(3)IF THE CLOSING FAILS TO OCCUR BECAUSE OF SELLER'S DEFAULT, WHICH SELLER SHALL
FAIL TO CURE WITHIN FIFTEEN (15) DAYS OF WRITTEN NOTICE OF SUCH DEFAULT BY BUYER
TO SELLER, THEN BUYER MAY ELECT AS ITS SOLE AND EXCLUSIVE REMEDY EITHER TO (a)
TERMINATE THIS AGREEMENT BY WRITTEN NOTICE TO SELLER, IN WHICH CASE SELLER SHALL
BE RESPONSIBLE FOR ALL ESCROW AND OTHER CHARGES TO BE PAID TO THE ESCROW HOLDER
AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS TO EACH OTHER
HEREUNDER, EXCEPT FOR (i) THE RIGHT OF BUYER TO THE RETURN OF THE DEPOSIT, (ii)
THE RIGHT OF BUYER TO RECOVER FROM SELLER ITS ACTUAL OUT-OF-POCKET COSTS AND
EXPENSES INCURRED IN CONNECTION WITH ITS DUE DILIGENCE INVESTIGATIONS AND
NEGOTIATIONS OF THIS AGREEMENT (INCLUDING REASONABLE ATTORNEYS' FEES), IN ALL
EVENTS, HOWEVER, SUCH ACTUAL OUT-OF-POCKET COSTS AND EXPENSES SHALL NOT EXCEED
THREE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($350,000.00) IN THE AGGREGATE,
AND (iii) THOSE PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY SURVIVE A
TERMINATION OF THIS AGREEMENT, OR (b) BRING AN ACTION FOR SPECIFIC PERFORMANCE
OF THIS AGREEMENT. ANY SUCH CLAIM FOR SPECIFIC PERFORMANCE MUST BE BROUGHT, IF
AT ALL, WITHIN NINETY (90) DAYS OF THE ALLEGED DEFAULT. IF SPECIFIC PERFORMANCE
IS UNAVAILABLE BECAUSE SELLER EITHER (I) SOLD THE PROPERTY TO A THIRD PARTY OR
(II) TOOK AN AFFIRMATIVE ACT WHICH RESULTED IN THE COURT DENYING BUYER THE RIGHT
OF SPECIFIC PERFORMANCE, THEN SELLER SHALL PAY BUYER'S DAMAGES FROM SELLER'S
BREACH, NOT TO EXCEED IN THE AGGREGATE THREE MILLION FIVE HUNDRED THOUSAND AND
00/100 DOLLARS ($3,500,000.00), AND SUCH DAMAGES SHALL INCLUDE, WITHOUT
LIMITATION, BUYER'S ACTUAL OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN
CONNECTION WITH ITS DUE DILIGENCE INVESTIGATIONS AND NEGOTIATIONS OF THIS
AGREEMENT (INCLUDING REASONABLE ATTORNEYS' FEES) AND THE PROVISIONS OF CLAUSE
(ii) OF THE IMMEDIATELY PRECEDING SENTENCE SHALL NOT APPLY.
(4)IF THE CLOSING OCCURS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE
DEPOSIT SHALL BE APPLIED AS A CREDIT TOWARD THE PURCHASE PRICE. THIS SECTION 3C
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND NOTHING IN THIS SECTION 3C
IS INTENDED TO LIMIT THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER SECTIONS
5C, 11A AND 11F.
______________            ______________
Seller's Initials            Buyer's Initials
4.Title.
A.Title Report. Buyer acknowledges that, prior to the Effective Date, (1) a
title insurance commitment dated as of September 26, 2011 (number NCS-510085-SC)
covering the Real Property; and (2) copies of the documents evidencing the
exceptions to title stated therein (collectively, the “Title Report”) have been
made available to Buyer. Buyer acknowledges that, prior to the Effective Date, a
copy of the survey of the Real Property and other properties within the Pacific
Shores complex by Peter R. Bohley (License/Registration No. C19052) of Bohley
Consulting dated September 8, 2006 (the “Survey”) has been made available to
Buyer. Buyer shall be conclusively deemed to have approved the Title Report and
Survey as of the Effective Date. Subject to the last sentence of Section 4B, all
exceptions in the Title Report and matters affecting the Real Property on the
Survey (or any update thereto) as of the Effective Date are hereinafter
individually referred to as a “Permitted

5

--------------------------------------------------------------------------------




Exception” and collectively referred to as “Permitted Exceptions.”
B.Title Policy. Buyer shall satisfy itself prior to the Effective Date that a
2006 ALTA form of owner's title insurance policy (“Owner's Policy”) in the face
amount of the Purchase Price is available on terms and conditions satisfactory
to Buyer in its sole discretion. Notwithstanding anything to the contrary set
forth in this Agreement, Buyer shall be obligated to accept title to the
Property, subject to (the following being the “Permitted Encumbrances”): (1) the
Permitted Exceptions, (2) the New Matters (as defined and approved, or deemed
approved, pursuant to subsection C below), (3) real estate taxes and assessments
not yet due and payable, (4) the printed exceptions which appear in the standard
form of owner's policy of title insurance issued by the Title Company in the
State of California, (5) all building, signage and zoning ordinances, laws,
regulations and restrictions by municipal and other governmental authorities,
(6) the taxes and assessments identified on the special notice of tax for the
Mello Roos Facility (as hereinafter defined) attached hereto as Exhibit P (the
“Mello Roos Tax Notice”), and (7) the Declaration. Notwithstanding the
foregoing, on or before the Closing Date, Seller shall cause any mechanic's
liens for work performed by or on behalf of Seller (expressly excluding any work
performed by any tenant and excluding any mechanic's lien claims in connection
with tenant improvement work performed by Seller), any tax or judgment liens
against the Property, and the liens securing Seller's existing mortgage loan to
be removed as exceptions to title (or, with respect to any of the foregoing
liens other than the lien securing Seller's existing mortgage loan, bond or
obtain a title endorsement over the same), and under no circumstances shall any
such foregoing matters be considered a “Permitted Exception”.
C.New Matters. If an additional exception to title (“New Matter”) affecting any
portion of the Real Property is first disclosed to Buyer after the Effective
Date, then, Buyer shall be deemed to have approved any such New Matter within
five (5) business days of Buyer's receipt of written notice of such New Matter
unless Buyer delivers to Seller (with a copy to the Title Company) within such
time written notice of its objection thereto. Notwithstanding the foregoing, any
New Matter that is the result of the activities of Buyer, or that does not
materially and adversely impact the marketability of title to the Real Property
or the value of the Property as reasonably determined by Buyer, shall be deemed
approved by Buyer and Buyer shall have no right to object to such New Matter.
Seller may elect to use reasonable efforts to remove or cause the Title Company
to bond or insure or endorse over such New Matter within the later of (x) thirty
(30) days from the date of receipt of notice of objection from Buyer with
respect to the New Matter, and (y) the Outside Closing Date. In the event that
within such period Seller (1) does not elect to remove or cause the Title
Company to bond or insure or endorse over such New Matter, or (2) elects but
fails to remove or cause the Title Company to bond or insure or endorse over
such New Matter, then within the earlier to occur of (i) two (2) business days
after the expiration of such period or such failure to remove or (ii) the
Outside Closing Date, Buyer, as its sole and exclusive remedy hereunder for such
failure, shall elect in writing either (a) to terminate this Agreement by
written notice to Seller, in which case the Deposit shall be returned to Buyer,
this Agreement shall be null and void and of no further force or effect and the
parties hereto shall have no further obligations to the other (except for any
obligations or liabilities that expressly survive termination of this
Agreement), or (b) to waive the foregoing right of termination and all other
rights and remedies on account of such New Matter and to close the transaction
contemplated by this Agreement, without any reduction or abatement of the
Purchase Price. If Buyer shall fail to make such election, then Buyer shall be
deemed to have waived its objections to such disapproved New Matter.
D.Pro Forma Owner's Policy. The parties acknowledge that Buyer has, prior to the
Effective Date, negotiated the form and substance of the Owner's Policy in the
form of Exhibit Q attached hereto (the “Pro Forma Policy”). In no event shall
Seller be obligated to provide any indemnity or other document in order to issue
the same other than, if requested by the Title Company, the certificate in the
form of Exhibit G attached hereto (the “Seller's Title Certificate”) or such
other form substantially similar thereto reasonably acceptable to Seller and
reasonably requested by the Title Company.
5.Due Diligence.
A.Access to Property Documents.
(1)Subject to the provisions of this Section 5A, Seller has heretofore provided
and shall continue to provide Buyer with copies of or access to that portion of
the information and documentation relating to the Property in the possession or
control of Seller or Seller's property manager (collectively, the “Due Diligence
Materials”), including but not limited to permits and certificates of occupancy,
any building violation or fire/life safety violation notices issued by the city
or county, floors plans and square footage analyses for the Property, existing
plans and specifications, current real estate tax bills and assessment notices,
property loss reports under current insurance policies, the Contracts, existing
owner's policy of title insurance and survey, existing environmental, asbestos,
lead paint, structural, engineering, geotechnical and/or physical inspection or
conditions reports, and any other information or documentation reasonably
requested by Buyer, in each case, only to the extent any of the foregoing items
(i) relate to all or a portion of the Property, (ii) are in Seller's or Seller's
property manager's possession or control, and (ii) are not covered by the
immediately following sentence.. Notwithstanding anything to the contrary
contained herein, Seller shall have no obligation to deliver to Buyer any of
Seller's Proprietary Materials, any materials related to the Tenant Leases and
any materials previously provided by Seller or any other person to Buyer
pursuant to the Tenant Leases or in connection with Buyer's status as “Lessee”
thereunder. As used herein, “Seller's Proprietary Materials” means any
confidential or proprietary materials, including, without limitation, the
following: (1) information contained in Seller's (or any affiliates of Seller)
credit reports, credit

6

--------------------------------------------------------------------------------




authorizations, credit for financial analyses or projections, steering committee
sheets, materials relating to the background or financial condition of any past
or present member(s) of Seller or matters relating to Seller and not the
Property, materials and correspondence between or among Seller and its
respective affiliates and/or advisors with respect to the disposition or leasing
of the Property, account summaries or other internal documents relating to the
Property, including any valuation documents and the book value of the Property;
(2) material which is subject to attorney client privilege or which is attorney
work product or may not be disclosed pursuant to any order or agreement in any
arbitration, litigation or other proceeding; (3) appraisal reports or letters;
(4) financials or tax returns of Seller or any affiliate of Seller; or (5)
material which Seller is legally required not to disclose.
(2)Notwithstanding anything to the contrary contained herein and except as
expressly otherwise set forth herein, Buyer hereby acknowledges and agrees that
Seller shall not have any liability, obligation or responsibility of any kind
with respect to the content, accuracy, applicability or effectiveness of any Due
Diligence Materials, whether any such Due Diligence Materials are prepared by
Seller or any other person or entity.
(3)The provisions of this Section 5A shall survive the Closing or any
termination of this Agreement.
B.Completion of Due Diligence. Except for title and survey matters (which shall
be governed by the provisions of Section 4 above), prior to the Effective Date,
Buyer shall have performed and completed to its satisfaction, at its sole
expense, its due diligence review, examination and inspection of all matters
pertaining to its acquisition of the Property, including, without limitation,
the Tenant Leases, the Contracts, the Personal Property, Intangible Property,
and all financial, physical, environmental and compliance matters, entitlements
and other conditions respecting the Property.
C.Conduct of Inspections and Examinations. Buyer shall at all times conduct its
review, examination and inspection of the Property in compliance with applicable
laws and the terms of the Tenant Leases, and in a manner so as not to cause
liability, damage, loss, cost or expense to Seller, or any affiliate of Seller,
any lender of Seller, the Property, or any tenants, licensees, concessionaires
or other persons using or occupying the Property or any part thereof, and so as
not to interfere in any material respects with the operation or use of the
Property (and including not materially interfering with or disturbing the
operations or occupancy of any tenant or owner at the Property), and Buyer shall
indemnify, defend and hold Seller, any affiliate of Seller, and the Property
harmless from and against any such liability, damage, loss, cost or expense (the
foregoing obligation surviving any termination of this Agreement). Buyer shall
conduct its investigations, reviews and examinations of the Property solely
during normal business hours (unless otherwise approved in writing by Seller)
and upon at least 24 hours prior notice to Seller, which notice may be provided
verbally or delivered by email. Buyer's right to enter hereunder shall terminate
upon the termination of this Agreement. Without limitation on the foregoing, in
no event shall Buyer: (a) make any intrusive physical testing or investigation
(environmental, structural or otherwise) at the Property (such as soil borings,
water samplings or the like), or disclose the results of any physical testing or
investigation (environmental, structural or otherwise) at the Property, without
Seller's express written consent as to such disclosure in its sole and absolute
discretion; or (b) contact any governmental or quasi-governmental authority
having jurisdiction over the Property without Seller's express written consent
(which shall not be unreasonably withheld) other than in connection with
identifying the development rights associated with the Property and obtaining a
“Phase I” environmental report, standard municipal zoning letter or departmental
searches, Buyer shall promptly deliver to Seller true, accurate and complete
copies of any written reports relating to the Property prepared for or on behalf
of Buyer by any third party, except for valuations and similar proprietary
items. In the event of any termination of this Agreement, Buyer shall return all
documents and other materials (or if copies, destroy) furnished by Seller or
Seller's representatives, agents, attorneys or brokers hereunder. Buyer shall
keep all information or data received or discovered in connection with any of
the interviews, inspections, reviews or examinations strictly confidential in
accordance with Section 11H.
D.Buyer's Insurance and Indemnification. Buyer shall provide Seller with
certificates evidencing the comprehensive general liability insurance policies
which shall be maintained by Buyer and each consultant which Buyer will have
present on the Property in connection with its investigations upon the Property
prior to the date of entry upon the Property, with the limits, coverage and
insurer under such policies being satisfactory to Seller in its reasonable
discretion. Without limitation on the foregoing, Buyer must maintain (i)
commercial general liability insurance, in an amount not less than $5,000,000
combined limits for any injuries, deaths or property damage sustained as a
result of any one accident or occurrence, (ii) worker's compensation insurance
at statutory limits, and (iii) employer's liability insurance in an amount not
less than $5,000,000 for each accident, disease per employee and disease policy
limit. The commercial general liability insurance shall name Seller and any
property manager of the Property as additional insured. Any representative of
Buyer which conducts environmental inspections of the Property shall also
provide evidence of environmental liability insurance of not less than
$5,000,000. In addition, Buyer and Buyer's representatives waive any claims
against Seller and its direct or indirect partners, members, shareholders,
fiduciaries, officers, directors, affiliates, employees, representatives and
agents (each, a “Seller Party” and collectively, “Seller Parties”) for any
injury to persons or damage to property arising out of any inspections or
physical testing of the Property (other than to the extent based on the sole
active negligence or willful acts of misconduct of any Seller Parties),
including any damage to the tools and equipment of Buyer and Buyer's
representatives, all of which shall be brought on the Property at the sole risk
and responsibility of Buyer and Buyer's representatives. Upon the completion of
any inspection or test, Buyer shall promptly restore the Property to its
condition

7

--------------------------------------------------------------------------------




prior to such inspection or test. Buyer shall keep the Property free and clear
of any liens and Buyer shall save, indemnify, protect, defend, and hold Seller
and Seller Parties harmless from and against all claims (including any claim for
damage to property or injury to or death of any persons), liabilities,
obligations, liens or encumbrances, losses, damages, costs or expenses,
including reasonable attorney's fees, whether or not legal proceedings are
instituted or asserted against Seller, any Seller parties or the Property as a
result of, or in any way arising from, any entry onto the Property by Buyer, its
agents, employees or representatives; provided, however, that Buyer's indemnity
obligations shall not include (I) any claims, liabilities, obligations, liens,
encumbrances, losses, damages, costs or expenses resulting from the discovery of
any pre-existing condition on or at the Property, as long as Buyer does not
aggravate such condition (and in that case, Buyer shall only be liable to the
extent of such aggravation) or (II) arising from the sole active negligence or
willful acts of misconduct of Seller Parties. The indemnity obligations set
forth in this Section 5C(1) shall survive the Closing or the earlier termination
of this Agreement.
E.Service Contracts. If Buyer has elected, as set forth on Exhibit E attached
hereto, to terminate any Property Contract at Closing and if such termination is
permitted under the terms of the applicable Property Contract, Seller shall pay
all termination, cancellation and other costs necessary to effect such
termination and give the termination notice, if any, required under such
Property Contract. Seller shall remove the Property from the Project Contracts
at Closing and pay all termination, cancellation and other costs necessary to
effect such removal and give the removal notice, if any, required under each
Project Contract; provided, however, that if Buyer has elected, as set forth on
Exhibit E attached hereto, to assume any Project Contract at Closing and if
Seller is able to modify and amend such Project Contract so that at Closing a
separate contract applicable to the Property only (and not any other portion of
the Pacific Shores Center complex) is assignable to Buyer, Seller shall pay all
costs necessary to effect such separate contract. Seller shall cause the current
property management agreement with Cushman & Wakefield of California, Inc. to be
revised to remove therefrom all property management components related solely to
the Property.
6.Closing. The Closing shall be consummated through escrow with all deliveries
required hereunder (other than the Closing Payment) being made to the Title
Company at least one (1) business day prior to the Closing Date. Buyer shall
deliver the Closing Payment to the Title Company on or before 10:00 a.m.
(Pacific Standard Time) on the Closing Date. Buyer acknowledges and agrees that
the Closing Date is of extreme importance to Seller as the Closing Payment must
be received by the Title Company on or before 10:00 a.m. (Pacific Standard Time)
on the Closing Date in order to satisfy certain obligations of Seller and its
affiliates, and that Buyer's covenant to close the transaction contemplated by
this Agreement on or prior to the Closing Date constitutes a material inducement
to the entry by Seller into this Agreement.
A.Escrow. At least one (1) business day prior to the Closing Date, the parties
shall deliver to the Title Company the following (collectively, the “Closing
Documents”):
(1)By Seller. Seller shall deliver (a) one (1) duly executed original of a Deed
substantially in the form of Exhibit A attached hereto (the “Deed”); (b) two (2)
duly executed counterpart originals of a Bill of Sale and Omnibus Agreement in
the form attached hereto as Exhibit B (the “Omnibus Agreement”); (c) two (2)
duly executed originals of a certificate respecting the “non-foreign” status of
US/D2 Holdings, L.L.C., the indirect sole owner of Seller, in the form of
Exhibit H attached hereto; (d) two (2) duly executed originals of Seller's
counterpart of the Closing Statement (as hereinafter defined), dated as of the
Closing Date and duly executed by Seller, setting forth, among other things, all
payments to and from the closing escrow in connection with the purchase and sale
of the Property; (e) one (1) original of the transfer tax declarations
(“Transfer Declarations”) duly executed by Seller in the form required by
applicable governmental authorities, if any; (f) one (1) duly executed
counterpart original of the Seller's Title Certificate; (g) two (2) duly
executed originals of the closing certificate of Seller (the “Seller's Closing
Certificate”) in the form of Exhibit J attached hereto updating the
representations and warranties contained in Section 8B to the Closing Date and
noting any changes thereto, it being understood that the specifying of such
changes shall give Buyer its rights and remedies as provided in Section 10B(2)
hereof; (h) two (2) duly executed counterpart originals of an Assignment of
Leases in the form of Exhibit C (the “Assignment of Leases”) attached hereto;
(i) two (2) duly executed counterpart originals of the Mello Roos Tax Notice;
and (j) evidence reasonably satisfactory to the Title Company that all necessary
authorizations of the transaction provided herein have been obtained by Seller
and such other documents and instruments as may be reasonably requested by the
Title Company in order to consummate the transaction contemplated hereby and to
issue the Owner's Policy (provided that the same are customary and do not
materially decrease Seller's rights or materially increase Seller's obligations
hereunder).
(2)By Buyer. Buyer shall deliver (a) two (2) duly executed counterpart originals
of the Omnibus Agreement; (b) two (2) duly executed counterpart originals of the
Assignment of Leases; (c) two (2) duly executed counterpart originals of the
Closing Statement; (d) one (1) Transfer Declarations duly executed by Buyer in
the form required by applicable governmental authorities, if any; (e) two (2)
counterpart originals of the closing certificate of Buyer (“Buyer Closing
Certificate”) in the form of Exhibit K attached hereto updating the
representations and warranties contained in Section 8C to the Closing Date and
noting any changes thereto and confirming the other provisions contained in such
Buyer Closing Certificate; and (f) evidence reasonably satisfactory to the Title
Company that all necessary authorizations of the transaction provided herein
have been obtained by Buyer, and such other documents and instruments as may be
reasonably requested by the Title Company in order to consummate the transaction
contemplated hereby and to issue the Owner's Policy (provided that the same are
customary and do not materially

8

--------------------------------------------------------------------------------




decrease Buyer's rights or materially increase Buyer's obligations hereunder).
Notwithstanding the foregoing or anything to the contrary contained herein,
Buyer shall deliver the Closing Payment to the Title Company by wire transfer of
immediately available federal funds on or before 10:00 a.m. (Pacific Standard
Time) on the Closing Date
B.Conditions to Closing; Delivery to Parties. The conditions to the closing of
such escrow shall be the Title Company's receipt of funds and documents
described in subsection A above and the items to be delivered by third parties
all as described in and in accordance with the terms of a separate closing
escrow agreement in the form of Exhibit L attached hereto by and among Buyer,
Seller and the Title Company (the “Closing Escrow Agreement”), with such
modifications thereto as may be necessary to reflect any modifications to the
transactions hereunder and as may be reasonably agreed to by Buyer and Seller.
Notwithstanding the foregoing, each party shall have the right to execute and
deliver to the Title Company additional and/or supplemental escrow instructions
as such party desires, provided, however, that in the event of any conflict
between the provisions of this Agreement, the Closing Escrow Agreement and any
such additional or supplemental escrow instructions, the terms of this Agreement
and the Closing Escrow Agreement shall control. Upon the satisfaction of the
above conditions, then the Title Company shall deliver the items described in
subsection A above in accordance with the Closing Escrow Agreement and take all
other actions authorized by the Closing Escrow Agreement.
C.Closing Costs. Buyer shall pay (a) one-half (1/2) of all city transfer taxes
payable in connection with the transfer contemplated herein, (b) the title
insurance premium for the Owner's Policy and the cost of any extended coverage
(i.e., survey deletion) and all endorsements requested by Buyer, as well as the
costs of any lender title policy and endorsements in connection with any
financing obtained by Buyer; (c) all escrow and closing fees; (d) the recording
and/or filing fees for the recording and/or filing of the Deed; (e) all
recording fees in connection with and any financing obtained by Buyer; (f) all
costs of updating the Survey, and (g) all fees, costs or expenses in connection
with Buyer's reviews, examinations and inspections hereunder. Seller shall pay
(a) all state and county transfer taxes and personal property taxes, if any,
payable in connection with the transfer contemplated herein, (b) one-half (1/2)
of all city transfer taxes payable in connection with the transfer contemplated
herein, and (c) recording fees for the release of any of Seller's existing
monetary liens. Any other tax or fee imposed by local ordinance not covered by
the foregoing shall be paid by the party designated in such ordinances as being
responsible for such payment or in the absence of such designation, in
accordance with local custom and practice. Seller and Buyer shall each pay their
respective (i) legal fees and expenses (subject to Section 11F of this
Agreement), (ii) share of prorations (as provided below), and (iii) the cost of
all of its performances under this Agreement. In no event shall Seller have any
liability for any transfer taxes payable in connection with any transfer of
title to the Real Property caused by Buyer subsequent to the Closing hereunder
such as, for example, a drop down conveyance to a subsidiary or affiliate
entity.
D.Prorations.
(1)Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Closing Date
(a)Rents. All fixed and, except as set forth in Section 8D(3), additional
rentals under the Tenant Leases and other tenant charges received by Seller
prior to the Closing Date shall be prorated between Buyer and Seller, Seller
being charged and credited for all of the same allocable to the period up to the
Closing Date and Buyer being charged and credited for all of the same allocable
to the period from and after the Closing Date. Notwithstanding the foregoing,
Seller shall receive a credit at Closing for any accrued but unpaid rent or
other amounts due to the “Lessor” under the Tenant Leases as of the Closing
Date, subject to any set-off rights or defenses thereunder. Seller shall deliver
or provide a credit in an amount equal to Buyer's share of all prepaid rentals
for periods from and after the Closing Date and all refundable security deposits
(to the extent the foregoing are not properly applied or forfeited and the
Tenant Lease terminated prior to the Closing Date) to Buyer on the Closing Date.
At Closing, Seller shall deliver or cause the delivery to Buyer of any security
deposits under the Tenant Leases which are held in the form of letters of
credit. Notwithstanding anything to the contrary contained herein, Seller shall
retain all rights relating to any rents or other amounts of any kind owed by the
tenant under the Tenant Leases applicable to any period (or portion thereof)
occurring prior to Closing.
(b)Cash. All deposits posted by or on behalf of Seller, if any, held by utility
companies and other third parties on the Closing Date shall be refunded to
Seller (Buyer being obligated to post its own utility and any other deposits);
however, in no event shall the provisions of this subsection (b) limit in any
way the provisions of this Agreement obligating Seller to pay sums, granting
credits to Buyer, or allocating responsibility for items between Seller and
Buyer. Seller agrees to use reasonable efforts to notify Buyer beforehand of any
utility deposits which shall be refunded to Seller on or before the Closing.
(2)Calculation; Reproration. The prorations and payments shall be made on the
basis of a written statement submitted to Buyer and Seller by Title Company
(based on information provided to Title Company by Buyer and Seller) at least
two (2) business days prior to the Closing and approved by Buyer and Seller. Any
item which cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and such items as well as items that were incorrectly prorated shall
be adjusted when the information is available in accordance with this
subsection. The estimated closing statement as described in §1.6045‑4(e)(3)(ii)
of the U.S. Treasury Regulations (the “Regulations”), prepared

9

--------------------------------------------------------------------------------




by Title Company and adjusted as aforesaid and approved in writing by the
parties (which approval shall not be withheld if prepared in accordance with
this Agreement) shall be referred to herein as the “Closing Statement”. If the
prorations and credits made under the Closing Statement shall prove to be
incorrect or incomplete for any reason, then either party shall be entitled to
an adjustment to correct the same; provided, however, that any adjustment shall
be made, if at all, within ninety (90) days after the Closing Date (except with
respect to real estate taxes and assessments, in which case such adjustment
shall be made within thirty (30) days after the information necessary to perform
such adjustment is available). Within ninety (90) days after the Closing, Buyer
shall prepare and submit to Seller for Seller's review and approval a
recalculation of the prorations and credits hereunder, reflecting actual figures
and not estimates. Notwithstanding the foregoing, the reproration under Section
6(D)(1)(c) will not be governed by the procedure set out in this Section 6(D)(2)
but will instead be governed by the procedure set forth in Section 6(D)(1)(c).
(3)Items Not Prorated.
(a)Taxes and Assessments. Seller and Buyer acknowledge and agree that, (a) as of
the date hereof, Buyer, as “Lessee” under the Tenant Leases, is solely
responsible for the payment of all real estate and personal property taxes and
assessments on the Property (including any assessments payable with respect to
the that certain bond financing facility pursuant to the CFD 2001-1 Mello Roos
Bond (the “Mello Roos Facility”)) and all taxes of any kind imposed on the
Property, and (b) from and after the Closing Date, Buyer, as owner of the
Property, shall continue to be solely responsible for the payment of all such
taxes and assessments. Accordingly, there will be no prorations pursuant to this
Agreement for taxes and assessments; provided, however, that Seller shall cause
its mortgage lender to pay, out of funds previously deposited by or on behalf of
Seller with such lender, if any, the current real estate tax bill for the
Property due and payable on or before December 10, 2011. Notwithstanding the
foregoing or any termination of the Tenant Leases on or after the Closing Date,
Seller and Buyer agree that from and after the Closing the covenants, conditions
and provisions of the Tenant Leases and the rights, obligations and liabilities
of Buyer, as “Lessee”, and Seller, as “Lessor”, applicable to the payment of
taxes and assessments (including, without limitation, in connection with the
reconciliation and true up of such amounts and proceedings for the reduction of
the assessed valuation of the Property and the proration of such amounts as of
the expiration or earlier termination of the Tenant Leases), shall continue to
govern and control with respect to all such real estate, personal property and
other taxes and assessments imposed on or related to the Property to the extent
such taxes and assessments were due and payable prior to the Closing Date. For
purposes of this Section 6D(3)(a), the aforementioned covenants, conditions and
provisions of the Tenant Leases shall survive the Closing Date and any
termination of the Tenant Leases. Notwithstanding anything to the contrary
contained herein, if, pursuant to the Tenant Leases, Buyer (as “Lessee”
thereunder) has directly paid the real estate taxes due December 10, 2011 prior
to the Closing Date, then an interim allocation of such real estate taxes shall
occur at Closing.
(b)Insurance. Seller and Buyer agree that (a) none of the insurance policies
obtained by Seller relating to the Property will be assigned to Buyer and Buyer
shall be responsible for arranging for its own insurance as of the Closing Date,
and (b) as of the date hereof, pursuant to the Tenant Leases, Buyer is
reimbursing Seller for the cost of premiums for certain insurance policies
obtained by Seller relating to the Property. Accordingly, there will be no
prorations pursuant to this Agreement for insurance. Notwithstanding the
foregoing or any termination of the Tenant Leases on or after the Closing Date,
Seller and Buyer agree that from and after the Closing the covenants, conditions
and provisions of the Tenant Leases and the rights, obligations and liabilities
of Buyer, as “Lessee”, and Seller, as “Lessor”, applicable to the reimbursement
of such insurance premiums (including, without limitation, in connection with
the reconciliation and true up of such amounts), shall continue to govern and
control with respect to all such insurance premiums due and payable prior to the
Closing Date. For purposes of this Section 6D(3)(b), the aforementioned
covenants, conditions and provisions of the Tenant Leases shall survive the
Closing Date and any termination of the Tenant Leases.
(c)Utilities. Seller and Buyer acknowledge and agree that, (a) as of the date
hereof, Buyer, as “Lessee” under the Tenant Leases, is solely responsible for
the payment of all charges for utilities, including telephone, electricity,
water and gas to the Property, and (b) from and after the Closing Date, Buyer,
as owner of the Property, shall continue to be solely responsible for the
payment of all such charges for utilities to the Property. Accordingly, there
will be no prorations pursuant to this Agreement for charges for utilities,
except that Buyer shall be responsible for all the necessary actions needed to
arrange for utilities to be transferred to the name of Buyer on the Closing Date
(if any are currently in the name of Seller), including the posting of any
required deposits (if any have been posted by Seller), it being understood that
Seller shall be entitled to a credit at the Closing in the amount of any utility
deposits which it or its predecessors have made prior to the Closing Date.
Seller agrees to use reasonable efforts to notify Buyer beforehand of any
utility deposits which shall be credited to Seller at Closing.
(d)Operating Expenses. Seller and Buyer acknowledge and agree that, (i) as of
the date hereof, Buyer, as “Lessee” under the Tenant Leases, is responsible for
the payment or reimbursement of amounts payable under the Contracts, the
Declaration and certain other amounts related to the maintenance and operation
of the Property and the entire Pacific Shores Center complex consistent with
prior practice between Buyer as “Lessee” and Seller as “Lessor” (or by Seller's
property manager on behalf of the “Lessor”), and (ii) from and after the Closing
Date, Buyer, as owner of the Property, shall continue to be responsible for the
payment or reimbursement of amounts payable under the Contracts and the
Declaration (except to the extent Buyer has elected not to assume a Contract).
Accordingly, there will be no prorations pursuant to this Agreement for

10

--------------------------------------------------------------------------------




amounts payable under the Contracts, the Declaration and certain other amounts
related to the maintenance and operation of the Property and the entire Pacific
Shores Center complex. Notwithstanding the foregoing or any termination of the
Tenant Leases on or after the Closing Date, Seller and Buyer agree that from and
after the Closing the covenants, conditions and provisions of the Tenant Leases
and the rights, obligations and liabilities of Buyer, as “Lessee”, and Seller,
as “Lessor”, applicable to the payment or reimbursement for amounts payable
under the Contracts, the Declaration and certain other amounts related to the
maintenance and operation of the Property and the entire Pacific Shores Center
complex consistent with prior practice between Buyer as “Lessee” and Seller as
“Lessor” (or by Seller's property manager on behalf of the “Lessor”) (including,
without limitation, in connection with the reconciliation and true up of such
amounts), shall continue to govern and control with respect to all such payments
or reimbursements due and payable prior to the Closing Date. Furthermore, Seller
acknowledges and agrees that, notwithstanding anything to the contrary in the
Tenant Leases or the Declaration, Seller's (or its property manager's)
determination (in its capacity as “Lessor” under the Tenant Leases) of operating
expenses under the Tenant Leases for calendar year 2010 shall not be subject to
change or adjustment after the Closing Date, and operating expenses under the
Tenant Leases for calendar year 2011 shall be calculated in substantially the
same manner as Seller (or its property manager) calculated operating expenses
for calendar year 2010 under the Tenant Leases. For purposes of this Section
6D(3)(d), the aforementioned covenants, conditions and provisions of the Tenant
Leases shall survive the Closing Date and any termination of the Tenant Leases.
(4)Tenant Leases to Control. For purposes of this Section 6D, in the event of a
conflict or inconsistency between the terms of the Tenant Leases and this
Section 6D, the terms of the Tenant Leases shall supersede, govern and control.
Furthermore, notwithstanding anything to the contrary contained herein, solely
for the purpose of calculating prorations of real estate taxes as of the Closing
Date pursuant to the Tenant Leases, the Closing Date shall be treated as the
“Expiration Date” under the Tenant Leases. In furtherance thereof, any
termination by Tenant of a Tenant Lease on or after the Closing Date shall not
affect the rights, obligations and liabilities of Seller, as “Lessor”, and
Buyer, as “Lessee”, applicable to any period prior to the Closing Date and the
applicable terms of the each Tenant Lease in effect as of the date hereof shall
continue to bind Seller, as “Lessor”, and Buyer, as “Lessee” following any such
termination of a Tenant Lease.
(5)Indemnification. Buyer shall indemnify, protect, defend and hold Seller and
all Seller Released Parties harmless from and against any Claim in any way
arising from the matters for which Buyer receives a credit or otherwise assumes
responsibility pursuant to this Section 6D or otherwise under this Agreement.
Seller shall indemnify, protect, defend and hold Buyer and all Buyer Released
Parties harmless from and against any Claim in any way arising from the matters
for which Seller receives a credit or otherwise assumes responsibility pursuant
to this Section 6D or otherwise under this Agreement. The foregoing
indemnification obligations shall survive the Closing for a period of twelve
(12) months.
(6)Survival. This Section 6D shall survive the Closing Date.    
7.Destruction/Condemnation of Property. In the event that, after the date hereof
but prior to the Closing Date, either any portion of the Property is taken
pursuant to eminent domain proceedings (or becomes the subject of a pending or
threatened taking), or any of the improvements on the Property are damaged or
destroyed by any casualty, Seller shall not have any obligation to repair or
replace any such damage or destruction, but Seller shall be required to give
Buyer written notice of the same within five (5) business days after Seller
learns of the same. Seller shall also deliver and assign to Buyer, upon
consummation of the transaction herein provided (except to the extent any
condemnation proceeds or insurance proceeds are attributable to lost rents or
revenues or other items applicable to any period prior to the Closing), all
claims of Seller respecting any condemnation or casualty insurance coverage, as
applicable, and all condemnation proceeds, or proceeds from any such casualty
insurance received by Seller on account of any casualty (except to the extent
required for collection costs or repairs by Seller that have been approved by
Buyer prior to the Closing Date, such approval not to be unreasonably withheld),
as applicable. Notwithstanding anything to the contrary contained herein, Seller
shall not enter into any final adjustment or final settlement of any insurance
claims related to any casualty which may occur prior to the Closing. There shall
be no reduction of the Purchase Price on account of any casualty or condemnation
(except that in connection with a casualty covered by insurance, Buyer shall be
credited with the lesser of the remaining cost to repair the damage or
destruction caused by such casualty or the amount of the deductible under
Seller's casualty insurance policy except to the extent such deductible was
expended by Seller to repair the resulting damage). If (i) any condemnation (or
pending or threatened condemnation) affects more than five percent (5%) of the
square footage of the Improvements or results (or would result) in the Property
being no longer useable as it is currently used or not in compliance with zoning
or other legal requirements, (ii) the repair of the Improvements following a
casualty is reasonably estimated by Buyer's architect or construction consultant
to take more than one hundred eighty (180) days to complete, or (iii) the cost
of repair of damage to the Property on account of a casualty, as applicable,
shall exceed five percent (5%) of the Purchase Price (or if a casualty is
uninsured and Seller does not elect to credit Buyer with an amount equal to the
cost to repair such uninsured casualty, Seller having the right, but not the
obligation, to do so), then either Buyer or Seller may, at its option terminate
this Agreement by notice to the other party, given on or before the earlier to
occur of the Closing Date and five (5) business days after Seller learns of such
casualty or condemnation, in which event the Deposit shall be returned to Buyer
and neither party shall have any further obligation hereunder except for those
obligations which expressly survive a termination of this Agreement.

11

--------------------------------------------------------------------------------




8.Representations and Warranties; Certain Covenants.
A.General Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
CLOSING DOCUMENTS, THE SALE AND TRANSFER OF THE PROPERTY HEREUNDER IS AND WILL
BE MADE ON AN “AS IS, WHERE IS” AND “WITH ALL FAULTS” BASIS, WITHOUT
REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR
OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY CONCERNING THE PROPERTY,
TITLE TO THE PROPERTY, THE PHYSICAL CONDITION OF THE PROPERTY (INCLUDING THE
CONDITION OF THE SOIL OR THE IMPROVEMENTS), THE ENVIRONMENTAL CONDITION OF THE
PROPERTY (INCLUDING THE PRESENCE OR ABSENCE OF HAZARDOUS SUBSTANCES ON OR
RESPECTING THE PROPERTY), THE COMPLIANCE OF THE PROPERTY WITH APPLICABLE LAWS,
ENCUMBRANCES AND REGULATIONS (INCLUDING ZONING, SIGNAGE, PARKING AND BUILDING
CODES OR THE STATUS OF DEVELOPMENT, SIGNAGE AND USE RIGHTS RESPECTING THE
PROPERTY), THE FINANCIAL CONDITION OF THE PROPERTY, OR THE TENANTS AT THE
PROPERTY, OR ANY OTHER REPRESENTATION OR WARRANTY RESPECTING ANY INCOME,
EXPENSES, CHARGES, LIENS OR ENCUMBRANCES, RIGHTS OR CLAIMS ON, AFFECTING OR
PERTAINING TO THE PROPERTY OR ANY PART THEREOF. BUYER ACKNOWLEDGES THAT EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR
THE CLOSING DOCUMENTS, BUYER HAS EXAMINED, REVIEWED AND INSPECTED ALL MATTERS
WHICH IN BUYER'S JUDGMENT BEAR UPON THE PROPERTY AND ITS VALUE AND SUITABILITY
FOR BUYER'S PURPOSES. EXCEPT AS TO MATTERS EXPRESSLY SET FORTH IN THIS AGREEMENT
OR THE CLOSING DOCUMENTS, BUYER WILL ACQUIRE THE PROPERTY SOLELY ON THE BASIS OF
ITS OWN EXAMINATIONS, REVIEWS AND INSPECTIONS AND THE TITLE INSURANCE PROTECTION
AFFORDED BY THE OWNER'S POLICY.
______________            _____________
Seller's Initials            Buyer's Initials
B.Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer that, except as otherwise expressly set forth below, the
following statements are true and correct as of the Effective Date:
(1)Authority. Seller is duly organized, validly existing, and in good standing
in the State of Delaware and is duly qualified to do business in the State of
California. Seller has all requisite power and authority to execute and deliver,
and to perform all of its obligations under, this Agreement.
(2)Due Execution. The execution, delivery and performance of this Agreement and
the other documents to be executed and delivered by Seller hereunder have been
duly authorized by all necessary action on the part of Seller and do not and
will not (a) require any consent or approval that has not been obtained under
Seller's organizational documents, or (b) violate any provision of Seller's
organizational documents or any other documents or instruments binding on Seller
or the Property.
(3)Enforceability. This Agreement and the other documents to be executed and
delivered by Seller hereunder constitute legal, valid and binding obligations of
Seller enforceable against Seller in accordance with its terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general applicability relating to or affecting the enforcement of
creditors' rights and general equitable principles.
(4)No Bankruptcy or Dissolution. No Bankruptcy/Dissolution Event (as hereinafter
defined) has occurred with respect to Seller. As used herein, a
“Bankruptcy/Dissolution Event” means any of the following: (a) the commencement
of a case under Title 11 of the United States Bankruptcy Code, as now
constituted or hereafter amended, or under any other applicable bankruptcy law
or other similar law; (b) the appointment of a trustee or receiver of any
substantial property interest; (c) a general assignment for the benefit of
creditors; (d) an attachment, execution or other judicial seizure of a
substantial property interest; or (e) a dissolution.
(5)Tenant Leases. The leases described in Exhibit M attached hereto constitute
all of the leases entered into by Seller (each, a “Tenant Lease” and
collectively, the “Tenant Leases”) currently in effect with respect to the
Property and there are no oral or other written leases or rights of occupancy
entered into or otherwise granted by Seller that are currently in effect with
respect to the Property. Furthermore, attached as Exhibit M-1 is a list of
security deposits currently held by Seller under the Tenant Leases.
(6)Litigation. Except as may be set forth in Exhibit N and except for litigation
involving routine slip and fall matters which are covered by insurance that will
cover claims arising during Seller's period of ownership of the Property, there
is no action, litigation, condemnation or other proceeding currently pending
against Seller or related to the Property that is reasonably likely to adversely
affect title to, or the use or operation of, the Property or Seller's ability to
consummate the transactions contemplated hereunder.

12

--------------------------------------------------------------------------------




(7)Contracts. To Seller's knowledge, the Contracts listed on Exhibit E
constitute all of the Property Contracts and the Project Contracts that are
presently in effect with respect to the Property entered into by Seller, and
except for the Tenant Leases, the Contract, the Declaration (including any
agreements contemplated within the Declaration), there are no other agreements,
written or oral, applicable to the use or operation of the Property that will be
binding on Buyer from and after the Closing. Subject to the terms of this
Agreement, any additional service contracts and equipment leases entered into by
Seller or an affiliate of Seller prior to the Closing Date in the ordinary
course of business that impact the Property and/or additional property, shall
constitute Property Contracts or Project Contracts, as applicable, on the
Closing Date.
(8)Compliance. Except as set forth in the Due Diligence Materials, to Seller's
knowledge, Seller has not received written notice alleging that the Property is
in violation of applicable codes, laws, rules or regulations, statutes,
ordinances, covenants, conditions and restrictions of any governmental or
regulatory agency or authority or of any other person or entity (including,
without limitation, the Americans with Disabilities Act).
(9)Condemnation. There is no condemnation or eminent domain proceeding pending
with respect to any portion of the Property, and to Seller's knowledge, there is
no such proceeding threatened.
(10)Development Agreement. To Seller's knowledge, Seller is not in material or
monetary default under the Development Agreement and there exists no event or
condition that, with the giving of notice or the passage of time, or both, would
constitute a material or monetary default by Seller thereunder.
(11)Traffic Impact Fees. To Seller's knowledge, there are no claims by Redwood
City or any other governmental agency for traffic impact fees relating to the
Property.
(12)Due Diligence Materials. To Seller's knowledge, Seller has provided Buyer
with copies of or access to all Due Diligence Materials relating to the Property
in the possession of Seller or Seller's property manager, including without
limitation all environmental reports relating to the Property as listed on
Exhibit O attached hereto, but excepting any documents which are Seller's
Proprietary Materials or documents related to the Tenant Leases or previously
provided by Seller or any other person pursuant to the Tenant Leases or in
connection with Buyer's status as “Lessee” thereunder.
(13)ERISA. Neither (i) any assets of Seller, nor (ii) any funds to be used by
Seller with respect to the transactions contemplated pursuant to this Agreement,
are or at Closing will be pursuant to ERISA or the Code considered for any
purpose of ERISA or Section 4975 of the Code to be assets of a Plan. For the
purposes hereof the following terms shall have the following meanings: “ERISA”
shall mean the Employee Retirement Income Security Act of 1974, as amended (and
any successor statute and any applicable regulations or guidance promulgated
thereunder); “Code” shall mean the Internal Revenue Code of 1986, as amended
(and any regulations promulgated thereunder); and “Plan” shall mean a “plan” as
that term is defined in Section 3(3) of ERISA or Section 4975 of the Code.
(14)OFAC.
(a)Seller is in, and shall continue to maintain until the Closing Date,
compliance with the requirements of Executive Order No. 13224, 66 Fed. Reg.
49079 (Sept. 25, 2001) (the “Order”) and other similar requirements contained in
the rules and regulations of the Office of Foreign Asset Control, Department of
the Treasury (“OFAC”) and in any enabling legislation or other Executive Orders
in respect thereof (the Order and such other rules, regulations, legislation, or
orders are collectively called the “Orders”). For purposes of this subsection,
“Person” shall mean any corporation, partnership, limited liability company,
joint venture, individual, trust, real estate investment trust, banking
association, federal or state savings and loan institution and any other legal
entity, whether or not a party hereto.
(b)Seller:
(i)is not listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);
(ii)has not been arrested for money laundering or for predicate crimes to money
laundering, convicted or pled nolo contendere to charges involving money
laundering or predicate crimes to money laundering;
(iii)has not been determined by competent authority to be subject to the
prohibitions contained in the Orders;
(iv)is not owned or controlled by, nor acts for or on behalf of, any Person on
the Lists or any other Person who has been determined by competent authority to
be subject to the prohibitions contained in the Orders;
(v)shall not transfer or permit the transfer of any interest in Seller or such
parties to any Person who is, or whose beneficial owners are, listed on the
Lists; or

13

--------------------------------------------------------------------------------




(vi)shall not assign this Agreement or any interest herein, to any Person who is
listed on the Lists or who is engaged in illegal activities.
For the purposes of this Agreement and the documents to be delivered pursuant
hereto, references to “To Sellers' knowledge” or “Sellers' actual knowledge” or
“Sellers have no knowledge” shall mean the actual, present, conscious knowledge
of Andrew Wong of Starwood Capital Group, who has asset management
responsibility for the Property and is the current employee of Starwood Capital
Group with the most knowledge about the Property (the “Seller's Knowledge
Individual”) on the date of this Agreement without any investigation or inquiry.
Without limiting the foregoing, Buyer acknowledges that the Seller's Knowledge
Individual has not performed and are not obligated to perform any investigation
or review of any files or other information in the possession of Seller, or to
make any inquiry of any persons, or to take any other actions in connection with
the representations and warranties of Seller set forth in this Agreement.
Neither the actual, present, conscious knowledge of any other individual or
entity, nor the constructive knowledge of the Seller's Knowledge Individual or
of any other individual or entity, shall be imputed to the Seller's Knowledge
Individual.
C.Representations and Warranties of Buyer. Buyer hereby represents and warrants
the following to Seller (all of the representations and warranties contained in
subsection 8C surviving indefinitely):
(1)Authority. Buyer is a corporation, duly organized and validly existing and in
good standing under the laws of the State of Delaware, and is duly qualified to
do business in the State of California. Buyer has all requisite power and
authority to execute and deliver, and to perform all its obligations under this
Agreement.
(2)Due Execution. The execution, delivery and performance of this Agreement has
been duly authorized by all necessary action on the part of Buyer and does not
and will not (a) require any consent or approval that has not been obtained or
(b) violate any provision of Buyer's organizational documents.
(3)Enforceability. This Agreement and the other documents to be executed and
delivered by Buyer hereunder constitute legal, valid and binding obligations of
Buyer enforceable against Buyer in accordance with its terms, except as limited
by bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general applicability relating to or affecting the enforcement of creditors'
rights and general equitable principles.
(4)No Bankruptcy/Dissolution Event. No Bankruptcy/Dissolution Event has occurred
with respect to Buyer, or if Buyer is a partnership, any of the general partners
in Buyer. Buyer has or has access to sufficient capital or net worth to meet its
obligations, including payment of the Purchase Price, under this Agreement.
(5)ERISA. Neither (i) any assets of Buyer, nor (ii) any funds to be used by
Buyer with respect to the transactions contemplated pursuant to this Agreement,
are or at Closing will be pursuant to ERISA or the Code considered for any
purpose of ERISA or Section 4975 of the Code to be assets of a Plan. For the
purposes hereof the following terms shall have the following meanings: “ERISA”
shall mean the Employee Retirement Income Security Act of 1974, as amended (and
any successor statute and any applicable regulations or guidance promulgated
thereunder); and “Plan” shall mean a “plan” as that term is defined in Section
3(3) of ERISA or Section 4975 of the Code.
(6)OFAC.
(a)Buyer and all beneficial owners of Buyer are in, and shall continue to
maintain until the Closing Date, compliance with all laws, statutes, rules and
regulations of any federal, state or local governmental authority in the United
States of America applicable to such Persons (as hereinafter defined),
including, the requirements of the Orders and other similar requirements
contained in the rules and regulations of OFAC and the Orders. For purposes of
this subsection, “Person” shall mean any corporation, partnership, limited
liability company, joint venture, individual, trust, real estate investment
trust, banking association, federal or state savings and loan institution and
any other legal entity, whether or not a party hereto.
(b)Neither Buyer nor any of the beneficial owners of Buyer:
(i)is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any of the Lists;
(ii)has been arrested for money laundering or for predicate crimes to money
laundering, convicted or pled nolo contendere to charges involving money
laundering or predicate crimes to money laundering;
(iii)has been determined by competent authority to be subject to the
prohibitions contained in the Orders;
(iv)is owned or controlled by, nor acts for or on behalf of, any Person on the
Lists or any other Person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders;
(v)shall transfer or permit the transfer of any interest in Buyer or such
parties to any Person who is, or whose beneficial owners are, listed on the
Lists; or

14

--------------------------------------------------------------------------------




(vi)shall assign this Agreement or any interest herein, to any Person who is
listed on the Lists or who is engaged in illegal activities.
If Buyer or any beneficial owner of Buyer become listed on the Lists or are
indicted, arraigned, or custodially detained on charges involving money
laundering or predicate crimes to money laundering, Buyer shall immediately
notify Seller. Buyer shall have ten (10) business days to remove such party from
any interest in Buyer or Seller may terminate this Agreement upon written notice
to Buyer, whereupon the Deposit shall be returned to Buyer and neither party
shall have any further obligation hereunder except for those obligations which
expressly survive a termination of this Agreement.
D.Survival. Any cause of action with respect to a breach of the representations
and warranties of Seller set forth in Subsection 8B (the “Property
Representations”) shall survive for a period of ninety (90) days after the
Closing Date (the “Survival Period”). Each such representation and warranty of
Seller shall automatically be null and void and of no further force and effect
on the first day following the expiration of the Survival Period as to such
representation and warranty, unless, prior to the expiration of such Survival
Period as to such representation and warranty, Buyer shall have provided Seller
with a notice alleging that Seller is in breach of such representation or
warranty and specifying in reasonable detail the nature of such breach. Buyer
shall allow Seller ten (10) days after its notice within which to cure such
breach or if such breach cannot be cured within such ten (10) day period, and if
Seller notifies Buyer that it wishes to extend the cure period (the “Cure
Extension Notice”), such additional reasonable period of time (not to exceed an
additional twenty (20) days) as is required to cure the same so long as such
cure has been commenced within such ten (10) day period and is being diligently
pursued to completion. If Seller fails to cure such breach after written notice
thereof, Buyer's sole remedy shall be to commence a legal proceeding against
Seller alleging that Seller has breached such representation or warranty and
that Buyer has suffered actual damages as a result thereof (a “Proceeding”),
which Proceeding must be commenced, if at all, within the later to occur of the
expiration of the Survival Period and ten (10) days after the end of Seller's
cure period as to such representation and warranty, provided, however, that if
Buyer gives Seller written notice of such a breach within the Survival Period,
and Seller subsequently sends a Cure Extension Notice, then Buyer shall have
until the date which is thirty (30) days after the date Seller notifies Buyer
that is has ceased endeavoring to cure such breach, to commence such Proceeding.
If Buyer shall have timely commenced a Proceeding and a court of competent
jurisdiction shall, pursuant to a final, non-appealable order in connection with
such Proceeding, determine that (1) Seller was in breach of the applicable
representation or warranty, (2) Buyer suffered actual damages (the “Damages”) by
reason of such breach, (3) neither Buyer nor it agents, employees or consultants
had actual, present, conscious knowledge of such breach on or prior to the
Closing Date, and (4) neither Buyer nor its agents, employees or consultants had
“constructive knowledge” of such breach (as such standard is defined in Section
8E), then Buyer shall be entitled to receive an amount equal to the Damages as
determined in the Proceeding, subject, in any event, to the limitations set
forth in Section 8F, below. Any such Damages, subject to the limitations
contained herein, shall be paid within thirty (30) days following the entry of
such final, non-appealable order and delivery of a copy thereof to Seller. The
representations, warranties and covenants of Buyer under this Agreement, and in
any certificate or document delivered pursuant hereto or in connection herewith,
shall survive the Closing indefinitely. Subject to the limitations set forth in
this Section 8, Seller shall indemnify, defend and hold harmless Buyer from and
against any Damages, loss or liability incurred by Buyer to the extent resulting
from (i) any breach by Seller of the Property Representations, (ii) any breach
by Seller of any of its covenants under Section 8G, and (iii) any Retained
Liabilities.
E.Knowledge as Defense. Seller shall have no liability with respect to a breach
of the representations and warranties by Seller under Section 8B or a breach by
Seller of any of its covenants under Section 8G, if Buyer proceeds with the
Closing of the transaction contemplated hereby and either (x) Buyer or any Buyer
Party had actual, present, conscious knowledge of such breach (including,
without limitation, as a result of interviews with representatives of Seller or
its property manager or any other Person), or (y) Buyer or any Buyer Party had
“constructive knowledge” (as hereinafter defined) of such breach. For purposes
hereof, Buyer and any Buyer Party shall be deemed to have “constructive
knowledge” of any breach disclosed by factual matters contained in this
Agreement, any exhibit hereto, any Due Diligence Materials, any estoppel
certificates or any other documents provided or made available by or on behalf
of Seller or any Seller Party or generated or obtained by or on behalf of Buyer
or any Buyer Party prior to Closing.
F.Certain Limitations. Notwithstanding anything to the contrary in this
Agreement and without limitation upon the limitations elsewhere in this
Agreement, Seller shall have no liability (and Buyer shall make no claim against
Seller) for a breach of any representation or warranty, covenant, indemnity, or
any other obligation (other than obligations under Section 1D) of Seller under
this Agreement or any document executed by Seller in connection with this
Agreement unless (a) the valid claims for all such breaches collectively
aggregate to more than One Hundred Thousand Dollars and 00/100 ($100,000.00),
(b) the liability of Seller under this Agreement with respect to breaches of the
Property Representations shall not exceed, in the aggregate, the amount of Five
Million Dollars and 00/100 ($5,000,000.00) (the “Cap”). It is understood that,
notwithstanding anything to the contrary in this Agreement or any other
document, Seller's liability under this Agreement and the documents executed by
Seller in connection herewith shall in no event exceed, in the aggregate, the
amount of the Cap. In addition, in no event shall Seller be liable for any
incidental, consequential, indirect, punitive, special or exemplary damages, or
for lost profits,

15

--------------------------------------------------------------------------------




unrealized expectations or other similar claims, and in every case Buyer's
recovery for any claims referenced above shall be net of any insurance proceeds
and any indemnity, contribution or other similar payment recovered or
recoverable by Buyer from any insurance company, tenant, or other third party.
G.Certain Interim Covenants of Seller. Until the Closing Date or the sooner
termination of this Agreement:
(1)Property Maintenance. Seller shall use commercially reasonable efforts to
maintain the Property in the same manner as prior hereto pursuant to its normal
course of business (such maintenance obligation not including extraordinary
capital expenditures or expenditures not incurred in such normal course of
business), subject to reasonable wear and tear and further subject to
destruction by casualty or eminent domain or other events beyond the control of
Seller, including changes in laws, rules, ordinances and regulations. On or
before the Closing Date, Seller shall have performed, in all material respects,
all of its maintenance and repair obligations of the “Lessor” under the Tenant
Leases pursuant to, and in accordance with, the terms of the Tenant Leases,
excepting repairs in connection with a casualty or condemnation, which shall be
governed, with respect to the transactions contemplated hereby, by this
Agreement.
(2)Contracts and Agreements. Seller shall not enter into any additional service
contracts or other similar agreements solely affecting the Property without the
prior written consent of Buyer (not to be unreasonably withheld, conditioned or
delayed); provided, however, that Seller may, without the consent of Buyer,
enter into service contracts, equipment leases and other agreements which are
needed to operate the Property in the ordinary course of business and which are
cancelable on thirty (30) days' notice without penalty. Seller shall provide
Buyer with a copy of any new contract or agreement executed within seven (7)
days of execution.
(3)Tenant Leases. Seller shall not enter into any new leases or other occupancy
agreements affecting the Property without the prior written consent of Buyer
(which may be withheld in Buyer's sole discretion). In no event shall Seller
have any obligation to enter into any new leases affecting the Property or
modify or terminate any existing Tenant Lease unless Buyer shall agree to pay or
reimburse Seller on the Closing Date for all leasing costs, including tenant
improvement costs and allowances, leasing commissions and attorneys' fees, in
connection with any new lease affecting the Property or modification to or the
termination of an existing Tenant Lease which is entered into after the date
hereof.
(4)Conveyances and Encumbrances. During the term of this Agreement, Seller shall
not, without the prior written consent of Buyer (which may be withheld in
Buyer's sole discretion), convey any interest in the Land and Improvements, or
subject the Land or Improvements to any additional liens, encumbrances,
covenants, conditions, easements, or rights of way, except as expressly
contemplated or permitted pursuant to and in accordance with the terms of the
Declaration.
(5)Approval. If Seller delivers a written request to Buyer for Buyer's approval
of any matter for which Buyer's approval is required under this Section 8G
together with all reasonable information necessary for Buyer to make an informed
decision as to whether to approve such request (an “Approval Request”), then
Buyer shall respond in writing with its approval or disapproval (with the
reasons for such disapproval in reasonable detail) within five (5) business days
after its receipt of such Approval Request.
H.Seller's Environmental Inquiry. Buyer acknowledges and agrees that the sole
inquiry and investigation Seller has conducted in connection with the
environmental condition of the Property is to obtain the reports listed on
Exhibit O attached hereto (the “Environmental Reports”), and that, for all
purposes, including, without limitation, California Health and Safety Code
Section 25359.7, Seller has acted reasonably in solely relying upon said inquiry
and investigation.
I.Natural Hazard Disclosure Requirement. Buyer and Seller acknowledge that
Seller or Seller's Broker (as hereinafter defined) may be required to disclose
if the Property lies within the following natural hazard areas or zones: (1) a
special flood hazard area (any type Zone “A” or “V”) designated by the Federal
Emergency Management Agency (Cal. Gov. Code § 8589.3); (2) an area of potential
flooding shown on a dam failure inundation map designated pursuant to Cal. Gov.
Code § 8589.5 (Cal. Gov. Code § 8589.4); (3) a very high fire hazard severity
zone designated pursuant to Cal. Gov. Code § 51178 or 51179 (in which event the
owner maintenance obligations of Cal. Gov. Code § 51182 would apply) (Cal. Gov.
Code § 51183.5); (4) a wildland area that may contain substantial forest fire
risks and hazards designated pursuant to Cal. Pub. Resources Code § 4125 (in
which event (i) the property owner would be subject to the maintenance
requirements of Cal. Pub. Resources Code § 4291 and (ii) it would not be the
state's responsibility to provide fire protection services to any building or
structure located within the wildland area except, if applicable, pursuant to
Cal. Pub. Resources Code § 4129 or pursuant to a cooperative agreement with a
local agency for those purposes pursuant to Cal. Pub. Resources Code § 4142
(Pub. Resources Code § 4136)); (5) an earthquake fault zone (Pub. Resources Code
§ 2621.9); or (6) a seismic hazard zone (and, if applicable, whether a landslide
zone or liquefaction zone) (Pub. Resources Code § 2694). THESE HAZARDS MAY LIMIT
BUYER'S ABILITY TO DEVELOP THE PROPERTY, TO OBTAIN INSURANCE, OR TO RECEIVE
ASSISTANCE AFTER A DISASTER. THE MAPS ON WHICH THESE DISCLOSURES ARE BASED
ESTIMATE WHERE NATURAL HAZARDS EXIST. THEY ARE NOT DEFINITIVE INDICATORS OF
WHETHER OR NOT A PROPERTY WILL BE AFFECTED BY A NATURAL DISASTER. BUYER MAY WISH
TO OBTAIN PROFESSIONAL ADVICE REGARDING THOSE HAZARDS AND OTHER HAZARDS THAT MAY

16

--------------------------------------------------------------------------------




AFFECT THE PROPERTY.
J.Notifications. Seller and Buyer each agree to promptly notify the other of the
occurrence of any of the foregoing (except to the extent Seller and Buyer are
simultaneously notified by any other person or entity of such occurrence):
(1)receipt of notice of eminent domain proceedings or condemnation of or
affecting the Property, or any portion thereof;
(2)receipt of notice from any governmental authority or insurance underwriter
relating to the condition, use or occupancy of the Property, or any portion
thereof, or any real property adjacent to any of the Property, or setting forth
any requirements with respect thereto;
(3)notice of any actual or threatened litigation affecting or relating to the
Property, or any portion thereof, or either party's ability to consummate the
transactions contemplated by this Agreement; and
(4)any event that would make any representation or warranty of Seller or Buyer
contained in this Agreement materially false or misleading, it being understood
that providing notice shall in no way relieve either party of liability for
breach by such party of any of its representations or warranties under this
Agreement.
9.DISCLAIMER, RELEASE AND ASSUMPTION. AS AN ESSENTIAL INDUCEMENT TO SELLER TO
ENTER INTO THIS AGREEMENT, AND AS PART OF THE DETERMINATION OF THE PURCHASE
PRICE, BUYER ACKNOWLEDGES, UNDERSTANDS AND AGREES AS OF THE DATE HEREOF AND AS
OF THE CLOSING DATE AS FOLLOWS:
A.DISCLAIMER.
(1)AS-IS, WHERE IS. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER
EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED BY SELLER AT
CLOSING, THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE ON AN “AS IS,
WHERE IS” AND “WITH ALL FAULTS” BASIS. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED BY SELLER AT CLOSING, SELLER HAS
NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE OF, AS TO,
CONCERNING OR WITH RESPECT TO THE PROPERTY OR ANY OTHER MATTER WHATSOEVER,
INCLUDING WITHOUT LIMITATION: (i) THE QUALITY, NATURE, ADEQUACY AND PHYSICAL
CONDITION AND ASPECTS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE
STRUCTURAL ELEMENTS, SEISMIC ASPECTS OF THE PROPERTY, FOUNDATION, ROOF,
APPURTENANCES, ACCESS, SIGNAGE, LANDSCAPING, PARKING FACILITIES AND THE
ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY SYSTEMS, FACILITIES
AND APPLIANCES, THE SQUARE FOOTAGE WITHIN THE IMPROVEMENTS ON THE PROPERTY AND
THE IMPROVEMENTS AND WITHIN EACH TENANT SPACE THEREIN, (ii) THE QUALITY, NATURE,
ADEQUACY, AND PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY GROUNDWATER, (iii)
THE EXISTENCE, QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF UTILITIES
SERVING THE PROPERTY, (iv) THE DEVELOPMENT POTENTIAL OF THE PROPERTY, AND THE
PROPERTY'S USE, HABITABILITY, MERCHANTABILITY, OR FITNESS, SUITABILITY, VALUE OR
ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE, (v) THE ZONING AND OTHER
LEGAL STATUS OF THE PROPERTY, THE IMPROVEMENTS AND ANY OTHER PUBLIC OR PRIVATE
RESTRICTIONS ON USE OF THE PROPERTY, (vi) THE COMPLIANCE OF THE PROPERTY OR ITS
OPERATION WITH ANY APPLICABLE CODES, LAWS, REGULATIONS, STATUTES, ORDINANCES,
COVENANTS, CONDITIONS AND RESTRICTIONS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL
ENTITY OR OF ANY OTHER PERSON OR ENTITY, (vii) THE PRESENCE OF HAZARDOUS
MATERIALS (as hereinafter defined) ON, UNDER OR ABOUT THE PROPERTY OR THE
ADJOINING OR NEIGHBORING PROPERTY, (viii) THE QUALITY OF ANY LABOR AND MATERIALS
USED IN ANY IMPROVEMENTS ON THE PROPERTY, (ix) THE CONDITION OF TITLE TO THE
PROPERTY, (x) ANY LEASES, CONTRACTS, OR OTHER AGREEMENTS AFFECTING THE PROPERTY
AND THE IMPROVEMENTS, AND (xi) ECONOMICS OF THE OPERATION OF THE PROPERTY AND
THE IMPROVEMENTS OR THE FINANCIAL CONDITION OF ANY TENANT OF THE PROPERTY.
(2)SOPHISTICATION OF BUYER. BUYER ACKNOWLEDGES AND AGREES THAT IT IS A
SOPHISTICATED BUYER WHO IS FAMILIAR WITH THE OWNERSHIP AND OPERATION OF THE
PROPERTY, AND THAT BUYER HAS BEEN GIVEN OR WILL BE GIVEN BEFORE THE END OF THE
DUE DILIGENCE PERIOD, A FULL OPPORTUNITY TO INSPECT AND INVESTIGATE EACH AND
EVERY ASPECT OF THE PROPERTY AND ANY AND ALL MATTERS RELATING THERETO, EITHER
INDEPENDENTLY OR THROUGH AGENTS OF BUYER'S CHOOSING, INCLUDING, WITHOUT
LIMITATION:

17

--------------------------------------------------------------------------------




(a)ALL MATTERS RELATING TO TITLE, TOGETHER WITH ALL GOVERNMENTAL AND OTHER LEGAL
REQUIREMENTS SUCH AS TAXES, ASSESSMENTS, ZONING, USE PERMIT REQUIREMENTS AND
BUILDING CODES.
(b)THE PHYSICAL CONDITION AND ASPECTS OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE INTERIOR, THE EXTERIOR, THE SQUARE FOOTAGE WITHIN THE
IMPROVEMENTS AND WITHIN EACH TENANT SPACE THEREIN, THE STRUCTURE, SEISMIC
ASPECTS OF THE PROPERTY, THE PAVING, THE UTILITIES, AND ALL OTHER PHYSICAL AND
FUNCTIONAL ASPECTS OF THE PROPERTY. SUCH EXAMINATION OF THE PHYSICAL CONDITION
OF THE PROPERTY SHALL INCLUDE AN EXAMINATION FOR THE PRESENCE OR ABSENCE OF
HAZARDOUS MATERIALS, WHICH SHALL BE PERFORMED OR ARRANGED BY BUYER AT BUYER'S
SOLE EXPENSE. FOR PURPOSES OF THIS AGREEMENT, “HAZARDOUS MATERIALS” SHALL MEAN
MOLD, FUNGI, BACTERIA AND/OR BIOLOGICAL GROWTH OR BIOLOGICAL GROWTH FACTORS,
INFLAMMABLE EXPLOSIVES, RADIOACTIVE MATERIALS, ASBESTOS, POLYCHLORINATED
BIPHENYLS, LEAD, LEAD-BASED PAINT, UNDER AND/OR ABOVE GROUND TANKS, HAZARDOUS
MATERIALS, HAZARDOUS WASTES, HAZARDOUS SUBSTANCES, OIL, OR RELATED MATERIALS,
WHICH ARE LISTED OR REGULATED IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (42 U.S.C. SECTIONS 6901, ET
SEQ.), THE RESOURCES CONSERVATION AND RECOVERY ACT OF 1976 (42 U.S.C. SECTION
6901, ET SEQ.), THE CLEAN WATER ACT (33 U.S.C. SECTION 1251, ET SEQ.), THE SAFE
DRINKING WATER ACT (14 U.S.C. SECTION 1401, ET SEQ.), THE HAZARDOUS MATERIALS
TRANSPORTATION ACT (49 U.S.C. SECTION 1801, ET SEQ.), AND THE TOXIC SUBSTANCE
CONTROL ACT (15 U.S.C. SECTION 2601, ET SEQ.), AND ANY OTHER APPLICABLE FEDERAL,
STATE OR LOCAL LAWS.
(c)ANY EASEMENTS AND/OR SIGNAGE OR ACCESS RIGHTS AFFECTING THE PROPERTY.
(d)THE TENANT LEASES AND ALL MATTERS IN CONNECTION THEREWITH, INCLUDING, WITHOUT
LIMITATION, THE ABILITY OF THE TENANTS TO PAY THE RENT AND THE ECONOMIC
VIABILITY OF THE TENANTS.
(e)ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THE CONTRACTS AND ANY
OTHER DOCUMENTS OR AGREEMENTS OF SIGNIFICANCE AFFECTING THE PROPERTY, AND ANY
RECIPROCAL EASEMENT AGREEMENTS OR ANY OTHER OPERATING AGREEMENTS AFFECTING THE
PROPERTY.
(f)ALL FINANCIAL EXAMINATIONS AND OTHER MATTERS OF SIGNIFICANCE AFFECTING THE
PROPERTY, THE TENANTS OF THE PROPERTY OR OTHERWISE RELATING TO THE ACQUISITION
BY BUYER OF THE PROPERTY.
BUYER WILL ACQUIRE THE PROPERTY SOLELY ON THE BASIS OF AND IN RELIANCE UPON SUCH
EXAMINATIONS AND THE TITLE INSURANCE PROTECTION AFFORDED BY THE OWNER'S POLICY
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER (OTHER THAN IN
THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY PROVIDED IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS).
(3)PASSIVE OWNER. SELLER HAS DELEGATED THE DAY-TO-DAY MANAGEMENT AND OPERATION
OF THE PROPERTY TO A THIRD PARTY MANAGER OF THE PROPERTY. SELLER HAS DELEGATED
THE LEASING OF THE PROPERTY TO A THIRD PARTY LEASING AGENT FOR THE PROPERTY.
(4)DUE DILIGENCE MATERIALS. ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH
RESPECT TO THE PROPERTY IS SOLELY FOR BUYER'S CONVENIENCE AND WAS OR WILL BE
OBTAINED FROM A VARIETY OF SOURCES AND SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE DOCUMENTS DELIVERED BY SELLER TO
BUYER AT CLOSING, SELLER MAKES NO REPRESENTATIONS AS TO THE ACCURACY OR
COMPLETENESS OF SUCH INFORMATION, EXCEPT AS SET FORTH IN THE REPRESENTATIONS AND
WARRANTIES OF SELLER EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS. SELLER SHALL NOT BE LIABLE FOR ANY MISTAKES, OMISSIONS,
MISREPRESENTATION OR ANY FAILURE TO INVESTIGATE THE PROPERTY NOR SHALL SELLER BE
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS,
APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS, OR OTHER INFORMATION PERTAINING TO
THE PROPERTY OR THE OPERATION THEREOF, FURNISHED BY SELLER OR BY ANY

18

--------------------------------------------------------------------------------




MANAGER, LEASING AGENT, REAL ESTATE BROKER, AGENT, REPRESENTATIVE, AFFILIATE,
DIRECTOR, OFFICER, SHAREHOLDER, EMPLOYEE, SERVANT, CONSTITUENT PARTNER OR MEMBER
OF SELLER, AFFILIATE OF SELLER, OR OTHER PERSON OR ENTITY ACTING ON SELLER'S
BEHALF.
(5)CONSPICUOUS DISCLAIMERS. TO THE EXTENT REQUIRED TO BE OPERATIVE, THE
DISCLAIMERS OF WARRANTIES CONTAINED HEREIN ARE “CONSPICUOUS” DISCLAIMERS FOR
PURPOSES OF ANY APPLICABLE LAW, RULE, REGULATION OR ORDER.
B.RELEASE. EXCEPT FOR EXCLUDED CLAIMS (AS HEREINAFTER DEFINED), BUYER, ON BEHALF
OF ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVES ITS RIGHT TO RECOVER
FROM, AND FOREVER RELEASES AND DISCHARGES, ALL SELLER RELEASED PARTIES (AS
HEREINAFTER DEFINED) FROM ANY AND ALL DEMANDS, CLAIMS, LEGAL OR ADMINISTRATIVE
PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS, JUDGMENTS,
COSTS OR EXPENSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ATTORNEYS' FEES AND
COSTS), WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN
(“CLAIMS”), WHICH ANY BUYER OR ANY PARTY RELATED TO OR AFFILIATED WITH BUYER (A
“BUYER RELATED PARTY”) HAS OR MAY HAVE ARISING FROM OR RELATED TO ANY MATTER OR
THING RELATED TO OR IN CONNECTION WITH THE PROPERTY INCLUDING THE DOCUMENTS AND
INFORMATION REFERRED TO HEREIN, THE TENANT LEASES AND THE TENANTS THEREUNDER,
SIGNAGE RIGHTS, ENTITLEMENTS, ZONING, PARKING, TITLE DOCUMENTS OR DEFECTS, ANY
CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION AND ANY
ENVIRONMENTAL CONDITIONS, VALUATION, SALABILITY OR UTILITY OF THE PROPERTY OR
ITS SUITABILITY FOR ANY PURPOSE WHATSOEVER, AND BUYER SHALL NOT LOOK TO ANY
SELLER RELEASED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR
RELIEF. THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF
ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND
UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION, AND IN THAT REGARD, BUYER
HEREBY EXPRESSLY WAIVES ALL RIGHTS AND BENEFITS IT MAY NOW HAVE OR HEREAFTER
ACQUIRE UNDER CALIFORNIA CIVIL CODE SECTION 1542, OR SIMILAR STATUTE UNDER
DELAWARE LAW, WHICH PROVIDES: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” THE FOREGOING PROVISIONS OF
THIS SECTION 9B SHALL NOT LIMIT, HOWEVER, SELLER'S EXPRESS OBLIGATIONS UNDER
THIS AGREEMENT AND THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH. AS USED
HEREIN, “EXCLUDED CLAIMS” MEANS CLAIMS ARISING OUT OF (I) BREACHES OF THE
REPRESENTATIONS AND WARRANTIES IN SECTION 8B HEREOF OR THE CLOSING DOCUMENTS,
(II) BREACHES OF COVENANTS IN SECTION 8G HEREOF, (III) ANY DEFAULT BY SELLER AS
“LESSOR” UNDER THE TENANT LEASES PRIOR TO THE CLOSING, (IV) ANY OBLIGATIONS OF
SELLER AS “LESSOR” UNDER THE TENANT LEASES TO THE EXTENT ACCRUING PRIOR TO THE
CLOSING, (V) ANY RECONCILIATIONS UNDER THE TENANT LEASES WITH RESPECT TO ANY
PERIOD PRIOR TO THE CLOSING, (VI) THE RETAINED LIABILITIES, OR (VII) ANY FRAUD
ON THE PART OF SELLER.
____________________
INITIALS OF BUYER
AS USED HEREIN, “SELLER RELEASED PARTIES” SHALL MEAN SELLER AND SELLER'S
AFFILIATES, AND THEIR RESPECTIVE PARTNERS, MEMBERS, SHAREHOLDERS, OWNERS,
OFFICERS, DIRECTORS, AGENTS, REPRESENTATIVES, ATTORNEYS, EMPLOYEES, SERVANTS,
CONTROLLING PERSONS AND ANY OTHER PERSON OR ENTITY ACTING ON SELLER'S BEHALF.
C.SURVIVAL. THIS SECTION 9 SHALL SURVIVE THE CLOSING DATE OR THE EARLIER
TERMINATION OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO HAVE MERGED INTO ANY OF
THE DOCUMENTS EXECUTED OR DELIVERED AT CLOSING.
____________________
INITIALS OF BUYER
D.CERTAIN PROPERTY DISCLOSURES. WITH RESPECT TO ALL OF THE FOLLOWING MATTERS IN
THIS SECTION 9D AND WITHOUT LIMITATION ON ANY OTHER PROVISIONS OF THIS
AGREEMENT, BUYER HAS EVALUATED SUCH MATTERS PRIOR TO THE EFFECTIVE DATE. EXCEPT
FOR THE EXCLUDED CLAIMS, BUYER SHALL NOT SEEK ANY PAYMENT

19

--------------------------------------------------------------------------------




OR OTHER ACTION FROM SELLER (AND SELLER SHALL HAVE NO OBLIGATION) WITH RESPECT
TO SUCH MATTERS; ANY DISCLOSURE OF SUCH MATTERS BY TENANTS OR OTHERS SHALL NOT
BE A CAUSE FOR OBJECTION BY BUYER; SUCH MATTERS HAVE ALREADY BEEN TAKEN INTO
ACCOUNT IN CALCULATION OF THE PURCHASE PRICE OF THE PROPERTY; AND SUCH MATTERS
SHALL NOT BE DEEMED TO EXPAND IN ANY MANNER THE LIMITED REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED HEREIN. WITHOUT LIMITATION ON THE GENERALITY OF
THE FOREGOING:
(1)ENVIRONMENTAL MATTERS. SELLER HAS DELIVERED TO BUYER (AND BUYER ACKNOWLEDGES
RECEIPT OF) THE ENVIRONMENTAL REPORTS. SELLER SHALL HAVE NO OBLIGATION IN
CONNECTION WITH THE MATTERS ADDRESSED IN SUCH DOCUMENTS.
(2)LAND USE, ZONING, ENTITLEMENT AND DEVELOPMENT ISSUES. BUYER HAS DETERMINED,
PRIOR TO THE EFFECTIVE DATE, THAT IT IS SATISFIED WITH THE STATUS AND COMPLIANCE
OF THE PROPERTY WITH RESPECT TO ANY AND ALL LAND USE, ZONING, ENTITLEMENT AND
DEVELOPMENT LAWS, RULES, ORDINANCES, REGULATIONS, RESTRICTIONS, STANDARDS,
AGREEMENTS AND SIMILAR ITEMS AFFECTING THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, ALL MATTERS PERTAINING TO THE MELLO ROOS FACILITY.


____________________
INITIALS OF BUYER


10.Conditions to Closing.
A.Seller's Conditions to Closing. In addition to the conditions provided in
other provisions of this Agreement, Seller's obligations to perform its
undertakings provided in this Agreement (including its obligation to sell the
Property) are conditioned on the following (any of which may be waived in
writing by Seller):
(1)Performance by Buyer. The due performance by Buyer in all material respects
of each and every undertaking and agreement to be performed by it hereunder
(including the delivery to Seller of the Closing Payment and all other items
specified to be delivered by Buyer in Section 6 hereof).
(2)Representations and Warranties. The truth of each representation and warranty
made by Buyer in this Agreement in all material respects at the time as of which
the same is made and as of the Closing Date as if made on and as of the Closing
Date; provided, however, that a representation or warranty shall not be deemed
to be untrue or incorrect in any material respect as of the Closing Date by
reason of changed facts or circumstances arising after the date hereof which
pursuant to the terms of this Agreement did not arise by reason of any material
breach of any covenant made by Buyer under this Agreement.
(3)Tenant Leases. The Tenant Leases are each in full force and effect, all
amounts due and payable thereunder have been paid in full and Buyer is not in
material or monetary default thereunder; provided, however, that if there is a
monetary default under the Tenant Leases, Seller shall not have the right to
terminate this Agreement if on or prior to the Closing Date, Buyer pays all
amounts required to cure such monetary default.
(4)Brokerage Agreement. Seller and Buyer's Broker (as hereinafter defined) shall
have entered into an agreement, in form and substance acceptable to Seller in
its sole discretion, with respect to the commission and any other amounts due
and payable to Buyer's Broker at Closing in connection with all of the
transactions contemplated by this Agreement (the “Brokerage Agreement”).
B.Buyer's Conditions to Closing. In addition to the conditions provided in other
provisions of this Agreement, Buyer's obligations to perform its undertakings
provided in this Agreement (including its obligation to purchase the Property)
are conditioned on the following (any of which may be waived in writing by
Buyer):
(1)Performance by Seller. The due performance by Seller in all material respects
of each and every undertaking and agreement to be performed by it hereunder
(including the delivery to Buyer of the items specified to be delivered by
Seller in Section 6).
(2)Accuracy of Representations and Warranties. The representations and
warranties of Seller are true and correct in all material respects as of the
Closing Date as if made on such Closing Date, subject to changes contemplated by
the express terms of this Agreement; provided, however, that any changes made to
the representations and warranties provided in Sections 8B(1) through 8B(4),
inclusive, shall constitute a default by Seller hereunder; further provided,
however, that a representation or warranty shall not be deemed to be untrue or
incorrect in any material respect as of the Closing Date by reason of changed
facts or circumstances arising after the date hereof which pursuant to the terms
of this Agreement did not arise by reason of any material breach of any covenant
made by Seller under this Agreement.
(3)Title Policy. The Title Company shall be irrevocably committed to issue at
Closing an Owner's

20

--------------------------------------------------------------------------------




Policy in the form of the Pro Forma Policy, insuring Buyer's title to the
Property as of the time and date of Closing, in the amount of the Purchase
Price, subject only to the payment of the policy premium by Buyer.
(4)Development Agreement Estoppel Certificate. Seller shall have used good faith
efforts to obtain an estoppel certificate from the City of Redwood City,
substantially in the form of Exhibit R attached hereto; provided, however, that,
notwithstanding anything to the contrary contained herein, the receipt of such
estoppel certificate or any other estoppel certificate from the City of Redwood
City shall in no event be a condition of Buyer's obligation to perform its
undertakings provided in this Agreement (including its obligation to purchase
the Property).
(5)Tenant Leases. Seller shall not have terminated the Tenant Leases due solely
to the default of Buyer, as “Lessee”, thereunder and Seller is not in material
or monetary default thereunder; provided, however, that if there is a monetary
default by Seller under the Tenant Leases, Buyer shall not have the right to
terminate this Agreement if on or prior to the Closing Date, Seller pays all
amounts required to cure such monetary default; further provided, however, that
the foregoing shall neither (i) be deemed a waiver or limitation of the rights
and remedies of Seller, as “Lessor”, following a default by the “Lessee”
thereunder, nor (ii) prohibit Seller from terminating the Tenant Leases in
accordance with the provisions set forth in the Tenant Leases for any other
reason and, after the Outside Closing Date, for the “Lessee's” default
thereunder, in each case in Seller's sole and absolute discretion.
11.Miscellaneous.
A.Brokerage Issues.
(1)Generally. Except for Buyer's Broker (as defined in subsection (2) below),
Seller represents and warrants to Buyer, and Buyer represents and warrants to
Seller, that no broker or finder has been engaged by such party in connection
with any of the transactions contemplated by this Agreement or to its knowledge
is in any way connected with any of such transactions. In the event of a claim
for broker's or finder's fee or commissions in connection herewith, then Seller
shall indemnify, protect, defend and hold Buyer and Buyer's affiliates harmless
from and against the same if it shall be based upon any statement or agreement
alleged to have been made by Seller, and Buyer shall indemnify, protect, defend
and hold Seller and Seller's affiliates harmless from and against the same if it
shall be based upon any statement or agreement alleged to have been made by
Buyer.
(2)Broker's Commission. Cornish & Carey Commercial Newmark Knight Frank, a
California corporation (“Buyer's Broker”), has been engaged by Buyer in
connection with the transaction contemplated by this Agreement. At Closing,
Seller shall pay (or cause to be paid through the Escrow) to Buyer's Broker a
commission pursuant to the Brokerage Agreement.
(3)This Section 11A shall survive the Closing Date.
B.Limitation of Liability. No present or future partner, member, director,
officer, shareholder, employee, advisor, affiliate or agent of or in Seller or
any affiliate of Seller shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or in connection with the provisions of this Agreement, or
any amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and Buyer and its successors and assigns and, without
limitation, all other persons and entities, shall look solely to Seller's
assets, respectively, for the payment of any claim or for any performance, and
Buyer hereby waives any and all such personal liability. No present or future
partner, member, director, officer, shareholder, employee, advisor, affiliate or
agent of or in Buyer or any affiliate of Buyer shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Seller and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Buyer's assets, respectively, for the payment of any claim or for any
performance, and Seller hereby waives any and all such personal liability. For
purposes of this Section 11B, no negative capital account or any contribution or
payment obligation of any partner or member in Seller shall constitute an asset
of Seller. The limitations of liability contained in this Section 11B shall
survive the termination of this Agreement or the Closing Date, as applicable,
and are in addition to, and not in limitation of, any limitation on liability
applicable to Seller provided elsewhere in this Agreement or by law or by any
other contract, agreement or instrument.
C.Additional Limitation on Remedies. Without limitation on the other limitations
on remedies contained herein, in the event of any dispute between the parties
respecting this Agreement or the transactions herein contemplated, Buyer hereby
waives (i) any right to record or file a lis pendens or other similar notice of
suit, except that Buyer may record a lis pendens in connection with a good
faith, valid action for specific performance as provided in Section 3C(3) and
(ii) any right to assert any claim affecting the right of possession or title to
the Property; provided, however, the foregoing shall not limit Buyer's rights
with respect to a permitted specific performance claim in Section 3C(3)
hereunder.
D.Successors and Assigns. Buyer may not assign or transfer its rights or
obligations under this Agreement (or make an offer or enter into negotiations to
do so) without the prior written consent of Seller (in which event such
transferee shall assume in writing all of the transferor's obligations
hereunder, but such transferor shall not be released from its obligations

21

--------------------------------------------------------------------------------




hereunder) provided, however, Buyer may assign its interest in this Agreement
without the consent of Seller (provided Buyer provides written notice to Seller
of any such assignment prior to or immediately following the effectiveness of
such assignment, together with a copy of the applicable document(s) effectuating
such assignment) to a “single-purpose entity” which is “controlled by Buyer” (in
which event such transferee shall assume in writing all of the transferor's
obligations hereunder, but Buyer shall not be released from its obligations
hereunder). As used herein, “controlled by Buyer” with respect to an entity
means that Buyer: (1) has the sole ability to direct the management, policies
and operation of such entity, directly or indirectly, through voting securities
or otherwise; and (2) Buyer owns more than fifty percent (50%) of the direct or
indirect ownership interests in such entity. Any change in control or majority
ownership of Buyer constitutes an assignment for purposes of this subsection. No
consent given by Seller to any transfer or assignment of Buyer's rights or
obligations hereunder shall be construed as a consent to any other transfer or
assignment of Buyer's rights or obligations hereunder. In addition, Buyer shall
not re-sell the Property or assign its rights or obligations under this
Agreement (or make an offer or enter into negotiations to do so) through a
“double escrow” or other similar mechanism without Seller's prior written
consent. No transfer or assignment in violation of the provisions hereof shall
be valid or enforceable. Subject to the foregoing, this Agreement and the terms
and provisions hereof shall inure to the benefit of and shall be binding upon
the successors and assigns of the parties.
E.Notices. Any notice which a party is required or may desire to give the other
party shall be in writing and may be delivered (1) personally, (2) by United
States registered or certified mail, postage prepaid, (3) by Federal Express or
other reputable courier service regularly providing evidence of delivery (with
charges paid by the party sending the notice); or (4) by facsimile, provided
that such facsimile shall be immediately followed by delivery of such notice
pursuant to clause (1), (2) or (3) above. Any such notice shall be addressed as
follows (subject to the right of a party to designate a different address for
itself by notice similarly given):
To Buyer:


100 Cardinal Way
Redwood City, CA 94063
Attention:    Peter M. McGoff
Telephone:    (650) 385-5244
Facsimile:    (650) 385-4424


With Copy To:


Reed Smith LLP
101 Second Street, Suite 1800
San Francisco, CA 94105
Attention:    Charles H. Seaman
Telephone:    (415) 659-5910
Facsimile:    (415) 391-8269


To Seller:


c/o Starwood Capital Group Global, L.L.C.
100 Pine Street, Suite 3000
San Francisco, CA 94105
Attention:    Andrew Wong
Telephone:    (415) 247-1235
Facsimile:    (415) 633-4156


With Copy To:
Rinaldi, Finkelstein & Franklin, LLP
591 West Putnam Avenue
Greenwich, CT 06830
Attention:    James E. Raved
Telephone:    (203) 422-7776
Facsimile:    (203) 422-7868



22

--------------------------------------------------------------------------------




And To:
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
Attention:    Robert Gordon
Telephone:    (312) 701-7153
Facsimile:    (312) 706-8708


And To:
Mayer Brown LLP
Two Palo Alto Square, Suite 300
3000 El Camino Real
Palo Alto, CA 94306
Attention:    Dave S. Shong
Telephone:    (650) 331-2074
Facsimile:    (650) 331-4574


To Title Company:
First American Title Insurance Company
National Commercial Services
1737 N. First Street, Suite 500
San Jose, California 95112
Attention:    Ms. Dian L. Blair
Telephone:    (408) 451-7828
Facsimile:    (408) 451-7836


Any notice so given by mail shall be deemed to have been given as of the date of
delivery (whether accepted or refused) established by U.S. Post Office return
receipt or the overnight carrier's proof of delivery, as the case may be. Any
such notice not so given shall be deemed given upon actual receipt of the same
by the party to whom the same is to be given. Notices given by facsimile
transmission shall be deemed given upon the receipt by the sender of electronic
confirmation that such facsimile transmission has been sent. The attorneys for
any party hereto shall be entitled to provide any notice that a party desires to
give or is required to give hereunder.
F.Legal Costs. In the event any action be instituted by a party to enforce this
Agreement, the prevailing party in such action (as determined by the court,
agency or other authority before which such suit or proceeding is commenced),
shall be entitled to such reasonable attorneys' fees, costs and expenses as may
be fixed by the decision maker. The foregoing includes, but is not limited to,
reasonable attorneys' fees, expenses and costs of investigation incurred in (1)
appellate proceedings; (2) in any post-judgment proceedings to collect or
enforce the judgment; (3) establishing the right to indemnification; and (4) any
action or participation in, or in connection with, any case or proceeding under
Chapter 7, 11 or 13 of the Bankruptcy Code (11 United States Code Sections 101
et seq.), or any successor statutes. This provision is separate and several and
shall survive the consummation of the transaction contemplated by Agreement or
the earlier termination of this Agreement.
G.Jurisdiction; Venue. Each party consents to the jurisdiction of any state or
federal court located within California, waives personal service of any and all
process upon it, consents to the service of process by registered mail directed
to it at the address stated in Section 11E, and acknowledges that service so
made shall be deemed to be completed upon actual delivery thereof (whether
accepted or refused). In addition, each party consents and agrees that venue of
any action instituted under this Agreement or any agreement executed in
connection herewith shall be proper in San Mateo County, California, and each
party waives any objection to venue.
H.Confidentiality. The terms of the transfers contemplated in this Agreement,
including the Purchase Price and all other financial terms, as well as the
information delivered by Seller (or Seller's representative, agents, attorneys
or broker) or discovered by Buyer and its agents in connection with its due
diligence investigation of the Property or otherwise hereunder shall remain
confidential and shall not be disclosed by Buyer without the written consent of
Seller except (1) to Buyer's directors, officers, partners, members, employees,
legal counsel, accountants, engineers, architects, representatives, agents,
consultants, contractors, financial institutions, financial advisors and similar
professionals and consultants (together with Buyer, each, a “Buyer Party” and
collectively, the “Buyer Parties”) to the extent Buyer deems it necessary or
appropriate in connection with the transaction contemplated hereunder (and Buyer
shall inform each of the foregoing parties of such party's obligations

23

--------------------------------------------------------------------------------




under this Section and shall secure the agreement of such parties to be bound by
the terms hereof); (2) as otherwise required by law or regulation; or (3) is
required to be disclosed in order to enforce the terms of this Agreement; or (4)
such information is otherwise publicly known or available through means other
than breach of this provision. Buyer shall indemnify, defend and hold Seller and
the Seller Released Parties harmless from and against any claims arising from a
breach by any of the Buyer Parties of this Section 11H. The provisions of this
Section 11H shall survive a termination of this Agreement, but shall terminate
upon the Closing.
I.Further Instruments. Each party will, whenever and as often as it shall be
requested so to do by the other, cause to be executed, acknowledged or delivered
any and all such further instruments and documents as may be necessary or
proper, in the reasonable opinion of the requesting party, in order to carry out
the intent and purpose of this Agreement. This provision shall survive the
Closing.
J.Matters of Construction.
(1)Incorporation of Exhibits. All exhibits attached and referred to in this
Agreement are hereby incorporated herein as fully set forth in (and shall be
deemed to be a part of) this Agreement.
(2)Entire Agreement. This Agreement contains the entire agreement between the
parties respecting the matters herein set forth and supersedes all prior
agreements between the parties hereto respecting such matters except the Deposit
Escrow Agreement and the Closing Escrow Agreement.
(3)Time of the Essence. Subject to subsection (4) below, time is of the essence
of this Agreement.
(4)Non-Business Days. Whenever action must be taken (including the giving of
notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular date) that ends (or occurs) on a non-business
day, then such period (or date) shall be extended until the immediately
following business day. As used herein, “business day” means any day other than
a Saturday, Sunday or federal or State of California holiday.
(5)Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each such term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.
(6)Interpretation. Words used in the singular shall include the plural, and
vice-versa, and any gender shall be deemed to include the other. Whenever the
words “including”, “include” or “includes” are used in this Agreement, they
should be interpreted in a non-exclusive manner. The captions and headings of
the Sections of this Agreement are for convenience of reference only, and shall
not be deemed to define or limit the provisions hereof. Except as otherwise
indicated, all Exhibit and Section references in this Agreement shall be deemed
to refer to the Exhibits and Sections in this Agreement. Each party acknowledges
that it has had counsel of its own choosing in connection with the negotiation
of this Agreement, and further acknowledges and agrees that this Agreement (a)
has been reviewed by it and its counsel; (b) is the product of negotiations
between the parties, and (c) shall not be deemed prepared or drafted by any one
party. In the event of any dispute between the parties concerning this
Agreement, the parties agree that any ambiguity in the language of the Agreement
is not to be resolved against Seller or Buyer, but shall be given a reasonable
interpretation in accordance with the plain meaning of the terms of this
Agreement and the intent of the parties as manifested hereby.
(7)No Waiver. Waiver by one party of the performance of any covenant, condition
or promise of the other party shall not invalidate this Agreement, nor shall it
be deemed to be a waiver by such party of any other breach by such other party
(whether preceding or succeeding and whether or not of the same or similar
nature). No failure or delay by one party to exercise any right it may have by
reason of the default of the other party shall operate as a waiver of default or
modification of this Agreement or shall prevent the exercise of any right by
such party while the other party continues to be so in default.
(8)Consents and Approvals. Except as otherwise expressly provided herein, any
approval or consent provided to be given by a party hereunder may be given or
withheld in the absolute discretion of such party.
(9)Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO CONFLICTS
OF LAW). Each of the parties hereto hereby irrevocably and unconditionally
agrees that (A) to the extent that such party is not otherwise subject to
service of process in the State of California, to appoint and maintain an agent
in the State of California as such party's agent for acceptance of legal process
and notify the other parties hereto of the name and address of such agent, and
(B) to the fullest extent permitted by law, that service of process may also be
made on such party by prepaid certified mail with a proof of mailing receipt
validated by the U.S. Postal Service constituting evidence of valid service, and
that, to the fullest extent permitted by applicable law, service made pursuant
to (A) or (B) above shall have the same legal force and effect as if served upon
such party personally within the State of California.

24

--------------------------------------------------------------------------------




(10)Third Party Beneficiaries. Seller and Buyer do not intend by any provision
of this Agreement to confer any right, remedy or benefit upon any third party
(express or implied), and no third party shall be entitled to enforce or
otherwise shall acquire any right, remedy or benefit by reason of any provision
of this Agreement.
(11)Amendments. This Agreement may be amended by written agreement of amendment
executed by all parties hereto, but not otherwise.
(12)Survival. Unless otherwise expressly provided for in this Agreement, the
representations, warranties, covenants and conditions of the parties set forth
in this Agreement shall not survive the consummation of the transaction
contemplated by this Agreement. Notwithstanding the foregoing (a) all
indemnification obligations in this Agreement shall survive the closing of the
transaction on the Closing Date; and (b) the indemnification obligations set
forth in Sections 5, 11A and 11H shall survive the termination of this
Agreement.
K.Press Releases. The parties agree that following Closing either party may
issue a press release regarding this Agreement or the transaction contemplated,
provided that at least two (2) business days prior to the issuance of any press
release, the disclosing party has given the other party a draft of such release
and the opportunity to comment thereon, and in the event that the non-disclosing
party has reasonable comments on such press release, such press release shall
not be issued unless the parties have mutually agreed upon the terms of the
same.
L.Buyer's Delivery of Certain Information. In the event the transaction
contemplated hereby shall fail to close for any reason other than a default by
Seller hereunder, Buyer shall, at its expense, promptly deliver to Seller (1)
all existing originals and copies of the written information and materials
supplied to Buyer by Seller, the on-site property manager or their respective
agents; and (2) true, accurate and complete copies of any written information
concerning the Property prepared by or on behalf of Buyer in connection with its
investigations hereunder (including any reports, and audits prepared by any
third parties), but excluding any confidential or proprietary information of
Buyer. Seller shall not hold Buyer responsible for the accuracy of any
information prepared by Buyer or third parties which is delivered to Seller in
connection with this Section.
M.Post Closing Access. For a period of three (3) years subsequent to the Closing
Date, Seller and its employees, agents and representatives shall be entitled to
access during business hours to the items set forth on Exhibit I attached hereto
for tax and audit purposes, regulatory compliance, cooperation with governmental
investigations and in connection with Retained Liabilities and any Seller
obligations and liabilities that expressly survive the Closing, upon reasonable
prior written notice to Buyer, and shall have the right to make copies of such
documents, books and records at Seller's expense. Buyer shall have the right to
require that a representative of Buyer accompany Seller during any access by
Seller pursuant to this Section 11M.
N.Indemnification Obligations. The indemnification obligations under this
Agreement shall be subject to the following provisions:
(1)The party seeking indemnification (“Indemnitee”) shall notify the other party
(“Indemnitor”) of any Claim against Indemnitee within forty five (45) days after
it has notice of such Claim, but failure to notify Indemnitor shall in no case
prejudice the rights of Indemnitee under this Agreement unless Indemnitor shall
be prejudiced by such failure and then only to the extent of such prejudice.
Should Indemnitor fail to discharge or undertake to defend Indemnitee against
such liability (with counsel approved by Indemnitee), within thirty (30) days
after Indemnitee gives Indemnitor written notice of the same, then Indemnitee
may defend and settle such Claim, and Indemnitor's liability to Indemnitee shall
be conclusively established by such settlement, the amount of such liability to
include both the settlement consideration and the reasonable costs and expenses,
including reasonable attorneys' fees, incurred by Indemnitee in effecting such
settlement. Indemnitee shall have the right to employ its own counsel in any
such case, but the fees and expenses of such counsel shall be at the expense of
Indemnitee unless: (a) the employment of such counsel shall have been authorized
in writing by Indemnitor in connection with the defense of such action, (b)
Indemnitor shall not have employed counsel to direct the defense of such action
or any such counsel employed by Indemnitor shall have failed to commence or
pursue such defense, or (c) Indemnitee shall have reasonably concluded that
there may be defenses available to it which are different from or additional to
those available to Indemnitor (in which case Indemnitor shall not have the right
to direct the defense of such action or of Indemnitee), in any of which events
such fees and expenses shall be borne by Indemnitor.
(2)The indemnification obligations under this Agreement shall cover the costs
and expenses of Indemnitee, including reasonable attorneys' fees, related to any
actions, suits or judgments incident to any of the matters covered by such
indemnities.
(3)The indemnification obligations of Indemnitor under this Agreement shall also
benefit any present or future advisor, trustee, director, officer, partner,
member, manager, employee, beneficiary, shareholder, participant and agent of or
in Indemnitee or any entity now or hereafter having a direct or indirect
ownership interest in Indemnitee.
O.No Recordation. In no event shall this Agreement or any document or other
memorandum related to the subject matter of this Agreement be recorded without
the prior written consent of Seller.



25

--------------------------------------------------------------------------------




P.Cure Rights. In the event that either party is in default of any of its
obligations hereunder (the “Defaulting Party”), the other party (the
“Non-Defaulting Party”) shall give the Defaulting Party written notice of such
default (the “Notice of Default”). Except as otherwise expressly provided
herein, the Defaulting Party shall thereafter have two (2) business days after
receipt of such written Notice of Default to cure such default, but in no event
later than the Outside Closing Date. The foregoing notice obligation and cure
right shall not apply to the delivery by Buyer of the Deposit or the Closing
Payment to Title Company, or to the delivery by Seller or Buyer of the Closing
Documents to the Title Company.
Q.Counterparts/Facsimiles. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
of which, when taken together, shall constitute one and the same instrument,
with the same effect as if all of the parties to this Agreement had executed the
same counterpart. Signatures to this Agreement transmitted by facsimile or by
e-mail transmission with .pdf or .tif attachment shall be valid and effective to
bind the party so signing, provided that each party agrees to promptly deliver
an execution original to this Agreement with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement, it being expressly agreed that each party to this Agreement shall be
bound by its own facsimile, .pdf or .tif signature and shall accept the
facsimile signature of the other party to this Agreement.
R.No Joint Venture. This Agreement does not and shall not be construed to create
a partnership, joint venture or any other relationship between the parties
hereto except the relationship of Seller and Buyer specifically established
hereby. This Section 11R shall survive Closing and any termination of this
Agreement.
S.Exclusivity. Seller agrees not to actively market the Property for sale to
other parties or otherwise solicit offers to purchase from other prospective
purchasers from the period commencing on the Effective Date through and
including December 12, 2011 (the “Exclusivity Expiration Date”), unless this
Agreement is sooner terminated in accordance with the terms contained herein.
After the Exclusivity Expiration Date, Buyer hereby acknowledges that Buyer's
rights with respect to the purchase of the Property shall be non-exclusive and
that notwithstanding this Agreement, Seller shall have the right, in Sellers'
sole and absolute discretion, to actively market the Property for sale to other
parties, and in connection therewith, Seller shall have the right to offer the
Property for sale to the other parties and to solicit back-up offers from and
extend back-up offers to and otherwise negotiate with, other parties for the
purchase and sale of the Property on a back-up basis after the Exclusivity
Expiration Date. Notwithstanding the foregoing, nothing in this Section 11S
shall be construed to relieve Seller of its obligations to sell the Property to
Buyer pursuant to the terms and conditions of this Agreement.
T.Tax-Free Exchange. Seller and Buyer agree that, at either party's election,
either party (the “Electing Party”) may consummate the sale or acquisition, as
the case may be, of the Property as a so-called like-kind or tax-deferred
exchange (the “Tax-Free Exchange”) pursuant to Section 1031 of the Code and the
other party (the “Non-Electing Party”) agrees to reasonably cooperate with the
Electing Party in connection therewith (including but not limited to executing
such documents as the Electing Party may reasonably request), provided that: (i)
the Electing Party shall effect the Exchange through an assignment of its
rights, but not its obligations, under this Agreement to a qualified
intermediary as provided in Treasury Regulations Section 1.1031(k)-1(g)(4) and
the Non-Electing Party shall not be required to acquire or hold title to any
real property for purposes of consummating the Exchange; (ii) the Electing Party
shall pay any additional costs that would not otherwise have been incurred by
either party had the Electing Party not consummated the sale through an
Exchange; (iii) the Closing shall not be delayed by reason of an Exchange; (iv)
such Exchange shall not be contrary to or inconsistent with the terms of this
Agreement; and (v) the Electing Party shall, and hereby does, indemnify and hold
the Non-Electing Party harmless from any loss, cost, damage, liability or
expense which may arise or which the Non-Electing Party may suffer in connection
with an Exchange. The Non-Electing Party shall not by this Agreement or
acquiescence to the Exchange (1) have its rights under this Agreement affected
or diminished in any manner or (2) be responsible for compliance with or be
deemed to have warranted to the Requesting Party that the Exchange in fact
complies with Section 1031 of the Code. The indemnification provisions set forth
in this Section 11T shall survive the Closing.
U.Preparation and Delivery of Financial Statements.
(1)During the period commencing on the Effective Date and continuing through the
date that is six (6) months after the Closing Date, Seller shall, from time to
time, upon reasonable advance notice from Buyer, (i) furnish to Buyer and its
accountants, representatives, agents and employees any and all financial and
other information pertaining to Seller's ownership and operation of the
Property, which information is necessary, in the reasonable opinion of Buyer or
Buyer's accountants, to enable Buyer and Buyer's accountants to timely prepare,
audit and file financial statements in compliance with Form 8-K and Rule 3-14 of
Regulation S-X of the Securities Exchange Act, (ii) cooperate with all
commercially reasonable requests of Buyer and Buyer's accountants with respect
to the preparation of such financial statements, (iii) provide a signed
representation letter, in commercially reasonable form, as prescribed by
generally accepted auditing standards to enable Buyer's accountants to render an
opinion on such financial statements, and (iv) take any other reasonable actions
necessary in connection with the foregoing; provided, however, that in any such
event(s), Buyer shall reimburse Seller for those reasonable third party,
out-of-pocket costs and expenses that Seller incurs in order to comply with the
foregoing.



26

--------------------------------------------------------------------------------




(2)Certain Definitions:
(a)“SEC” means the U.S. Securities and Exchange Commission.
(b)“Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended.
V.Additional Development of Property. After Closing, Seller shall reasonably
cooperate with Buyer, and Seller shall not knowingly interfere with or oppose
Buyer's efforts, in connection with Buyer's pursuing additional potential
development of the Property as may be permitted under the City's General Plan
and Zoning Ordinance, including without limitation, procuring an amendment to
the Planned Development Permit issued for Pacific Shores Center and the Master
Development Plan included therein to the extent required by the City in order to
permit additional development of the Property, provided that such additional
development and modifications to the Planned Development Permit comply with the
Declaration. This Section 11U shall survive the Closing.
W.Further Assurances. After Closing, Seller and Buyer shall execute, acknowledge
and deliver or cause to be executed, acknowledged and delivered such
instruments, and shall take such other action as may be necessary or advisable
to carry out their obligations under this Agreement and under any document,
certificate or other instrument delivered pursuant hereto. This Section 11W
shall survive the Closing.
X.Island Expenses. Seller acknowledges and agrees that notwithstanding anything
to the contrary in the Declaration, “Island Expenses” (as such term is defined
in the Declaration) shall not include any costs or expenses to transfer
Deepwater Slough Island (the “Island”) to a public agency pursuant to the permit
issued by the U.S. Army Corps of Engineers, including without limitation, any
costs to establish an endowment for the maintenance of the Island. This Section
11X shall survive the Closing.
[The remainder of this page is intentionally left blank; the signature page
follows.]















27

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
SELLER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole member
By:    VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company,
its sole
member
By:    Pacific Shores Investors, LLC, a Delaware limited liability company, its
sole member
By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:    VII Pac Shores Holdings, L.L.C., a
Delaware limited liability company,
its sole member
By:    US/D2 Holdings, L.L.C., a
Delaware limited liability
company, its sole member




By:/s/ Mark Deason___
Name: Mark Deason
Title: Senior Vice President






















S-1


--------------------------------------------------------------------------------




BUYER:
INFORMATICA CORPORATION, a Delaware corporation
By: /s/ Earl E. Fry
Name: Earl E. Fry
Title: EVP & CFO






























































































S-2




--------------------------------------------------------------------------------










PURCHASE AND SALE AGREEMENT


EXHIBIT LIST
Exhibit A    -    Form of Deed
Exhibit B    -    Form of Bill of Sale and Omnibus Agreement
Exhibit C    -    Form of Assignment of Leases
Exhibit D    -    Description of Land
Exhibit E    -    List of Contracts
Exhibit F    -    Form of Deposit Escrow Agreement
Exhibit G    -    Form of Seller's Title Certificate
Exhibit H    -    Form of Certificate of “Non-Foreign” Status
Exhibit I        -    Post Closing Access Items
Exhibit J        -    Form of Seller's Closing Certificate
Exhibit K    -    Form of Buyer's Closing Certificate
Exhibit L    -    Form of Closing Escrow Agreement
Exhibit M    -    List of Tenant Leases
Exhibit M-1    -    List of Security Deposits
Exhibit N    -    List of Litigation
Exhibit O    -    List of Environmental Reports
Exhibit P    -    Form of Mello Roos Tax Notice
Exhibit Q     -    Pro Forma Policy
Exhibit R    -    Form of Development Agreement Estoppel Certificate
















Exhibit List - 1


--------------------------------------------------------------------------------








EXHIBIT A


FORM OF DEED
STATEMENT OF TAX DUE AND REQUEST
THAT TAX DECLARATION NOT BE MADE A PART
OF THE PERMANENT RECORD
IN THE OFFICE OF THE COUNTY RECORDER
(Pursuant to Cal. Rev. and Tax Code Section 11932)
To:    Registrar - Recorder
County of San Mateo
Request is hereby made in accordance with the provision of the Documentary
Transfer Tax Act that the amount of tax due not be shown on the original
document which names:
VII PAC SHORES INVESTORS, L.L.C.,
a Delaware limited liability company,
as Grantor
and
INFORMATICA CORPORATION,
a Delaware corporation,
as Grantee
The property described in the accompanying document is located in San Mateo
County, California.














A-1




--------------------------------------------------------------------------------






RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
[Insert name and address]
MAIL TAX STATEMENTS TO:
[Insert name and address of Grantee]
                                                    
SPACE ABOVE THIS LINE RESERVED FOR RECORDER'S USE
GRANT DEED
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
(“Grantor”), for and in consideration of good and valuable consideration paid in
hand to Transferor by INFORMATICA CORPORATION, a Delaware corporation
(“Grantee”), the receipt and sufficiency of which are hereby acknowledged, has
GRANTED, BARGAINED, SOLD AND CONVEYED, and by these presents does hereby GRANT,
BARGAIN, SELL AND CONVEY unto Grantee that certain parcel of land located in San
Mateo County, California and legally described in Exhibit A attached hereto and
incorporated herein by this reference, together with all buildings, improvements
and fixtures located thereon and owned by Grantor as of the date hereof and to
all rights, privileges and appurtenances pertaining thereto including all of
Grantor's right, title and interest, if any, in and to all rights-of-way, open
or proposed streets, alleys, easements, strips or gores of land adjacent thereto
(herein, collectively, called the “Real Property”), subject to the exceptions to
title described on Exhibit B attached hereto and made a part hereof.
[The remainder of this page is intentionally blank; the signature page follows.]
























































A-2


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Deed has been executed by Grantor as of the _____ day
of ___________________, 2011 to be effective as of the _____ day of
___________________, 2011.
GRANTOR:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole     member
By:    VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company,
its sole
member
By:    Pacific Shores Investors, LLC, a Delaware limited liability company, its
sole member
By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:    VII Pac Shores Holdings, L.L.C., a
Delaware limited liability company,
its sole member
By:    US/D2 Holdings, L.L.C., a
Delaware limited liability
company, its sole member


By:___________________
Name:
Title:














A-3


--------------------------------------------------------------------------------






STATE OF ______________________
COUNTY OF ___________________
On_______________________, 2011, before me, the undersigned, a notary public in
and for said State, personally appeared _______________________, who proved to
me on the basis of satisfactory evidence to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and
that, by his/her/their signature(s) on the instrument, the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of __________
that the foregoing paragraph is true and correct.
Witness my hand and official seal.
_______________________, Notary Public


My Commission Expires:
___________________________
































































A-4


--------------------------------------------------------------------------------






Exhibit A to Grant Deed
Legal Description
Real property in the City of Redwood City, County of San Mateo, State of
California, described as follows:


PARCEL I:


LOTS 1, 2, 1P AND 2P, ALL AS SHOWN ON THE MAP OF PACIFIC SHORES CENTER FILED
JULY 21, 2000, MAP BOOK 130, PAGES 66 THROUGH 74, INCLUSIVE, SAN MATEO COUNTY
RECORDS.


EXCEPTING THEREFROM THOSE MINERAL RIGHTS, WITHOUT RIGHTS OF SURFACE ENTRY,
RESERVED IN THE CORPORATION GRANT DEED RECORDED DECEMBER 28, 1992 AS DOCUMENT
NO. 92215298, OFFICIAL RECORDS.


TOGETHER WITH THOSE RIGHTS CONTAINED IN THAT CERTAIN AGREEMENT OF COVENANTS
RUNNING WITH LAND RECORDED MARCH 27, 1998 AS RECORDER'S NUMBER 98-042844,
OFFICIAL RECORDS OF SAN MATEO COUNTY.


PARCEL II:


NON-EXCLUSIVE EASEMENTS FOR: (i) EMERGENCY ACCESS, (ii) INSTALLATION,
MAINTENANCE, RELOCATION, REMOVAL, REPAIR AND USE OF UNDERGROUND UTILITIES (AND
ACCESS FOR SUCH PURPOSES), (iii) GRADING, DEVELOPMENT AND CONSTRUCTION, AND (iv)
TEMPORARY EASEMENTS FOR INGRESS AND EGRESS AS RESERVED BY PACIFIC SHORES CENTER
LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP, IN THAT CERTAIN QUITCLAIM
DEED (ROAD ACCESS AREA) TO THE CITY OF REDWOOD CITY, A MUNICIPAL CORPORATION,
ACTING BY AND THROUGH ITS BOARD OF PORT COMMISSIONERS RECORDED MARCH 27, 1998,
INSTRUMENT NO. 98042841, SAN MATEO COUNTY RECORDS OVER THE FOLLOWING DESCRIBED
PROPERTY:


BEGINNING AT THE NORTHWESTERLY CORNER OF LOT 11 AS SHOWN ON THAT CERTAIN MAP
ENTITLED “MAP OF CERTAIN LANDS BELONGING TO REDWOOD CITY HARBOR COMPANY”, WHICH
MAP WAS FILED FOR RECORD SEPTEMBER 23, 1921 IN VOLUME 10 OF MAPS AT PAGES 45 AND
46, RECORDS OF SAN MATEO COUNTY, STATE OF CALIFORNIA; THENCE SOUTHEASTERLY ALONG
THE NORTHERLY LINE OF SAID LOT 11 SOUTH 68° 42' 00” EAST 8.50 FEET TO THE
EASTERLY LINE OF PARCEL 4, WHICH PARCEL WAS CONVEYED TO THE SOUTHERN PACIFIC
RAILROAD COMPANY BY LESLIE SALT COMPANY BY DEED RECORDED MAY 8, 1924 IN BOOK 117
OF OFFICIAL RECORDS OF SAN MATEO COUNTY AT PAGE 62, SAID POINT BEING THE TRUE
POINT OF BEGINNING OF THIS DESCRIPTION; THENCE NORTHERLY ALONG SAID EASTERLY
LINE OF THE LANDS OF SOUTHERN PACIFIC RAILROAD COMPANY, NORTH 20° 44' 00” EAST
343.32
































A-5


--------------------------------------------------------------------------------








FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF
1901.36 FEET THROUGH A CENTRAL ANGLE OF 24° 00' 00” FOR AN ARC LENGTH OF 796.44
FEET TO A POINT OF COMPOUND CURVATURE; THENCE ALONG THE ARC OF A TANGENT CURVE
TO THE RIGHT HAVING A RADIUS OF 657.56 FEET THROUGH A CENTRAL ANGLE OF 29° 01'
50” FOR AN ARC LENGTH OF 333.17 FEET TO THE SOUTHWESTERLY CORNER OF THAT CERTAIN
REAL PROPERTY GRANTED TO PACIFIC SHORES CENTER LIMITED PARTNERSHIP BY SOUTHERN
PACIFIC TRANSPORTATION COMPANY BY DOCUMENT NUMBER 92215298, WHICH DOCUMENT WAS
FILED FOR RECORD DECEMBER 29, 1992 IN THE RECORDS OF SAN MATEO COUNTY, STATE OF
CALIFORNIA; THENCE ALONG THE ARC OF A NON-TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 541.50 FEET FROM A RADIAL BEARING OF SOUTH 35° 39' 16” EAST THROUGH A
CENTRAL ANGLE OF 10° 44' 14” FOR AN ARC LENGTH OF 101.48 FEET TO THE NORTHERLY
LINE OF THE LANDS OF SOUTHERN PACIFIC TRANSPORTATION COMPANY; THENCE ALONG THE
ARC OF A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 706.06 FEET FROM A
RADIAL BEARING OF NORTH 08° 44' 59” WEST THROUGH A CENTRAL ANGLE OF 01° 05' 10”
FOR AN ARC LENGTH OF 13.38 FEET TO THE EASTERLY LINE OF PARCEL B AS SHOWN ON
THAT CERTAIN PARCEL MAP RECORDED IN VOLUME 27 OF PARCEL MAPS AT PAGE 43. RECORDS
OF SAN MATEO COUNTY STATE OF CALIFORNIA; THENCE NORTHERLY ALONG SAID EASTERLY
LINE, NON-TANGENT TO LAST SAID CURVE, NORTH 23° 45' 30” EAST 617.64 FEET; THENCE
LEAVING SAID EASTERLY LINE, ALONG THE ARC OF A NON-TANGENT CURVE TO THE RIGHT
HAVING A RADIUS OF 60.50 FEET FROM A RADIAL BEARING OF NORTH 52° 56' 35” EAST
THROUGH A CENTRAL ANGLE OF 60° 48' 55” FOR AN ARC LENGTH OF 64.22 FEET; THENCE
TANGENT TO LAST SAID CURVE SOUTH 23° 45' 30” WEST 290.88 FEET; THENCE ALONG THE
ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 124.00 FEET THROUGH A
CENTRAL ANGLE OF 24° 36' 22” FOR AN ARC LENGTH OF 53.25 FEET TO A POINT OF
REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A
RADIUS OF 126.00 FEET THROUGH A CENTRAL ANGLE OF 24° 36' 22” FOR AN ARC LENGTH
OF 54.11 FEET; THENCE TANGENT TO LAST SAID CURVE SOUTH 23° 45' 30” WEST 51.48
FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF
377.00 FEET THROUGH A CENTRAL ANGLE OF 46° 30' 17” FOR AN ARC LENGTH OF 306.00
FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT CURVE TO
THE LEFT HAVING A RADIUS OF 627.50 FEET THROUGH A CENTRAL ANGLE OF 26° 19' 41”
FOR AN ARC LENGTH OF 288.34 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG
THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 1027.00 FEET THROUGH
A CENTRAL ANGLE OF 00° 11' 52” FOR AN ARC LENGTH OF 3.54 FEET TO A POINT OF
REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 1868.50 FEET THROUGH A CENTRAL ANGLE OF 10° 19' 47” FOR AN ARC LENGTH
OF 336.87 FEET; THENCE TANGENT TO LAST SAID CURVE SOUTH 33° 48' 11” WEST 89.89
FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF
973.00 FEET THROUGH A CENTRAL ANGLE OF 05° 43' 55” FOR AN ARC LENGTH OF 97.34
FEET TO A POINT OF COMPOUND CURVATURE;








































A-6


--------------------------------------------------------------------------------






THENCE ALONG THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 1873.00
FEET THROUGH A CENTRAL ANGLE OF 04° 19' 52” FOR AN ARC LENGTH OF 141.58 FEET;
THENCE NON-TANGENT TO LAST SAID CURVE SOUTH 23° 07' 38” WEST 99.16 FEET; THENCE
SOUTH 20° 44' 00” WEST 342.75 FEET; THENCE NORTH 68° 42' 00” WEST 26.80 FEET TO
THE TRUE POINT OF BEGINNING.


PARCEL III:


NON-EXCLUSIVE EASEMENT FOR STORM WATER RETENTION, OUT FLOW AND DISCHARGE AS
CREATED BY RECIPROCAL DITCH EASEMENT AGREEMENT BY AND BETWEEN CARGILL, INC.,
SUCCESSOR IN INTEREST TO LESLIE SALT COMPANY AND PACIFIC SHORES CENTER LIMITED
PARTNERSHIP, RECORDED APRIL 29, 1999, AS INSTRUMENT NO. 99076174, IN, OVER,
UNDER AND UPON THE FOLLOWING DESCRIBED PARCEL;


BEGINNING AT A POINT THAT IS SOUTH 68° 42' 00” EAST 8.50 FEET FROM THE
NORTHWESTERLY CORNER OF LOT 11 AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF
CERTAIN LANDS BELONGING TO REDWOOD CITY HARBOR COMPANY”, WHICH MAP WAS FILED FOR
RECORD SEPTEMBER 23, 1921, IN VOLUME 10 OF MAPS AT PAGES 45 AND 46, RECORDS OF
SAN MATEO COUNTY, STATE OF CALIFORNIA; SAID POINT BEING ON THE EASTERLY LINE OF
PARCEL 4, WHICH PARCEL WAS CONVEYED TO THE SOUTHERN PACIFIC RAILROAD COMPANY BY
LESLIE SALT COMPANY, ET AL, BY DEED RECORDED IN BOOK 117 OF OFFICIAL RECORDS OF
SAN MATEO COUNTY AT PAGE 62; THENCE SOUTHEASTERLY ALONG THE NORTHEASTERLY LINE
OF LOT 11 SOUTH 68° 42' 00” EAST 107.37 FEET TO THE TRUE POINT OF BEGINNING OF
THIS DESCRIPTION; THENCE LEAVING SAID NORTHERLY LINE ALONG THE ARC OF A
NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 45.00 FEET, THE CENTER OF
WHICH BEARS SOUTH 34° 57' 07” EAST THROUGH A CENTRAL ANGLE OF 56° 15' 04” FOR AN
ARC LENGTH 44.18 FEET; THENCE SOUTH 68° 42' 00” EAST 1406.73 FEET; THENCE ALONG
THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 225.00 FEET THROUGH A
CENTRAL ANGLE OF 47° 25' 17” FOR AN ARC LENGTH OF 186.22 FEET; THENCE NORTH 63°
52' 43” EAST 385.42 FEET; THENCE NORTH 64° 40' 37” EAST 287.13 FEET; THENCE
ALONG THE ARC OF A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 538.71 FEET,
THE CENTER OF WHICH BEARS NORTH 25° 47' 00” WEST THROUGH A CENTRAL ANGLE OF 103°
10' 08” FOR AN ARC LENGTH OF 970.02 FEET TO A POINT OF REVERSE CURVATURE; THENCE
ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 120.00 FEET
THROUGH A CENTRAL ANGLE OF 95° 50' 08” FOR AN ARC LENGTH OF 200.72 FEET; THENCE
NORTH 56° 53' 00” EAST 1027.23 FEET; THENCE SOUTH 87° 51' 59” EAST 55.44 FEET;
THENCE SOUTH 56° 53' 00” WEST 1064.47 FEET; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 88.00 FEET THROUGH A CENTRAL ANGLE OF 95°
45' 55” FOR AN ARC LENGTH OF 147.08 FEET TO A POINT OF REVERSE CURVATURE; THENCE
ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 578.71 FEET
THROUGH A CENTRAL ANGLE OF 103° 05' 55” FOR AN ARC LENGTH OF 1041.34 FEET;
THENCE








































A-7




--------------------------------------------------------------------------------








SOUTH 63° 28' 11” WEST 145.03 FEET; THENCE SOUTH 64° 35' 02” WEST 274.63 FEET;
THENCE SOUTH 65° 04' 07” WEST 182.93 FEET; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 150.00 FEET THROUGH A CENTRAL ANGLE OF 45°
14' 28” FOR AN ARC LENGTH OF 118.44 FEET TO A POINT OF REVERSE CURVATURE; THENCE
ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 35.00 FEET
THROUGH A CENTRAL ANGLE OF 91° 28' 21” FOR AN LENGTH OF 55.88 FEET; THENCE NORTH
68° 42' 00” WEST 1607.30 FEET TO THE SOUTHEASTERLY LINE OF THAT CERTAIN REAL
PROPERTY GRANTED TO THE CITY OF REDWOOD CITY BY PACIFIC GAS & ELECTRIC COMPANY
BY GRANT DEED RECORDED AT RECORDERS NUMBER 88151742, SAN MATEO COUNTY RECORDS;
THENCE NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE NORTH 20° 46' 30” EAST 4.43
FEET; THENCE NORTH 24° 25' 30” EAST 20.60 FEET TO THE NORTHEASTERLY LINE OF LOT
11 AS HEREINABOVE DESCRIBED; THENCE NORTHWESTERLY ALONG SAID NORTHEASTERLY LINE
OF LOT 11 NORTH 68° 42' 00” WEST 2.07 FEET TO THE TRUE POINT OF BEGINNING.


EXCEPT THEREFROM ANY PORTION THEREOF LYING WITHIN THE PARCEL I ABOVE.


PARCEL IV:


NON-EXCLUSIVE EASEMENTS AS CREATED BY DECLARATION OF COVENANTS, CONDITIONS,
RESTRICTIONS, EASEMENTS AND CHARGES FOR COMMERCIAL PLANNED DEVELOPMENT BY
PACIFIC SHORES DEVELOPMENT, LLC, RECORDED JULY 21, 2000 AS INSTRUMENT NO.
2000-089122, AS AMENDED BY AMENDMENT RECORDED DECEMBER 7, 2006 AS INSTRUMENT NO.
2006-185322.


APN: 054-330-170-9 JPN: 130-066-000-01T Affects: Lot 1
APN: 054-330-180-8 JPN: 130-066-000-01PT Affects: Lot 1P
APN: 054-330-190-7 JPN: 130-066-000-02T Affects: Lot 2
APN: 054-330-200-4 JPN: 130-066-000-02PT Affects: Lot 2P




























































A-8




--------------------------------------------------------------------------------










Exhibit B to Grant Deed
Exceptions to Title
[To match exceptions on the Pro Forma Policy.]


































































































A-9




--------------------------------------------------------------------------------








EXHIBIT B
FORM OF BILL OF SALE AND OMNIBUS AGREEMENT
This Bill of Sale and Omnibus Agreement (this “Agreement”) is made as of the
____ day of ____________________, 2011 (the “Execution Date”) but is effective
for all purposes as of _______, 2011 (the “Effective Date”) by and between VII
PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company (“Seller”)
and INFORMATICA CORPORATION, a Delaware corporation (“Buyer”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of __________________, 2011, by and between Seller and Buyer (as the
same may be amended or modified, the “Sale Agreement”), Seller agreed to sell to
Buyer, inter alia, certain real property, the improvements located thereon and
certain rights appurtenant thereto, all as more particularly described in the
Sale Agreement (collectively, the “Real Property”). Initially capitalized terms
not otherwise defined herein shall have the respective meanings ascribed to such
terms in the Sale Agreement; and
WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.
NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Buyer, its
legal representatives, successors and assigns, and Buyer hereby accepts all
right, title and interest in and to (a) all tangible personal property owned by
Seller that is located on the Real Property and used in the ownership, operation
and maintenance of the Real Property, (b) all books, records and files of Seller
relating to the Real Property, and (c) all of Seller's right, title and interest
in and to the service contracts set forth on Exhibit A attached hereto and made
a part hereof (the “Accepted Service Contracts”), and Buyer hereby assumes the
obligations of Seller under the Accepted Service Contracts first arising or
accruing from and after Effective Date, but specifically excluding from the
items described in clauses (a) and (b) any Seller's Proprietary Materials and
any computer software that is licensed to Seller (herein collectively called the
“Personal Property”).
Buyer shall defend, indemnify and hold harmless Seller from and against any
liability, damages, causes of action, expenses, and reasonable attorneys' fees
incurred by Seller by reason of the failure of Buyer to fulfill, perform,
discharge, and observe the obligations assumed by it under this instrument with
respect to the Accepted Service Contracts first arising or accruing from and
after the Effective Date.
This Agreement is made without any covenant, warranty or representation by, or
recourse against, Seller except as set forth in the Sale Agreement and the other
Closing Documents.
















B-1


--------------------------------------------------------------------------------






This Agreement may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement. Signatures to this Agreement that are transmitted by
facsimile or by e-mail transmission with .pdf or .tif attachment shall be valid
and effective to bind the party so signing, provided that each party agrees to
promptly deliver an execution original to this Agreement with its actual
signature to the other party, but failure to do so shall not affect the
enforceability of this Agreement, it being expressly agreed that each party to
this Agreement shall be bound by its own facsimile, .pdf or .tif signature and
shall accept the facsimile, .pdf or .tif signature of the other party to this
Agreement.
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO CONFLICTS OF LAW). Each of
the parties hereto hereby irrevocably and unconditionally agrees that (A) to the
extent that such party is not otherwise subject to service of process in the
State of California, to appoint and maintain an agent in the State of California
as such party's agent for acceptance of legal process and notify the other
parties hereto of the name and address of such agent, and (B) to the fullest
extent permitted by law, that service of process may also be made on such party
by prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (A) or (B) above
shall have the same legal force and effect as if served upon such party
personally within the State of California.
The covenants, agreements, and limitations provided in Sections 9 and 11B of the
Sale Agreement are hereby incorporated herein by this reference as if herein set
out in full.
If any term or provision of this Agreement or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.


[The remainder of this page is intentionally left blank; the signature page
follows.]




























B-2


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year set forth above.
SELLER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole member
By:    VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company,
its sole
member
By:    Pacific Shores Investors, LLC, a Delaware limited liability company, its
sole member
By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:    VII Pac Shores Holdings, L.L.C., a
Delaware limited liability company,
its sole member
By:    US/D2 Holdings, L.L.C., a
Delaware limited liability
company, its sole member




By:___________________
Name:
Title:
[The signatures continue on the following page.]










B-3


--------------------------------------------------------------------------------








BUYER:
INFORMATICA CORPORATION, a Delaware corporation




By: ______________________________
Name:
Title:






















































































B-4


--------------------------------------------------------------------------------






Exhibit A to Bill of Sale and Omnibus Agreement


Accepted Service Contracts
None.






































































































B-5


--------------------------------------------------------------------------------








EXHIBIT C
FORM OF ASSIGNMENT OF LEASES
ASSIGNMENT AND ASSUMPTION OF LEASES
This Assignment and Assumption of Leases (this “Assignment”) is made as of the
___ day of __________________, 2011 by and between VII PAC SHORES INVESTORS,
L.L.C., a Delaware limited liability company (“Assignor”), and INFORMATICA
CORPORATION, a Delaware corporation (“Assignee”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of _________________, 2011, by and between Assignor and Assignee (as
the same may be amended or modified, the “Sale Agreement”), Assignor agreed to
sell to Assignee, inter alia, certain real property, the improvements located
thereon and certain rights appurtenant thereto, all as more particularly
described in the Sale Agreement (collectively, the “Real Property”). Initially
capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Sale Agreement; and
WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and Assignee shall assume all of the obligations of
Assignor under such leases, and that Assignor and Assignee shall enter into this
Assignment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.    Assignment. Assignor hereby assigns, sets over and transfers to Assignee
all of Assignor's right, title and interest in, to and under the space leases
(“Leases”) with the tenants of the Real Property identified on Exhibit A
attached hereto and incorporated herein by this reference. Assignee hereby
accepts the foregoing assignment of the Leases.
2.    Reservation of Benefits. Notwithstanding anything to the contrary in this
Assignment, the Sale Agreement or any of the other Closing Documents, Assignor
reserves and retains all benefits under the Leases to the extent that the same
relate to any matter with respect to the Property for which Assignor may
continue to have liability from and after the date hereof; provided, however,
said benefits reserved and retained by Assignor pursuant to this Section shall
exist jointly with Assignee's benefits under the Leases, and such benefits may
be enforceable by each of Assignor and Assignee to the extent of their
respective liability or damages for any matters relating thereto. Assignee
hereby agrees to cooperate with the reasonable requests of Assignor in enforcing
its benefits under the Leases to the extent such benefits are reserved by
Assignor pursuant to the terms of this Section.
3.    Reservation of Rights. Notwithstanding anything to the contrary in this
Assignment or any of the other Closing Documents, but except as otherwise
expressly provided in the Sale Agreement, Assignor reserves and retains all
rights under the Leases to the extent the same relate to any rents or other
amounts of any kind owed by the tenant under the Leases applicable to any period
(or portion thereof) occurring prior to Closing.












C-1


--------------------------------------------------------------------------------






4.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the Sale
Agreement and shall not be merged therein, shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns, shall be governed by and construed in accordance with
the laws of the State in which the Property is located applicable to agreements
made and to be wholly performed within said State and may not be modified or
amended in any manner other than by a written agreement signed by the party to
be charged therewith.
5.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.
6.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement. Signatures to this Assignment that are
transmitted by facsimile or by e-mail transmission with .pdf or .tif attachment
shall be valid and effective to bind the party so signing, provided that each
party agrees to promptly deliver an execution original to this Assignment with
its actual signature to the other party, but failure to do so shall not affect
the enforceability of this Assignment, it being expressly agreed that each party
to this Assignment shall be bound by its own facsimile, .pdf or .tif signature
and shall accept the facsimile, .pdf or .tif signature of the other party to
this Assignment.
7.    Governing Law. THIS ASSIGNMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO
CONFLICTS OF LAW). Each of the parties hereto hereby irrevocably and
unconditionally agrees that (A) to the extent that such party is not otherwise
subject to service of process in the State of California, to appoint and
maintain an agent in the State of California as such party's agent for
acceptance of legal process and notify the other parties hereto of the name and
address of such agent, and (B) to the fullest extent permitted by law, that
service of process may also be made on such party by prepaid certified mail with
a proof of mailing receipt validated by the U.S. Postal Service constituting
evidence of valid service, and that, to the fullest extent permitted by
applicable law, service made pursuant to (A) or (B) above shall have the same
legal force and effect as if served upon such party personally within the State
of California.
8.    Incorporation by Reference. The covenants, agreements, and limitations
provided in Sections 9 and 11B of the Sale Agreement are hereby incorporated
herein by this reference as if herein set out in full.
[The remainder of this page is intentionally left blank; the signature page
follows.]


















C-2


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Assignment and Assumption of Leases has been duly
executed and delivered as of the day and year set forth above.
SELLER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole member
By:    VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company,
its sole member
By:    Pacific Shores Investors, LLC, a Delaware limited liability company, its
sole member
By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:    VII Pac Shores Holdings, L.L.C., a
Delaware limited liability company,
its sole member
By:    US/D2 Holdings, L.L.C., a
Delaware limited liability
company, its sole member


By:___________________
Name:
Title:
[The signatures continue on the following page.]








C-3




--------------------------------------------------------------------------------








BUYER:
INFORMATICA CORPORATION, a Delaware corporation


By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 



                












































































C-4


--------------------------------------------------------------------------------






Exhibit A to Assignment of Leases
Description of Real Property
Real property in the City of Redwood City, County of San Mateo, State of
California, described as follows:
PARCEL I:
LOTS 1, 2, 1P AND 2P, ALL AS SHOWN ON THE MAP OF PACIFIC SHORES CENTER FILED
JULY 21, 2000, MAP BOOK 130, PAGES 66 THROUGH 74, INCLUSIVE, SAN MATEO COUNTY
RECORDS.
EXCEPTING THEREFROM THOSE MINERAL RIGHTS, WITHOUT RIGHTS OF SURFACE ENTRY,
RESERVED IN THE CORPORATION GRANT DEED RECORDED DECEMBER 28, 1992 AS DOCUMENT
NO. 92215298, OFFICIAL RECORDS.
TOGETHER WITH THOSE RIGHTS CONTAINED IN THAT CERTAIN AGREEMENT OF COVENANTS
RUNNING WITH LAND RECORDED MARCH 27, 1998 AS RECORDER'S NUMBER 98-042844,
OFFICIAL RECORDS OF SAN MATEO COUNTY.
PARCEL II:
NON-EXCLUSIVE EASEMENTS FOR: (i) EMERGENCY ACCESS, (ii) INSTALLATION,
MAINTENANCE, RELOCATION, REMOVAL, REPAIR AND USE OF UNDERGROUND UTILITIES (AND
ACCESS FOR SUCH PURPOSES), (iii) GRADING, DEVELOPMENT AND CONSTRUCTION, AND (iv)
TEMPORARY EASEMENTS FOR INGRESS AND EGRESS AS RESERVED BY PACIFIC SHORES CENTER
LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP, IN THAT CERTAIN QUITCLAIM
DEED (ROAD ACCESS AREA) TO THE CITY OF REDWOOD CITY, A MUNICIPAL CORPORATION,
ACTING BY AND THROUGH ITS BOARD OF PORT COMMISSIONERS RECORDED MARCH 27, 1998,
INSTRUMENT NO. 98042841, SAN MATEO COUNTY RECORDS OVER THE FOLLOWING DESCRIBED
PROPERTY:
BEGINNING AT THE NORTHWESTERLY CORNER OF LOT 11 AS SHOWN ON THAT CERTAIN MAP
ENTITLED “MAP OF CERTAIN LANDS BELONGING TO REDWOOD CITY HARBOR COMPANY”, WHICH
MAP WAS FILED FOR RECORD SEPTEMBER 23, 1921 IN VOLUME 10 OF MAPS AT PAGES 45 AND
46, RECORDS OF SAN MATEO COUNTY, STATE OF CALIFORNIA; THENCE SOUTHEASTERLY ALONG
THE NORTHERLY LINE OF SAID LOT 11 SOUTH 68° 42' 00” EAST 8.50 FEET TO THE
EASTERLY LINE OF PARCEL 4, WHICH PARCEL WAS CONVEYED TO THE SOUTHERN PACIFIC
RAILROAD COMPANY BY LESLIE SALT COMPANY BY DEED RECORDED MAY 8, 1924 IN BOOK 117
OF OFFICIAL RECORDS OF SAN MATEO COUNTY AT PAGE 62, SAID POINT BEING THE TRUE
POINT OF BEGINNING OF THIS DESCRIPTION; THENCE NORTHERLY ALONG SAID EASTERLY
LINE OF THE LANDS OF SOUTHERN PACIFIC RAILROAD COMPANY, NORTH 20° 44' 00” EAST
343.32 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A














C-5


--------------------------------------------------------------------------------






RADIUS OF 1901.36 FEET THROUGH A CENTRAL ANGLE OF 24° 00' 00” FOR AN ARC LENGTH
OF 796.44 FEET TO A POINT OF COMPOUND CURVATURE; THENCE ALONG THE ARC OF A
TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 657.56 FEET THROUGH A CENTRAL
ANGLE OF 29° 01' 50” FOR AN ARC LENGTH OF 333.17 FEET TO THE SOUTHWESTERLY
CORNER OF THAT CERTAIN REAL PROPERTY GRANTED TO PACIFIC SHORES CENTER LIMITED
PARTNERSHIP BY SOUTHERN PACIFIC TRANSPORTATION COMPANY BY DOCUMENT NUMBER
92215298, WHICH DOCUMENT WAS FILED FOR RECORD DECEMBER 29, 1992 IN THE RECORDS
OF SAN MATEO COUNTY, STATE OF CALIFORNIA; THENCE ALONG THE ARC OF A NON-TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 541.50 FEET FROM A RADIAL BEARING OF SOUTH
35° 39' 16” EAST THROUGH A CENTRAL ANGLE OF 10° 44' 14” FOR AN ARC LENGTH OF
101.48 FEET TO THE NORTHERLY LINE OF THE LANDS OF SOUTHERN PACIFIC
TRANSPORTATION COMPANY; THENCE ALONG THE ARC OF A NON-TANGENT CURVE TO THE RIGHT
HAVING A RADIUS OF 706.06 FEET FROM A RADIAL BEARING OF NORTH 08° 44' 59” WEST
THROUGH A CENTRAL ANGLE OF 01° 05' 10” FOR AN ARC LENGTH OF 13.38 FEET TO THE
EASTERLY LINE OF PARCEL B AS SHOWN ON THAT CERTAIN PARCEL MAP RECORDED IN VOLUME
27 OF PARCEL MAPS AT PAGE 43. RECORDS OF SAN MATEO COUNTY STATE OF CALIFORNIA;
THENCE NORTHERLY ALONG SAID EASTERLY LINE, NON-TANGENT TO LAST SAID CURVE, NORTH
23° 45' 30” EAST 617.64 FEET; THENCE LEAVING SAID EASTERLY LINE, ALONG THE ARC
OF A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 60.50 FEET FROM A RADIAL
BEARING OF NORTH 52° 56' 35” EAST THROUGH A CENTRAL ANGLE OF 60° 48' 55” FOR AN
ARC LENGTH OF 64.22 FEET; THENCE TANGENT TO LAST SAID CURVE SOUTH 23° 45' 30”
WEST 290.88 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 124.00 FEET THROUGH A CENTRAL ANGLE OF 24° 36' 22” FOR AN ARC LENGTH
OF 53.25 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 126.00 FEET THROUGH A CENTRAL ANGLE OF 24°
36' 22” FOR AN ARC LENGTH OF 54.11 FEET; THENCE TANGENT TO LAST SAID CURVE SOUTH
23° 45' 30” WEST 51.48 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE
RIGHT HAVING A RADIUS OF 377.00 FEET THROUGH A CENTRAL ANGLE OF 46° 30' 17” FOR
AN ARC LENGTH OF 306.00 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE
ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 627.50 FEET THROUGH A
CENTRAL ANGLE OF 26° 19' 41” FOR AN ARC LENGTH OF 288.34 FEET TO A POINT OF
REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A
RADIUS OF 1027.00 FEET THROUGH A CENTRAL ANGLE OF 00° 11' 52” FOR AN ARC LENGTH
OF 3.54 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 1868.50 FEET THROUGH A CENTRAL ANGLE OF 10°
19' 47” FOR AN ARC LENGTH OF 336.87 FEET; THENCE TANGENT TO LAST SAID CURVE
SOUTH 33° 48' 11” WEST 89.89 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO
THE LEFT HAVING A RADIUS OF 973.00 FEET THROUGH A CENTRAL ANGLE OF 05° 43' 55”
FOR AN ARC LENGTH OF 97.34 FEET TO A POINT OF COMPOUND CURVATURE; THENCE ALONG
THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS


















C-6




--------------------------------------------------------------------------------






OF 1873.00 FEET THROUGH A CENTRAL ANGLE OF 04° 19' 52” FOR AN ARC LENGTH OF
141.58 FEET; THENCE NON-TANGENT TO LAST SAID CURVE SOUTH 23° 07' 38” WEST 99.16
FEET; THENCE SOUTH 20° 44' 00” WEST 342.75 FEET; THENCE NORTH 68° 42' 00” WEST
26.80 FEET TO THE TRUE POINT OF BEGINNING.
PARCEL III:
NON-EXCLUSIVE EASEMENT FOR STORM WATER RETENTION, OUT FLOW AND DISCHARGE AS
CREATED BY RECIPROCAL DITCH EASEMENT AGREEMENT BY AND BETWEEN CARGILL, INC.,
SUCCESSOR IN INTEREST TO LESLIE SALT COMPANY AND PACIFIC SHORES CENTER LIMITED
PARTNERSHIP, RECORDED APRIL 29, 1999, AS INSTRUMENT NO. 99076174, IN, OVER,
UNDER AND UPON THE FOLLOWING DESCRIBED PARCEL;
BEGINNING AT A POINT THAT IS SOUTH 68° 42' 00” EAST 8.50 FEET FROM THE
NORTHWESTERLY CORNER OF LOT 11 AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF
CERTAIN LANDS BELONGING TO REDWOOD CITY HARBOR COMPANY”, WHICH MAP WAS FILED FOR
RECORD SEPTEMBER 23, 1921, IN VOLUME 10 OF MAPS AT PAGES 45 AND 46, RECORDS OF
SAN MATEO COUNTY, STATE OF CALIFORNIA; SAID POINT BEING ON THE EASTERLY LINE OF
PARCEL 4, WHICH PARCEL WAS CONVEYED TO THE SOUTHERN PACIFIC RAILROAD COMPANY BY
LESLIE SALT COMPANY, ET AL, BY DEED RECORDED IN BOOK 117 OF OFFICIAL RECORDS OF
SAN MATEO COUNTY AT PAGE 62; THENCE SOUTHEASTERLY ALONG THE NORTHEASTERLY LINE
OF LOT 11 SOUTH 68° 42' 00” EAST 107.37 FEET TO THE TRUE POINT OF BEGINNING OF
THIS DESCRIPTION; THENCE LEAVING SAID NORTHERLY LINE ALONG THE ARC OF A
NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 45.00 FEET, THE CENTER OF
WHICH BEARS SOUTH 34° 57' 07” EAST THROUGH A CENTRAL ANGLE OF 56° 15' 04” FOR AN
ARC LENGTH 44.18 FEET; THENCE SOUTH 68° 42' 00” EAST 1406.73 FEET; THENCE ALONG
THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 225.00 FEET THROUGH A
CENTRAL ANGLE OF 47° 25' 17” FOR AN ARC LENGTH OF 186.22 FEET; THENCE NORTH 63°
52' 43” EAST 385.42 FEET; THENCE NORTH 64° 40' 37” EAST 287.13 FEET; THENCE
ALONG THE ARC OF A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 538.71 FEET,
THE CENTER OF WHICH BEARS NORTH 25° 47' 00” WEST THROUGH A CENTRAL ANGLE OF 103°
10' 08” FOR AN ARC LENGTH OF 970.02 FEET TO A POINT OF REVERSE CURVATURE; THENCE
ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 120.00 FEET
THROUGH A CENTRAL ANGLE OF 95° 50' 08” FOR AN ARC LENGTH OF 200.72 FEET; THENCE
NORTH 56° 53' 00” EAST 1027.23 FEET; THENCE SOUTH 87° 51' 59” EAST 55.44 FEET;
THENCE SOUTH 56° 53' 00” WEST 1064.47 FEET; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 88.00 FEET THROUGH A CENTRAL ANGLE OF 95°
45' 55” FOR AN ARC LENGTH OF 147.08 FEET TO A POINT OF REVERSE CURVATURE; THENCE
ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 578.71 FEET
THROUGH A CENTRAL ANGLE OF 103° 05' 55” FOR AN ARC LENGTH OF 1041.34 FEET;
THENCE SOUTH 63° 28' 11” WEST 145.03 FEET; THENCE SOUTH 64° 35' 02” WEST 274.63
FEET; THENCE SOUTH 65° 04' 07” WEST 182.93 FEET; THENCE ALONG THE ARC OF A
















C-7


--------------------------------------------------------------------------------






TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 150.00 FEET THROUGH A CENTRAL ANGLE
OF 45° 14' 28” FOR AN ARC LENGTH OF 118.44 FEET TO A POINT OF REVERSE CURVATURE;
THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 35.00
FEET THROUGH A CENTRAL ANGLE OF 91° 28' 21” FOR AN LENGTH OF 55.88 FEET; THENCE
NORTH 68° 42' 00” WEST 1607.30 FEET TO THE SOUTHEASTERLY LINE OF THAT CERTAIN
REAL PROPERTY GRANTED TO THE CITY OF REDWOOD CITY BY PACIFIC GAS & ELECTRIC
COMPANY BY GRANT DEED RECORDED AT RECORDERS NUMBER 88151742, SAN MATEO COUNTY
RECORDS; THENCE NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE NORTH 20° 46' 30”
EAST 4.43 FEET; THENCE NORTH 24° 25' 30” EAST 20.60 FEET TO THE NORTHEASTERLY
LINE OF LOT 11 AS HEREINABOVE DESCRIBED; THENCE NORTHWESTERLY ALONG SAID
NORTHEASTERLY LINE OF LOT 11 NORTH 68° 42' 00” WEST 2.07 FEET TO THE TRUE POINT
OF BEGINNING.
EXCEPT THEREFROM ANY PORTION THEREOF LYING WITHIN THE PARCEL I ABOVE.
PARCEL IV:
NON-EXCLUSIVE EASEMENTS AS CREATED BY DECLARATION OF COVENANTS, CONDITIONS,
RESTRICTIONS, EASEMENTS AND CHARGES FOR COMMERCIAL PLANNED DEVELOPMENT BY
PACIFIC SHORES DEVELOPMENT, LLC, RECORDED JULY 21, 2000 AS INSTRUMENT NO.
2000-089122, AS AMENDED BY AMENDMENT RECORDED DECEMBER 7, 2006 AS INSTRUMENT NO.
2006-185322.
APN: 054-330-170-9 JPN: 130-066-000-01T Affects: Lot 1
APN: 054-330-180-8 JPN: 130-066-000-01PT Affects: Lot 1P
APN: 054-330-190-7 JPN: 130-066-000-02T Affects: Lot 2
APN: 054-330-200-4 JPN: 130-066-000-02PT Affects: Lot 2P


























C-8


--------------------------------------------------------------------------------








EXHIBIT D


DESCRIPTION OF LAND
Real property in the City of Redwood City, County of San Mateo, State of
California, described as follows:
PARCEL I:
LOTS 1, 2, 1P AND 2P, ALL AS SHOWN ON THE MAP OF PACIFIC SHORES CENTER FILED
JULY 21, 2000, MAP BOOK 130, PAGES 66 THROUGH 74, INCLUSIVE, SAN MATEO COUNTY
RECORDS.
EXCEPTING THEREFROM THOSE MINERAL RIGHTS, WITHOUT RIGHTS OF SURFACE ENTRY,
RESERVED IN THE CORPORATION GRANT DEED RECORDED DECEMBER 28, 1992 AS DOCUMENT
NO. 92215298, OFFICIAL RECORDS.
TOGETHER WITH THOSE RIGHTS CONTAINED IN THAT CERTAIN AGREEMENT OF COVENANTS
RUNNING WITH LAND RECORDED MARCH 27, 1998 AS RECORDER'S NUMBER 98-042844,
OFFICIAL RECORDS OF SAN MATEO COUNTY.
PARCEL II:
NON-EXCLUSIVE EASEMENTS FOR: (i) EMERGENCY ACCESS, (ii) INSTALLATION,
MAINTENANCE, RELOCATION, REMOVAL, REPAIR AND USE OF UNDERGROUND UTILITIES (AND
ACCESS FOR SUCH PURPOSES), (iii) GRADING, DEVELOPMENT AND CONSTRUCTION, AND (iv)
TEMPORARY EASEMENTS FOR INGRESS AND EGRESS AS RESERVED BY PACIFIC SHORES CENTER
LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP, IN THAT CERTAIN QUITCLAIM
DEED (ROAD ACCESS AREA) TO THE CITY OF REDWOOD CITY, A MUNICIPAL CORPORATION,
ACTING BY AND THROUGH ITS BOARD OF PORT COMMISSIONERS RECORDED MARCH 27, 1998,
INSTRUMENT NO. 98042841, SAN MATEO COUNTY RECORDS OVER THE FOLLOWING DESCRIBED
PROPERTY:
BEGINNING AT THE NORTHWESTERLY CORNER OF LOT 11 AS SHOWN ON THAT CERTAIN MAP
ENTITLED “MAP OF CERTAIN LANDS BELONGING TO REDWOOD CITY HARBOR COMPANY”, WHICH
MAP WAS FILED FOR RECORD SEPTEMBER 23, 1921 IN VOLUME 10 OF MAPS AT PAGES 45 AND
46, RECORDS OF SAN MATEO COUNTY, STATE OF CALIFORNIA; THENCE SOUTHEASTERLY ALONG
THE NORTHERLY LINE OF SAID LOT 11 SOUTH 68° 42' 00” EAST 8.50 FEET TO THE
EASTERLY LINE OF PARCEL 4, WHICH PARCEL WAS CONVEYED TO THE SOUTHERN PACIFIC
RAILROAD COMPANY BY LESLIE SALT COMPANY BY DEED RECORDED MAY 8, 1924 IN BOOK 117
OF OFFICIAL RECORDS OF SAN MATEO COUNTY AT PAGE 62, SAID POINT BEING THE TRUE
POINT OF BEGINNING OF THIS DESCRIPTION; THENCE NORTHERLY ALONG SAID EASTERLY
LINE OF THE LANDS OF SOUTHERN PACIFIC RAILROAD COMPANY, NORTH 20° 44' 00” EAST
343.32 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A
RADIUS OF 1901.36 FEET THROUGH A CENTRAL ANGLE OF 24° 00' 00” FOR AN ARC








D-1


--------------------------------------------------------------------------------






LENGTH OF 796.44 FEET TO A POINT OF COMPOUND CURVATURE; THENCE ALONG THE ARC OF
A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 657.56 FEET THROUGH A CENTRAL
ANGLE OF 29° 01' 50” FOR AN ARC LENGTH OF 333.17 FEET TO THE SOUTHWESTERLY
CORNER OF THAT CERTAIN REAL PROPERTY GRANTED TO PACIFIC SHORES CENTER LIMITED
PARTNERSHIP BY SOUTHERN PACIFIC TRANSPORTATION COMPANY BY DOCUMENT NUMBER
92215298, WHICH DOCUMENT WAS FILED FOR RECORD DECEMBER 29, 1992 IN THE RECORDS
OF SAN MATEO COUNTY, STATE OF CALIFORNIA; THENCE ALONG THE ARC OF A NON-TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 541.50 FEET FROM A RADIAL BEARING OF SOUTH
35° 39' 16” EAST THROUGH A CENTRAL ANGLE OF 10° 44' 14” FOR AN ARC LENGTH OF
101.48 FEET TO THE NORTHERLY LINE OF THE LANDS OF SOUTHERN PACIFIC
TRANSPORTATION COMPANY; THENCE ALONG THE ARC OF A NON-TANGENT CURVE TO THE RIGHT
HAVING A RADIUS OF 706.06 FEET FROM A RADIAL BEARING OF NORTH 08° 44' 59” WEST
THROUGH A CENTRAL ANGLE OF 01° 05' 10” FOR AN ARC LENGTH OF 13.38 FEET TO THE
EASTERLY LINE OF PARCEL B AS SHOWN ON THAT CERTAIN PARCEL MAP RECORDED IN VOLUME
27 OF PARCEL MAPS AT PAGE 43. RECORDS OF SAN MATEO COUNTY STATE OF CALIFORNIA;
THENCE NORTHERLY ALONG SAID EASTERLY LINE, NON-TANGENT TO LAST SAID CURVE, NORTH
23° 45' 30” EAST 617.64 FEET; THENCE LEAVING SAID EASTERLY LINE, ALONG THE ARC
OF A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 60.50 FEET FROM A RADIAL
BEARING OF NORTH 52° 56' 35” EAST THROUGH A CENTRAL ANGLE OF 60° 48' 55” FOR AN
ARC LENGTH OF 64.22 FEET; THENCE TANGENT TO LAST SAID CURVE SOUTH 23° 45' 30”
WEST 290.88 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 124.00 FEET THROUGH A CENTRAL ANGLE OF 24° 36' 22” FOR AN ARC LENGTH
OF 53.25 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 126.00 FEET THROUGH A CENTRAL ANGLE OF 24°
36' 22” FOR AN ARC LENGTH OF 54.11 FEET; THENCE TANGENT TO LAST SAID CURVE SOUTH
23° 45' 30” WEST 51.48 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE
RIGHT HAVING A RADIUS OF 377.00 FEET THROUGH A CENTRAL ANGLE OF 46° 30' 17” FOR
AN ARC LENGTH OF 306.00 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE
ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 627.50 FEET THROUGH A
CENTRAL ANGLE OF 26° 19' 41” FOR AN ARC LENGTH OF 288.34 FEET TO A POINT OF
REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A
RADIUS OF 1027.00 FEET THROUGH A CENTRAL ANGLE OF 00° 11' 52” FOR AN ARC LENGTH
OF 3.54 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 1868.50 FEET THROUGH A CENTRAL ANGLE OF 10°
19' 47” FOR AN ARC LENGTH OF 336.87 FEET; THENCE TANGENT TO LAST SAID CURVE
SOUTH 33° 48' 11” WEST 89.89 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO
THE LEFT HAVING A RADIUS OF 973.00 FEET THROUGH A CENTRAL ANGLE OF 05° 43' 55”
FOR AN ARC LENGTH OF 97.34 FEET TO A POINT OF COMPOUND CURVATURE; THENCE ALONG
THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 1873.00 FEET THROUGH A
CENTRAL ANGLE OF 04° 19' 52” FOR AN ARC LENGTH


















D-2


--------------------------------------------------------------------------------






OF 141.58 FEET; THENCE NON-TANGENT TO LAST SAID CURVE SOUTH 23° 07' 38” WEST
99.16 FEET; THENCE SOUTH 20° 44' 00” WEST 342.75 FEET; THENCE NORTH 68° 42' 00”
WEST 26.80 FEET TO THE TRUE POINT OF BEGINNING.
PARCEL III:
NON-EXCLUSIVE EASEMENT FOR STORM WATER RETENTION, OUT FLOW AND DISCHARGE AS
CREATED BY RECIPROCAL DITCH EASEMENT AGREEMENT BY AND BETWEEN CARGILL, INC.,
SUCCESSOR IN INTEREST TO LESLIE SALT COMPANY AND PACIFIC SHORES CENTER LIMITED
PARTNERSHIP, RECORDED APRIL 29, 1999, AS INSTRUMENT NO. 99076174, IN, OVER,
UNDER AND UPON THE FOLLOWING DESCRIBED PARCEL;
BEGINNING AT A POINT THAT IS SOUTH 68° 42' 00” EAST 8.50 FEET FROM THE
NORTHWESTERLY CORNER OF LOT 11 AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF
CERTAIN LANDS BELONGING TO REDWOOD CITY HARBOR COMPANY”, WHICH MAP WAS FILED FOR
RECORD SEPTEMBER 23, 1921, IN VOLUME 10 OF MAPS AT PAGES 45 AND 46, RECORDS OF
SAN MATEO COUNTY, STATE OF CALIFORNIA; SAID POINT BEING ON THE EASTERLY LINE OF
PARCEL 4, WHICH PARCEL WAS CONVEYED TO THE SOUTHERN PACIFIC RAILROAD COMPANY BY
LESLIE SALT COMPANY, ET AL, BY DEED RECORDED IN BOOK 117 OF OFFICIAL RECORDS OF
SAN MATEO COUNTY AT PAGE 62; THENCE SOUTHEASTERLY ALONG THE NORTHEASTERLY LINE
OF LOT 11 SOUTH 68° 42' 00” EAST 107.37 FEET TO THE TRUE POINT OF BEGINNING OF
THIS DESCRIPTION; THENCE LEAVING SAID NORTHERLY LINE ALONG THE ARC OF A
NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 45.00 FEET, THE CENTER OF
WHICH BEARS SOUTH 34° 57' 07” EAST THROUGH A CENTRAL ANGLE OF 56° 15' 04” FOR AN
ARC LENGTH 44.18 FEET; THENCE SOUTH 68° 42' 00” EAST 1406.73 FEET; THENCE ALONG
THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 225.00 FEET THROUGH A
CENTRAL ANGLE OF 47° 25' 17” FOR AN ARC LENGTH OF 186.22 FEET; THENCE NORTH 63°
52' 43” EAST 385.42 FEET; THENCE NORTH 64° 40' 37” EAST 287.13 FEET; THENCE
ALONG THE ARC OF A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 538.71 FEET,
THE CENTER OF WHICH BEARS NORTH 25° 47' 00” WEST THROUGH A CENTRAL ANGLE OF 103°
10' 08” FOR AN ARC LENGTH OF 970.02 FEET TO A POINT OF REVERSE CURVATURE; THENCE
ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 120.00 FEET
THROUGH A CENTRAL ANGLE OF 95° 50' 08” FOR AN ARC LENGTH OF 200.72 FEET; THENCE
NORTH 56° 53' 00” EAST 1027.23 FEET; THENCE SOUTH 87° 51' 59” EAST 55.44 FEET;
THENCE SOUTH 56° 53' 00” WEST 1064.47 FEET; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 88.00 FEET THROUGH A CENTRAL ANGLE OF 95°
45' 55” FOR AN ARC LENGTH OF 147.08 FEET TO A POINT OF REVERSE CURVATURE; THENCE
ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 578.71 FEET
THROUGH A CENTRAL ANGLE OF 103° 05' 55” FOR AN ARC LENGTH OF 1041.34 FEET;
THENCE SOUTH 63° 28' 11” WEST 145.03 FEET; THENCE SOUTH 64° 35' 02” WEST 274.63
FEET; THENCE SOUTH 65° 04' 07” WEST 182.93 FEET; THENCE ALONG THE ARC OF A
TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 150.00 FEET THROUGH A
















D-3




--------------------------------------------------------------------------------




CENTRAL ANGLE OF 45° 14' 28” FOR AN ARC LENGTH OF 118.44 FEET TO A POINT OF
REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A
RADIUS OF 35.00 FEET THROUGH A CENTRAL ANGLE OF 91° 28' 21” FOR AN LENGTH OF
55.88 FEET; THENCE NORTH 68° 42' 00” WEST 1607.30 FEET TO THE SOUTHEASTERLY LINE
OF THAT CERTAIN REAL PROPERTY GRANTED TO THE CITY OF REDWOOD CITY BY PACIFIC GAS
& ELECTRIC COMPANY BY GRANT DEED RECORDED AT RECORDERS NUMBER 88151742, SAN
MATEO COUNTY RECORDS; THENCE NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE NORTH
20° 46' 30” EAST 4.43 FEET; THENCE NORTH 24° 25' 30” EAST 20.60 FEET TO THE
NORTHEASTERLY LINE OF LOT 11 AS HEREINABOVE DESCRIBED; THENCE NORTHWESTERLY
ALONG SAID NORTHEASTERLY LINE OF LOT 11 NORTH 68° 42' 00” WEST 2.07 FEET TO THE
TRUE POINT OF BEGINNING.
EXCEPT THEREFROM ANY PORTION THEREOF LYING WITHIN THE PARCEL I ABOVE.
PARCEL IV:
NON-EXCLUSIVE EASEMENTS AS CREATED BY DECLARATION OF COVENANTS, CONDITIONS,
RESTRICTIONS, EASEMENTS AND CHARGES FOR COMMERCIAL PLANNED DEVELOPMENT BY
PACIFIC SHORES DEVELOPMENT, LLC, RECORDED JULY 21, 2000 AS INSTRUMENT NO.
2000-089122, AS AMENDED BY AMENDMENT RECORDED DECEMBER 7, 2006 AS INSTRUMENT NO.
2006-185322.
2100 Seaport Boulevard
APN: 054-330-170-9 JPN: 130-066-000-01T Affects: Lot 1
APN: 054-330-180-8 JPN: 130-066-000-01PT Affects: Lot 1P
2000 Seaport Boulevard
APN: 054-330-190-7 JPN: 130-066-000-02T Affects: Lot 2
APN: 054-330-200-4 JPN: 130-066-000-02PT Affects: Lot 2P
























D-4




--------------------------------------------------------------------------------








EXHIBIT E


LIST OF CONTRACTS
A.    Property Contracts:
None.
B.    Project Contracts:
1.
Contract with Caledonian Building Services, Inc. in connection with window
cleaning services. Buyer has elected to not assume this contract at Closing.

2.
Contract with Alliance Roofing Co., Inc. in connection with roofing services.
Buyer has elected to not assume this contract at Closing.

3.
Contract with Cushman & Wakefield of California, Inc. in connection with
property management services. Buyer has elected to not assume this contract at
Closing.

































E-1


--------------------------------------------------------------------------------






EXHIBIT F
FORM OF DEPOSIT ESCROW AGREEMENT
THIS DEPOSIT ESCROW AGREEMENT (this “Agreement”) is entered into as of the ___
day of _____________________, 2011, by and among VII PAC SHORES INVESTORS,
L.L.C., a Delaware limited liability company (“Seller”), INFORMATICA
CORPORATION, a Delaware corporation (“Buyer”), and First American Title
Insurance Company (the “Escrow Holder”).
RECITALS
WHEREAS, Seller and Buyer have entered into that certain agreement (“Purchase
Agreement”) captioned “PURCHASE AND SALE AGREEMENT,” dated as of
____________________, 2011.
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, Buyer and Seller have requested that Escrow Holder hold the Deposit
(as hereinafter defined) under such Purchase Agreement in escrow in accordance
with the terms of this Agreement.
NOW THEREFORE, in consideration of the covenants herein and other valuable
consideration, Seller, Buyer and Escrow Holder agree as follows:
1.    Receipt of Deposit. Escrow Holder acknowledges receipt of the wire
transfer representing the Deposit (as defined in the Purchase Agreement). Escrow
Holder agrees to hold the Deposit on the terms and conditions set forth in this
Agreement.
2.    Investment of Deposit. Once Escrow Holder has received its completed and
signed directions to invest and W9, Seller and Buyer hereby instruct and
authorize Escrow Holder to invest the Deposit in any of the following: (i)
United States Treasury obligations; (ii) United States Treasury-backed
repurchase agreements issued by a major national money center banking
institution reasonably acceptable to Seller and Buyer; or (iii) such other
investments as may be reasonably acceptable to Seller and Buyer.
3.    Disposition of Deposit. Escrow Holder shall hold and dispose of the
Deposit in accordance with the terms of this Agreement and the Purchase
Agreement, or in accordance with any instruction (hereinafter “Instruction”)
which shall be signed jointly by both Seller and Buyer, or in accordance with
separate instructions of like tenor signed by Seller and Buyer. If Escrow Holder
shall receive an Instruction with respect to the Deposit, or any part thereof,
from Seller but not from Buyer, or from Buyer but not from Seller (the party
giving the Instruction being hereinafter referred to as the “Instructing Party”
and the party which shall not have given the Instruction being hereinafter
referred to as the “Non-Instructing Party”), Escrow Holder shall transmit a copy
of the Instruction received from the Instructing Party to the Non-Instructing
Party. Escrow Holder shall not act in accordance with the Instruction unless and
until the Non-Instructing Party shall notify Escrow Holder in writing that
Escrow Holder is to comply with the Instruction, provided, however, that if
Non-Instructing Party does not object to the Instruction within ten (10)
business days of receipt of the Instruction, Escrow Holder shall act in
accordance with the Instruction. If the Non-Instructing Party shall advise
Escrow Holder not to comply with the Instruction, Escrow Holder shall not act in
accordance with the Instruction, but may thereafter either:












F-1


--------------------------------------------------------------------------------






(a)    act solely in accordance with any of the following:
(i)
a new Instruction signed jointly by Seller and Buyer;

(ii)
separate Instructions of like tenor from each of Seller and Buyer;

(iii)
a certified copy of an arbitrator's award as confirmed by a court of competent
jurisdiction, which is final beyond appeal;

(iv)
certified copy of a judgment of a court of competent jurisdiction, which is
final beyond appeal; and/or

(b)    deposit the Deposit in a court selected by Escrow Holder and in such
event all liability and responsibility of Escrow Holder shall terminate upon
such deposit having been made.
In the event that the transaction contemplated by the Purchase Agreement is
consummated, the Deposit shall be deposited by the Escrow Holder into the
closing escrow for disbursement to Seller in accordance with the closing escrow
agreement of Seller and Buyer and Escrow Holder.
4.    Responsibility. The Escrow Holder is acting as a stakeholder only with
respect to the Deposit. It is agreed that the duties of the Escrow Holder are
only as herein specifically provided, and are purely ministerial in nature, and
that the Escrow Holder shall incur no liability whatsoever except for willful
misconduct or active negligence. Seller and the Buyer each release the Escrow
Holder from any act done or omitted to be done by the Escrow Holder in good
faith in the performance of its duties hereunder.
5.    Notices. Any notice, report, demand or instruction which a party is
required or may desire to give the other shall be in writing and may be sent by
personal delivery, by mail (either (i) by United States registered or certified
mail, return receipt requested, postage prepaid, or (ii) by Federal Express or
similar generally recognized overnight carrier regularly providing proof of
delivery), or by e-mail or facsimile (with a copy by mail or other form of
permitted delivery in each instance), addressed as follows (subject to the right
of a party to designate a different address for itself by notice similarly
given):






















F-2




--------------------------------------------------------------------------------




To Buyer:
100 Cardinal Way
Redwood City, CA 94063
Attention:    Peter M. McGoff
Telephone:    (650) 385-5244
Facsimile:    (650) 385-4424
E-mail:        pmcgoff@informatica.com
with a copy to:
Reed Smith LLP
101 Second Street, Suite 1800
San Francisco, CA 94105
Attention:    Charles H. Seaman
Telephone:    (415) 659-5910
Facsimile:    (415) 391-8269
E-mail:        cseaman@reedsmith.com
To Seller:
c/o Starwood Capital Group Global, L.L.C.
100 Pine Street, Suite 3000
San Francisco, CA 94111
Attention:    Andrew Wong
Telephone:    (415) 247-1235
Facsimile:    (415) 633-4156
E-mail:        awong@starwood.com
with a copy to:
Rinaldi, Finkelstein & Franklin, LLP
591 West Putnam Avenue
Greenwich, CT 06830
Attention:    James E. Raved
Telephone:    (203) 422-7776
Facsimile:    (203) 422-7868
E-mail:        jraved@starwood.com
and to:
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
Attention:    Robert Gordon
Telephone:    (312) 701-7153
Facsimile:    (312) 706-8708
E-mail:        rgordon@mayerbrown.com




















F-3


--------------------------------------------------------------------------------






and to:


Mayer Brown LLP
Two Palo Alto Square, Suite 300
3000 El Camino Real
Palo Alto, CA 94306
Attention:    Dave S. Shong
Telephone:    (650) 331-2074
Facsimile:    (650) 331-4574
E-mail:        dshong@mayerbrown.com


To Escrow Holder:
First American Title Insurance Company
1737 N. First Street, Suite 500
San Jose, California 95112
Attention:    Ms. Dian L. Blair
Telephone:    (408) 451-7828
Facsimile:    (408) 451-7836
E-mail:    dblair@firstam.com
Any notice so given by mail shall be deemed to have been given as of the date of
delivery (whether accepted or refused) established by U.S. Post Office return
receipt or the overnight carrier's proof of delivery, as the case may be. Any
such notice not so given shall be deemed given upon the sender's receipt of
electronic confirmation that such facsimile transmission has been sent. The
parties agree that the attorneys for such party shall have the authority to
deliver notices on such party's behalf to the other party hereto.
6.    Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of California and shall bind and inure to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. This Agreement may not be changed or
amended except by a writing signed by each party hereto and Escrow Holder. Time
shall be of the essence for purposes of this Agreement. This Agreement may be
signed in one or more counterparts and together the counterparts shall
constitute an original agreement. Signature and delivery of this Escrow
Agreement shall be effective by facsimile transmission or e-mail transmission
with .pdf or .tif attachment.
[The remainder of this page is intentionally left blank; the signature page
follows.]


















F-4


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Deposit Escrow Agreement has been duly executed and
delivered as of the day and year set forth above.
SELLER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole member
By:
VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company, its sole
member

By:
Pacific Shores Investors, LLC, a Delaware limited liability company, its sole
member

By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:
VII Pac Shores Holdings, L.L.C.,

a Delaware limited liability company,
its sole member
By:    US/D2 Holdings, L.L.C., a
Delaware limited liability
company, its sole member




By:___________________
Name:
Title:






[The signatures continue on the following page.]








F-5


--------------------------------------------------------------------------------








BUYER:
INFORMATICA CORPORATION, a Delaware corporation




By: ______________________________
Name: ____________________________
Title: _____________________________


ESCROW HOLDER:
FIRST AMERICAN TITLE INSURANCE COMPANY




By: ______________________________
Name:    Dian Blair
Title:    Senior Escrow Officer
















































F-6


--------------------------------------------------------------------------------








EXHIBIT G


FORM OF SELLERS' TITLE CERTIFICATE
The undersigned (“Owner”) hereby certifies to First American Title Insurance
Company (“Title Company”) that, to Owner's knowledge, the following statements
are true with respect to the real property described in the Preliminary Title
Report (the “Title Report”) issued by Title Company as of _______________, 2011
(the “Effective Date”), under order number NCS-510085-SC, having an address of
2000 and 2100 Seaport Blvd, Redwood City, CA (the “Property”).
1.    Except for work that has been performed or is currently being performed or
supplies that have been furnished or are currently being furnished for which
payment will be made in the ordinary course of business, including any such work
done or being done by any tenant in connection with its build out, there are no
unpaid bills for the performance of labor at, or the provision of materials or
supplies for, the Property performed or provided at the written request, or with
the written approval, of Owner.
2.    The only permitted occupants of the Property are tenants under the leases
listed on Schedule 1 attached hereto (and their subtenants) with rights of
possession only, and any person or entity identified on Schedule B to the Title
Report.
3.    The undersigned has not entered into any options to purchase the Property
or rights of first refusal to purchase the Property, either pursuant to written
leases or by separate agreements.
4.    The undersigned has not entered into any unrecorded sale contracts, deeds,
mortgages, leases, easements, purchase options or other servitudes affecting the
Property or improvements thereon, which are presently in effect, except as set
forth in the Title Report.
The undersigned makes these statements for the purpose of inducing the Title
Company to issue the owner's policy in connection with the sale by Owner of the
Property and not in connection with the issuance of any subsequent policy, and
this certificate shall not be disclosed, released or quoted to or relied upon by
any other person.
Any statement “to Owner's knowledge” (or similar phrase) shall mean that the
undersigned has no knowledge that such statement is untrue, and, for this
purpose, the undersigned's knowledge shall mean the present actual knowledge
with no duty of inquiry and excluding constructive or imputed knowledge of
Andrew Wong of Starwood Capital Group Global, L.L.C., but such individual shall
not have any personal liability in connection herewith. Notwithstanding anything
to the contrary herein, (1) any cause of action for a breach of this Certificate
shall survive until six (6) months after the date hereof, at which time the
provisions hereof (and any obligation or liability of or claims against Owner
under this Certificate other than a cause of action resulting from any breach by
Owner of this Certificate then in litigation in San Mateo County, California)
shall terminate; and (2) to the extent the Title Company shall have knowledge as
of the date hereof that any of the statements contained herein is false or
inaccurate, then the undersigned shall have no liability with respect to the
same. Without limitation on item (2) above, Title Company shall be deemed to
have knowledge of any matters of record.












G-1


--------------------------------------------------------------------------------






WHEREAS the Title Company is unwilling to issue the owner's policy in connection
with the sale by Owner of the Property until the closing instrument(s) under
which the insured acquires an interest in the Property is/are filed for record
in the appropriate recording office(s) (the “Recording Date”);
AND WHEREAS the parties in the transaction have requested the Title Company to
provide a so-called “New York Style Closing” which provides for the
unconditional delivery of the closing instrument(s) between the parties and the
passing of consideration therefore.
NOW THEREFORE it is agreed that in consideration of the Title Company issuing
the owner's policy without making exception therein of matters which may arise
between the Effective Date and the Recording Date (such period, the “Gap
Period”), the undersigned agrees to promptly defend, remove, bond or otherwise
dispose of any encumbrance, lien or objectionable matter to title created by or
through the acts of the Owner (collectively, “Objections to Title”) which may
arise or be filed, as the case may be, against the Property during the Gap
Period, and to hold harmless and indemnify the Company against all expenses,
costs and reasonable attorneys fees actually incurred by the Title Company which
may arise out of its failure to so remove, bond or otherwise dispose of any
Objections to Title
[The remainder of this page is intentionally left blank; the signature page
follows.]




































G-2


--------------------------------------------------------------------------------






Neither the undersigned nor any present or future direct or indirect partner,
member, advisor, trustee, director, officer, employee, beneficiary, shareholder,
participant or agent of the undersigned, shall have any personal liability,
directly or indirectly, under or in connection with this Certificate; and the
Title Company shall look solely to the Property for the payment of any claim or
for any performance; and the Title Company hereby waives any and all such
personal liability. The limitations of liability provided herein are in addition
to, and not in limitation of, any limitation on liability applicable provided by
law or by any other contract, agreement or instrument.
This Certificate is executed as of the ____ day of ________________, 2011.
OWNER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company


By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole member
By:    VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company,
its sole member
By:    Pacific Shores Investors, LLC, a Delaware limited liability company, its
sole member
By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:    VII Pac Shores Holdings, L.L.C., a
Delaware limited liability company,
its sole member


By:    US/D2 Holdings, L.L.C., a
Delaware limited liability company,
its sole member
                                                        
By: __________________
Name:
Title:




G-3


--------------------------------------------------------------------------------






Schedule 1 to Seller's Title Certificate
Tenants under Leases
2100 Seaport Boulevard:
Triple Net Building Lease dated and effective as of February 22, 2000 between
Pacific Shores Center LLC (predecessor in interest to Seller), as lessor, and
Buyer, as lessee, for the building commonly known as Building 1 - Pacific Shores
Center, Redwood City, California consisting of approximately 142,015 rentable
square feet.
2000 Seaport Boulevard:
Triple Net Building Lease dated and effective as of February 22, 2000 between
Pacific Shores Center LLC (predecessor in interest to Seller), as lessor, and
Buyer, as lessee, for the building commonly known as Building 2 - Pacific Shores
Center, Redwood City, California consisting of approximately 144,092 rentable
square feet.






































G-4


--------------------------------------------------------------------------------








EXHIBIT H


FORM OF CERTIFICATE OF NON-FOREIGN STATUS


Section 1445 of the Internal Revenue Code provides that a transferee (buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee (buyer) that withholding of tax is not required
upon the disposition of a U.S. real property interest by US/D2 Holdings, L.L.C.,
a Delaware limited liability company (“Seller”), the undersigned hereby
certifies the following on behalf of Seller:
1.    Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2.    Seller is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations;
3.    Seller's U. S. employer identification number is 20-2548968; and
4.    Seller's office address is:    c/o Starwood Capital Group Global, L.L.C.
100 Pine Street, Suite 3000
San Francisco, CA 94111
Seller understands that this certification may be disclosed to the Internal
Revenue Service by the transferee (buyer) and that any false statement contained
herein could be punished by fine, imprisonment, or both.
[The remainder of this page is intentionally left blank; the signature page
follows.]
























H-1


--------------------------------------------------------------------------------






Under penalties of perjury, the undersigned declares that he has examined this
certification and to the best of his knowledge and belief it is true, correct
and complete, and he further declares that he has the authority to sign this
document on behalf of Seller.
Executed as of the _____ day of __________, 2011.
OWNER:


US/D2 Holdings, L.L.C.,
a Delaware limited liability company,




By: ____________________
Name:
Title:






























































H-2


--------------------------------------------------------------------------------








EXHIBIT I


POST CLOSING ACCESS ITEMS
Plans, specifications and drawings related to the following items:


•
Structural, Steel



•
Electrical



•
Electrical - Emergency, Single Line



•
Plumbing



•
Civil



•
Architectural



•
Mechanical



•
Fire Protection (DFP / Superior, Intellitech, Fire Alarm)



•
Elevator





























































I-1




--------------------------------------------------------------------------------






EXHIBIT J


FORM OF SELLER'S CLOSING CERTIFICATE
THIS CLOSING CERTIFICATE is made as of the _____ day of __________, 2011, by VII
PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company (“Seller”),
to INFORMATICA CORPORATION, a Delaware corporation (“Buyer”).
R E C I T A L S :
A.    Pursuant to that certain agreement captioned “PURCHASE AND SALE
AGREEMENT,” dated as of _______________, 2011, between Seller and Buyer (the
“Agreement”), Seller has agreed to sell to Buyer the Property (as defined in the
Agreement).
B.    The Agreement requires the delivery of this Closing Certificate.
NOW THEREFORE, pursuant to the Agreement, Seller does hereby represent and
warrant to Buyer that:
Except as specifically set forth on Exhibit A attached hereto and made a part
hereof, each and all of the representations and warranties of Seller contained
in Section 8B of the Agreement are correct, in all material respects, as of the
date hereof as if made on and as of the date hereof.
This Certificate is subject to the terms and conditions of the Agreement
(including all limitations on liability and survival limitations contained
therein).
[The remainder of this page is intentionally left blank; the signature page
follows.]


























J-1


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.
SELLER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company


By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole member
By:    VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company,
its sole member
By:    Pacific Shores Investors, LLC, a Delaware limited liability company, its
sole member
By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:    VII Pac Shores Holdings, L.L.C., a
Delaware limited liability company,
its sole member


By:    US/D2 Holdings, L.L.C., a
Delaware limited liability company,
its sole member


By: __________________
Name:
Title:














J-2


--------------------------------------------------------------------------------






Exhibit A Seller's Closing Certificate
Exceptions




































































































J-3


--------------------------------------------------------------------------------








EXHIBIT K


FORM OF BUYER'S CLOSING CERTIFICATE
THIS CLOSING CERTIFICATE is made as of the _____ day of __________, 2011, by
INFORMATICA CORPORATION, a Delaware corporation (“Buyer”), to VII PAC SHORES
INVESTORS, L.L.C., a Delaware limited liability company (“Seller”).
R E C I T A L S :
A.    Pursuant to that certain agreement captioned “PURCHASE AND SALE
AGREEMENT,” dated as of ___________________, 2011, between Seller and Buyer (the
“Agreement”), Seller has agreed to sell to Buyer the Property (as defined in the
Agreement).
B.    The Agreement requires the delivery of this Closing Certificate.
NOW THEREFORE, pursuant to the Agreement, Buyer does hereby represent and
warrant to Seller that:
1.    Except as specifically set forth on Exhibit A attached and made a part
hereof, each and all of the representations and warranties of Buyer contained in
Section 8C of the Agreement are correct, in all material respects, as of the
date hereof as if made on and as of the date hereof.
2.    Buyer has had full access to and has (to Buyer's satisfaction) exercised
its option to inspect and evaluate for potential purchase the Property and all
files of Seller relating thereto which Buyer felt were important or material to
Buyer.
3.    Buyer has not relied upon and is not relying upon any document,
representation or information provided to Buyer by Seller (except as expressly
set forth in the Agreement and the Closing Documents) or Seller's agents.
4.    Buyer acknowledges and confirms that Seller advised Buyer to retain an
attorney to review the Agreement, all related writings and closing documents and
all due diligence matters (including the Title Commitment, the Survey, the
Contracts, the Tenant Leases and the Environmental Reports) and Buyer and its
attorneys have had the opportunity to review the Agreement, all related writings
and closing documents, and all such due diligence matters as to the Property.
5.    BUYER HEREBY REAFFIRMS AND CONFIRMS THE PROVISIONS OF SECTION 9 OF THE
AGREEMENT (AND, WITHOUT LIMITATION, HEREBY RELEASES AND WAIVES THE MATTERS SET
FORTH IN SECTION 9B OF THE AGREEMENT) AS THOUGH MADE AS OF THE DATE HEREOF AND
THE PROVISIONS THEREOF ARE HEREBY INCORPORATED HEREIN AS IF SET FORTH IN FULL
HEREIN.
_____________
Buyer's Initials


























K-1


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year first above written.
BUYER:
INFORMATICA CORPORATION,
a Delaware corporation




By: ______________________________
Name:    
Title:    




































K-2




--------------------------------------------------------------------------------






Exhibit A to Buyer's Closing Certificate
Exceptions


















































K-3


--------------------------------------------------------------------------------








EXHIBIT L


FORM OF CLOSING ESCROW AGREEMENT
First American Title Insurance Company
1737 N. First Street, Suite 100
San Jose, California 95112
Attention: Ms. Dian L. Blair
Re:
2000 and 2100 Seaport Boulevard in the City of Redwood City, County of San
Mateo, State of California

Dear Ms. Blair:
Please refer to that certain agreement captioned “PURCHASE AND SALE AGREEMENT”,
dated as of ____________________, 2011, by and among VII PAC SHORES INVESTORS,
L.L.C., a Delaware limited liability company (“Seller”), and INFORMATICA
CORPORATION, a Delaware corporation (“Buyer”) (the “Purchase Agreement”). Except
as otherwise indicated, each capitalized term used herein shall have the meaning
set forth for the same in the Purchase Agreement.
This letter (this “Agreement”) will constitute your instructions with respect to
the “Funds” and “Documents” described below.
A.    Delivery of Funds. Prior to the execution of this Agreement, you received
the Deposit and are currently holding the same pursuant to and in accordance
with that certain agreement (the “Deposit Escrow Agreement”) captioned “Deposit
Escrow Agreement,” dated ____________________, 2011, by and among Seller, Buyer
and First American Title Insurance Company (“Escrow Holder”). On or before 5:00
PST time on the business day prior to ____________________, 2011 (the “Closing
Date”), Buyer will be wire-transferring to your escrow account sufficient funds
(the “Closing Payment”) to enable you to make all payments noted on the Closing
Statement, including, without limitation, the Seller's Amount (as hereinafter
defined), pursuant to wiring instructions which you will provide us.
As used herein, the Deposit and the Closing Payment are herein collectively
called the “Funds”.
B.    Delivery of Documents. On or before the Closing Date, Buyer or Seller or
both shall deliver to you executed originals (which may be in counterpart) of
the following documents (the “Documents”):
(a)    The Deed executed by Seller,
(b)    The Certificate of Non-Foreign Status executed by Seller;
(c)    The Closing Statement executed by Seller and Buyer (which may be done as
two separate statements);










L-1


--------------------------------------------------------------------------------








(d)    The Seller's Closing Certificate executed by Seller;
(e)    The Buyer's Closing Certificate executed by Buyer;
(f)    The Seller Title Certificate executed by Seller;
(g)    Any Transfer Declarations required from Seller executed by Seller;
(h)    Any Transfer Declarations required from Buyer executed by Buyer,
(i)    Pay-off Letters from the holders of any mortgage financing liens
encumbering the Property stating the cash amount required to be paid (and where
and to whom it is to be paid) in order to satisfy and discharge such liens (the
“Pay-off Letter”);
(j)    The Bill of Sale and Omnibus Agreement executed by Buyer and Seller;
(k)    The Assignment of Leases executed by Buyer and Seller; and
(l)    The Mello Roos Tax Notice executed by Seller.
C.    Conditions to Close of Escrow. The Funds shall not be disbursed and none
of the documents delivered hereunder shall be recorded (or filed) or delivered
to any person or entity until each of the following conditions is satisfied:
(1)    You have received all of the Funds (and have determined that you have
received funds sufficient to pay all amounts noted on the Closing Statement) and
you are unconditionally and irrevocably prepared to wire or otherwise disburse
the same in accordance with paragraph D below.
(2)    You have received the Documents and are unconditionally and irrevocably
prepared to record and/or file the Deed with the official records of San Mateo
County.
(3)    You are unconditionally and irrevocably prepared to issue to Buyer an
Owner's Policy on the terms required by the Purchase Agreement and in the form
of the pro forma negotiated between you and Buyer.
(4)    You have received all information necessary for filing the forms (the
“Information Returns”) then required to be filed pursuant to Section 6045 of the
Internal Revenue Code with respect to the transactions contemplated by the
Purchase Agreement (including Seller's written approval of the amount of gross
proceeds to be shown on the Information Returns) and you are unconditionally and
irrevocably prepared to serve as the designated “reporting person” (with such
term having the meaning prescribed in §1.6045‑4(a) of the Regulations) in
accordance with §1.6045‑4(e)(5) of the Regulations and, accordingly, (a) file
all information returns required under the Regulations in respect of such
transactions, and (b) furnish to the Seller any statements required under the
Regulations in respect of such transactions.










L-2


--------------------------------------------------------------------------------






(5)    You have received written authorization (which may be provided by e-mail)
from each of the following:
(a)    Seller or a Seller's Closing Representative. “Seller's Closing
Representative” means Andrew Wong of Seller or Robert Gordon or Dave S. Shong of
Mayer Brown LLP; and
(b)    Buyer or a Buyer's Closing Representative. “Buyer's Closing
Representative” means Peter M. McGoff of Buyer or Charles Seaman or Krista Kim
of Reed Smith LLP.
Without limitation on paragraph J below, Buyer and Seller agree, as between
themselves, that the delivery of the foregoing authorizations is not an
additional condition to the obligation of Buyer or Seller to close the sale
contemplated by the Purchase Agreement (the conditions to Closing being set
forth in the Purchase Agreement). The purpose of the foregoing authorizations is
simply to enable you to close this escrow (after satisfaction of the other
requirements in this paragraph C) without having to determine whether the
conditions to Closing set forth in the Purchase Agreement have been satisfied.
D.    Close of Escrow. If the conditions specified in paragraph C above are
satisfied on the Closing Date, then you shall immediately deliver to Seller and
Buyer a written confirmation (which may be provided by e-mail), which
confirmation shall evidence your agreement to immediately take or cause to be
taken the actions hereinafter specified and shall be deemed given by your taking
any of the following actions, and thereafter you shall immediately:
(1)    Date all undated documents as of the Closing Date.
(2)    Record the Deed (with all necessary tax declarations) with the official
records of San Mateo County.
(3)    Wire the amount due Seller (the “Seller's Amount”) under the Closing
Statement in accordance with wiring instructions delivered to you by Seller
(“Seller's Wiring Instructions”).
PLEASE NOTE THAT the Seller's Wiring Instructions may not be revised except in
accordance with written instructions from Seller.
(4)    Deliver any other amounts due to other third parties under the Closing
Statement [(including, without limitation, the pay-off amounts set forth in the
Pay-Off Letters in accordance with the respective instructions from such third
parties)].
(5)    If after paying or delivering the amounts specified in the clauses above
(and after paying all Closing costs as specified herein), any portion of the
Funds remain, then you are to deliver such remaining balance of the Funds
(“Remaining Funds”), pursuant to separate instructions to be delivered by Buyer
to you.
(6)    File all Information Returns and take all other actions described in
paragraph C(4) of this letter.














L-3


--------------------------------------------------------------------------------






(7)    Issue the Owner's Policy and deliver the same to Buyer in accordance with
instructions from Buyer or its counsel.
(8)    Deliver the Documents as required by paragraph E below.
E.    Delivery of Documents. As soon as available, please deliver the Documents
as follows:
(1)    to Mayer Brown LLP, Two Palo Alto Square, Suite 300, 3000 El Camino Real,
Palo Alto 94306-2112, Attention: Dave S. Shong, the following:
(a)    A copy of each recorded or filed Document.
(b)    One original (or copy if original unavailable) of the other Documents
including, without limitation, a copy of the Owner's Policy.
(2)    to Reed Smith LLP, 101 Second Street, Suite 1800, San Francisco,
California 94105, Attention: Charles H. Seaman, the following.
(a)    One original of each recorded or filed Document.
(b)    The original Owner's Policy.
(c)    One original (or copy if original unavailable) of each of the other
Documents.
F.    Closing Costs. All closing costs incurred in carrying out your duties
under this letter are to be paid in accordance with the Closing Statement.
G.    Investment of Closing Payment. As soon as you receive any portion of the
Closing Payment you should immediately notify Seller and Buyer of such fact. No
investment of the Closing Payment shall be made that will cause you to fail to
comply with the provisions of paragraph C above. If the transactions
contemplated herein shall close but on the same day you are unable to deliver
the Seller's Amount or any other portion of the Closing Payment which represent
amounts due Seller but which are, at Seller's direction pursuant to the Closing
Statement, used to pay third parties or other obligations of Seller (the
Seller's Amount and the other amounts due Seller as aforesaid being herein
collectively called the “Seller's Funds”), you shall promptly notify Seller of
such fact. If Seller gives you oral or written instructions to do so, you shall
invest such Seller's Funds in treasury bills or treasury backed repurchase
agreements (or such other short-term investment as may be authorized by Seller).
Any investment of the Remaining Funds and any other portion of the Closing
Payment which represent additional amounts which are Buyer's obligations but
which, pursuant to the Closing Statement, are to be used to pay third parties or
other obligations of Buyer (the Remaining Funds and the other amounts payable by
Buyer as aforesaid being herein collectively called the “Buyer Funds”), shall be
as directed by Buyer. All interest accrued on the Buyer Funds after the Closing,
shall belong to Buyer and shall be delivered to Buyer in accordance with its
separate instructions. All interest accrued on the Seller's Funds after the
Closing of the transactions hereunder shall belong to Seller and shall be
wire-transferred to Seller in accordance with the Seller's Wiring Instructions.
Without limitation on the foregoing, the Closing Payment held by you hereunder
shall only be deposited at a major money center bank approved by Buyer and
Seller. Each of Buyer and Seller agrees to execute and deliver to you a form W-9
Request for Taxpayer Identification Number and Certification for any investment
made hereunder on its behalf.








L-4


--------------------------------------------------------------------------------






H.    Cancellation of Instructions. Notwithstanding anything to the contrary
herein, if the conditions specified in paragraph C hereof are not satisfied on
or before the Closing Date, then, if you receive written instructions to cancel
this escrow from Seller or Buyer, the instructions set forth in paragraphs A
through E above shall be deemed canceled, you shall immediately (1) return the
Closing Payment (and any interest thereon) to or as directed by Buyer, in
accordance with separate written instructions of Buyer, (2) return the Documents
to the party depositing the same with you on the next business day thereafter
and (3) dispose of the Deposit in accordance with Section 3 of the Purchase
Agreement and the terms of the Deposit Escrow Agreement.
I.    Limitation of Liability. You are acting solely as escrow agent hereunder,
and you shall be liable solely for your failure to comply with the terms of this
letter.
J.    Conflict with Purchase Agreement. In the event of a conflict between this
Agreement and the Purchase Agreement, the Purchase Agreement shall control.
Without limitation on the foregoing, nothing contained herein shall limit the
obligations of the parties set forth in the Purchase Agreement.
K.    Execution by Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same Agreement. Signature and delivery of this Agreement
shall be effective by facsimile transmission or e-mail transmission with .pdf or
.tif attachment.
[The remainder of this page is intentionally left blank; the signature page
follows.]


































L-5


--------------------------------------------------------------------------------






Very truly yours,
SELLER'S COUNSEL:
MAYER BROWN LLP
By: _________________________


BUYER'S COUNSEL:
REED SMITH LLP
By: _________________________




ACCEPTED AND AGREED TO
as of the date first above written:
FIRST AMERICAN TITLE INSURANCE COMPANY


By: ____________________________
Name:    Dian L. Blair
Title:    Senior Escrow Officer










































L-6


--------------------------------------------------------------------------------








EXHIBIT M
LIST OF TENANT LEASES


2100 Seaport Boulevard:
Triple Net Building Lease dated and effective as of February 22, 2000 between
Pacific Shores Center LLC (predecessor in interest to Seller), as lessor, and
Buyer, as lessee, for the building commonly known as Building 1 - Pacific Shores
Center, Redwood City, California consisting of approximately 142,015 rentable
square feet.
2000 Seaport Boulevard:
Triple Net Building Lease dated and effective as of February 22, 2000 between
Pacific Shores Center LLC (predecessor in interest to Seller), as lessor, and
Buyer, as lessee, for the building commonly known as Building 2 - Pacific Shores
Center, Redwood City, California consisting of approximately 144,092 rentable
square feet.














































































M-1


--------------------------------------------------------------------------------








EXHIBIT M-1


LIST OF SECURITY DEPOSITS
 
TENANT
LETTER OF CREDIT #
ISSUING BANK
AMOUNT
1


Informatica Corporation
558747-41
Comerica
$5,964,630.00
2


Informatica Corporation
558738-41
Comerica
$6,051,864.00

























































































M-1-1


--------------------------------------------------------------------------------








EXHIBIT N


LIST OF LITIGATION


None.






























N-1


--------------------------------------------------------------------------------








EXHIBIT O


LIST OF ENVIRONMENTAL REPORTS
1.Phase I Environmental Site Assessment for Pacific Shores Center, Redwood City,
California, prepared by The Jay Paul Company, prepared by Iris Environmental
(Job No. 99-122A), dated December 20, 1999.
2.Phase II Environmental Site Assessment for Pacific Shores Center, 1000 Seaport
Boulevard, Redwood City, California, prepared for Jay Paul Company, prepared by
Iris Environmental (Job No. 99-122-B), dated January 14, 2000.
3.Phase I Environmental Site Assessment for Pacific Shores Center, 1100 - 2100
Seaport Boulevard, Redwood City, California, prepared for Mr. Todd Hirsch,
Column Financial, Inc., prepared by Certified Environments Inc. (CEI #
283-098-0104), dated March 16, 2004.
4.Phase I Environmental Site Assessment for Pacific Shores Center, Redwood City,
California, prepared for The Jay Paul Company, prepared by Iris Environmental
(Project No. 06-456-A), dated September 25, 2006.
5.Phase I Environmental Site Assessment for Pacific Shores Center, 1100 - 2100
Seaport Boulevard, Redwood City, California, prepared for Starwood Capital,
prepared by Enviro-Sciences (of Delaware), Inc. dated November 21, 2006.
6.Limited Phase II Environmental Site Assessment for Pacific Shores Center, 1100
- 2100 Seaport Boulevard, Redwood City, California, prepared for Starwood
Capital Group Global, L.L.C., prepared by Enviro-Sciences (of Delaware), Inc.
dated November 2006.
7.Technical Report for Crawford Consulting, Inc. (CS0232-Redwood City, CA),
prepared by Northern California Accutest Laboratories (Job Number C158721),
dated May 6, 2011.
8.Technical Report for Crawford Consulting, Inc. (CS0232-Redwood City, CA),
prepared by Northern California Accutest Laboratories (Job Number C16738), dated
July 13, 2011.






















































O-1


--------------------------------------------------------------------------------










EXHIBIT P
FORM OF MELLO ROOS TAX NOTICE
NOTICE OF SPECIAL TAX
CITY OF REDWOOD CITY
COMMUNITY FACILITIES DISTRICT NO. 2000-1 (Pacific Shores)
COUNTY OF SAN MATEO, CALIFORNIA
TO: THE PROSPECTIVE PURCHASER OF THE REAL PROPERTY KNOWN AS:
ASSESSOR PARCEL NUMBERS:    054-330-090
054-330-290
THIS IS A NOTIFICATION TO YOU PRIOR TO YOUR PURCHASING THIS PROPERTY. THE SELLER
IS REQUIRED TO GIVE YOU THIS NOTICE AND TO OBTAIN A COPY SIGNED BY YOU TO
INDICATE THAT YOU HAVE RECEIVED AND READ A COPY OF THIS NOTICE.
(1) This property is subject to a special tax, which is in addition to the
regular property taxes and any other charges and benefit assessments on the
parcel. This special tax may not be imposed on all parcels within the city or
county where the property is located. If you fail to pay this tax when due each
year, the property may be foreclosed upon and sold. The tax is used to provide
services that are likely to particularly benefit the property. YOU SHOULD TAKE
THIS TAX AND THE BENEFITS FROM THE SERVICES FOR WHICH IT PAYS INTO ACCOUNT IN
DECIDING WHETHER TO BUY THIS PROPERTY.
(2) For each Taxable Parcel, the Maximum Annual Special Tax Rate shall be $1.63.
Prepaid Parcels and Tax-Exempt Parcels shall not be subject to the levy of
Special Taxes. A special Tax rate per commercial Square Foot shall be
established annually by the City Council. The Special Tax rate shall then be
multiplied by the Commercial Square Feet allocable to each Taxable Parcel to
determine the Special Tax applicable to each such Taxable Parcel.
(3) The authorized facilities which are being paid for by the special taxes, and
by the money received from the sale of bonds which are being repaid by the
special taxes, are:
a.
Improvements and Construction of additions to Seaport Boulevard, including
sidewalks, curbs and gutter, traffic control and signals, landscaping, street
lighting, paving and other similar improvements;

b.
Improvements to the sewer system and storm drains servicing the property within
the District;

c.
Rights-of-way as are necessary for the improvement and public access;

d.
All grading, paving, trenching, landscaping, signage, and similar improvements
relating to any of the above;

e.
All environmental mitigation and utility relocation expenses relating to any of
the above;

f.
Engineering, legal, architectural and similar fees related to any of the items
listed above.









P-1


--------------------------------------------------------------------------------






YOU MAY OBTAIN A COPY OF THE RESOLUTION OF FORMATION WHICH AUTHORIZED CREATION
OF THE COMMUNITY FACILITIES DISTRICT, AND WHICH SPECIFIES MORE PRECISELY HOW THE
SPECIAL TAX IS APPORTIONED AND HOW THE PROCEEDS OF THE TAX WILL BE USED FROM THE
FINANCE DEPARTMENT OF THE CITY OF REDWOOD CITY BY CALLING (650) 780-7070. THERE
MAY BE A CHARGE FOR THIS DOCUMENT NOT TO EXCEED THE ESTIMATED REASONABLE COST OF
PROVIDING THE DOCUMENT.
I (WE) ACKNOWLEDGE THAT I (WE) HAVE RECEIVED A COPY OF THIS NOTICE. I (WE)
UNDERSTAND THAT I (WE) MAY TERMINATE THE CONTRACT TO PURCHASE OR DEPOSIT RECEIPT
AFTER RECEIVING THIS NOTICE FROM THE OWNER OR AGENT SELLING THE PROPERTY. THE
CONTRACT MAY BE TERMINATED WITHIN THREE DAYS IF THE NOTICE WAS RECEIVED IN
PERSON OR WITHIN FIVE DAYS AFTER IT WAS DEPOSITED IN THE MAIL BY GIVING WRITTEN
NOTICE OF THAT TERMINATION TO THE OWNER OR AGENT SELLING THE PROPERTY.


 
 
 
 
 
PURCHASER
 
 
DATE
 
 
 
 
 
 
PURCHASER
 
 
DATE
 





















--------------------------------------------------------------------------------














P-2


--------------------------------------------------------------------------------








EXHIBIT Q
PRO FORMA POLICY
(see attached)
















































Q-1


--------------------------------------------------------------------------------






EXHIBIT R
FORM OF DEVELOPMENT AGREEMENT ESTOPPEL CERTIFICATE
To:     Informatica Corporationq
100 Cardinal Way
Redwood City, CA 94063
Attention: Peter M. McGoff


Re:    Development Agreement dated October 26, 1998 (“Development Agreement”) by
and     between the City of Redwood City, a municipal corporation, and Pacific
Shores Center     Limited Partnership, a Delaware limited partnership (“Pac
Shores Development”).


Ladies and Gentlemen:


The City of Redwood City (“City”) hereby acknowledges and certifies to
Informatica Corporation (“Informatica”), which is considering purchasing the
real property commonly known as 2000 and 2100 Seaport Boulevard in the City of
Redwood City (the “Property”) from VII Pacific Shores Investors, L.L.C.
(“Owner”), successor-in-interest to Pac Shores Development, the following
statements:


1.    The Development Agreement is in full force and effect and a binding
obligation of all parties to the Development Agreement;


2.    The Development Agreement has not been amended or modified either orally
or in writing; and


3.    Owner is not in default in the performance of its obligations under the
Development Agreement.


This Estoppel is executed and delivered by the undersigned with the knowledge
that Buyer will rely upon the statements contained herein in connection with its
decision to purchase the Property.


Dated:
November __, 2011
 
 
 
 
City of Redwood City,
a municipal corporation of the State of California
 
By:
 
 
Its:
 
 















R-1




--------------------------------------------------------------------------------








FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of December 2, 2011, by and between VII PAC SHORES INVESTORS, L.L.C., a
Delaware limited liability company (“Seller”), and INFORMATICA CORPORATION, a
Delaware corporation (“Buyer”).
RECITALS:
WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement dated as of November 17, 2011 (the “Purchase Agreement”) relating to
those certain real properties known by the street addresses of 2000 and 2100
Seaport Boulevard, in the City of Redwood City, County of San Mateo, State of
California as more particularly described therein, whereby Seller agreed to
sell, assign and convey, and Buyer agreed to purchase, the Property (as such
term is defined in the Purchase Agreement) upon the terms and conditions set
forth in the Purchase Agreement; and


WHEREAS, Purchaser and Seller desire to amend the Purchase Agreement as more
particularly set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confirmed by the parties, and in further consideration of
the mutual covenants contained herein, the parties hereto agree as follows:


1.Defined Terms. All capitalized terms used herein and not otherwise defined
herein shall have the same meaning ascribed to them in the Purchase Agreement.
2.Reduction of Purchase Price. The Purchase Price (as that term is defined in
Section 2.A. of the Purchase Agreement) shall be reduced by Fifty-One Thousand
Five Hundred Twenty-Nine and 30/100 Dollars ($51,529.30) per day for each day
from December 3, 2011 until the Closing Date, both days inclusive; provided,
however, that if the Closing Date does not occur within two (2) business days
following the date on which Seller delivers written notice to Buyer that Seller
is prepared to effectuate the Closing (such date, the “Seller Closing Notice
Date”), and such failure to close is the result of Buyer's default, the
foregoing Purchase Price reduction shall only apply for each day from December
3, 2011 until the date that is two (2) business days after the Seller Closing
Notice Date, both days inclusive.
3.Outside Closing Date. The Outside Closing Date (as such term is defined in
Section 3.B. of the Purchase Agreement) is hereby extended to December 16, 2011.
4.Closing Failure.
(a)Section 3.C.(3) of the Purchase Agreement is hereby amended by deleting from
the first sentence thereof the following text, numerals and punctuation: “WHICH
SELLER SHALL FAIL TO CURE WITHIN FIFTEEN (15) DAYS OF WRITTEN NOTICE OF SUCH
DEFAULT BY BUYER TO SELLER,”.

1

--------------------------------------------------------------------------------






(b)Section 8.D. of the Purchase Agreement is hereby amended by deleting from the
third and fourth sentences thereof the following text, numerals and punctuation:
“Buyer shall allow Seller ten (10) days after its notice within which to cure
such breach or if such breach cannot be cured within such ten (10) day period,
and if Seller notifies Buyer that it wishes to extend the cure period (the “Cure
Extension Notice”), such additional reasonable period of time (not to exceed an
additional twenty (20) days) as is required to cure the same so long as such
cure has been commenced within such ten (10) day period and is being diligently
pursued to completion. If Seller fails to cure such breach after written notice
thereof,” and substituting in their place and stead:
“With respect to any such breach alleged by Buyer following the Closing Date,
Buyer shall allow Seller ten (10) days after its notice within which to cure
such breach or if such breach cannot be cured within such ten (10) day period,
and if Seller notifies Buyer that it wishes to extend the cure period (the “Cure
Extension Notice”), such additional reasonable period of time (not to exceed an
additional twenty (20) days) as is required to cure the same so long as such
cure has been commenced within such ten (10) day period and is being diligently
pursued to completion. If Seller fails to cure such breach after written notice
thereof (or with respect to any breach alleged by Buyer following the Closing
Date, after the expiration of the foregoing cure period),”.
5.Scrivener's Error on Signature Pages. The Purchase Agreement included a
scrivener's error with respect to the signature block of Seller in the Purchase
Agreement and certain exhibits thereto. Seller's signature to the Purchase
Agreement, and to Exhibits A, B, C, F, G, H and J to the Purchase Agreement, are
hereby amended to delete reference to the entity US/D2 Holdings, L.L.C., a
Delaware limited liability company. In Exhibit H to the Purchase Agreement, the
signature of VII Pac Shores Holdings, L.L.C., a Delaware limited liability
company, shall be substituted.
6.Ratifications. Except as expressly provided in this Amendment, in all other
respects the Purchase Agreement is unmodified and remains in full force and
effect and is hereby ratified by the parties, and the provisions of this
Amendment shall govern and control over any contrary or inconsistent provisions
of the Purchase Agreement.
7.Governing Law. This Amendment and the obligations arising hereunder shall be
governed by and construed in accordance with the State of California, without
giving effect to the principles of conflicts of law.
8.Successors and Assigns. Subject to Section 11.D. of the Purchase Agreement,
this Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
9.Miscellaneous. This Amendment represents the entire agreement between the
parties hereto with respect to the subject hereof and supersedes all prior
negotiations, either written or oral, including but not limited to any letters
of intent. This Amendment is incorporated into and made a part of the Purchase
Agreement, and any and all references to the Purchase Agreement hereafter shall
include this Amendment. The Recitals set forth in the preamble to this Amendment
are incorporated herein by reference and made a part of this Amendment.
10.Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument.


[The remainder of this page is intentionally left blank; the signature pages
follow.]

2

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
SELLER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole member
By:    VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company,
its sole member
By:    Pacific Shores Investors, LLC, a Delaware limited liability company, its
sole member
By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:    VII Pac Shores Holdings, L.L.C., a
Delaware limited liability company,
its sole member
By:    /s/ Daniel Schwaegler        
Name: Daniel Schwaegler
Title: Senior Vice President


[The signatures continue on the following page.]

3

--------------------------------------------------------------------------------




BUYER:
INFORMATICA CORPORATION, a Delaware corporation
By:     /s/ Earl E. Fry______________
Name: Earl E. Fry
Title: EVP & CFO



4

--------------------------------------------------------------------------------




    




SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT


This SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of December 12, 2011, by and between VII PAC SHORES INVESTORS, L.L.C., a
Delaware limited liability company (“Seller”), and INFORMATICA CORPORATION, a
Delaware corporation (“Buyer”).


RECITALS:


WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement dated as of November 17, 2011 (the “Original Agreement”) relating to
those certain real properties known by the street addresses of 2000 and 2100
Seaport Boulevard, in the City of Redwood City, County of San Mateo, State of
California as more particularly described therein, whereby Seller agreed to
sell, assign and convey, and Buyer agreed to purchase, the Property (as such
term is defined in the Original Agreement) upon the terms and conditions set
forth in the Purchase Agreement; and


WHEREAS, Seller and Buyer have entered into that certain First Amendment to
Purchase and Sale Agreement dated as of December 2, 2011 (the “First Amendment”)
(with the Original Agreement as amended by the First Amendment being referred to
herein as the “Purchase Agreement”); and


WHEREAS, Seller and Buyer have entered into, or concurrently with the execution
of this Amendment will enter into, an Amended and Restated Purchase and Sale
Agreement dated as of December 12, 2011 (the “Amended Agreement”) that will
amend and supersede the Purchase Agreement only if certain contingencies in the
Amended Agreement are satisfied; and


WHEREAS, Buyer and Seller desire to amend the Purchase Agreement as more
particularly set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confirmed by the parties, and in further consideration of
the mutual covenants contained herein, the parties hereto agree as follows:


1. Defined Terms. All capitalized terms used herein and not otherwise defined
herein shall have the same meaning ascribed to them in the Purchase Agreement.


2. Deposit. If Buyer increases the Deposit pursuant to the Amended Agreement,
the increased Deposit shall be treated as also constituting the Deposit for all
purposes under the Purchase Agreement; provided, however, that Section 3.C.(1)
of the Original Agreement shall be, and hereby is, amended and restated in its
entirety as follows:


“BUYER AND SELLER RECOGNIZE THAT THE PROPERTY WILL BE REMOVED FROM THE MARKET
DURING THE TERM OF THIS AGREEMENT AND THAT IF THE TRANSACTIONS CONTEMPLATED
UNDER THIS AGREEMENT ARE NOT CONSUMMATED BECAUSE OF BUYER'S DEFAULT AFTER THE
EXPIRATION OF APPLICABLE NOTICE AND CURE PERIODS, SELLER SHOULD BE COMPENSATED
FOR SUCH DETRIMENT. IT IS EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN THE
EXTENT OF THE DETRIMENT AND, TO AVOID THIS PROBLEM, BUYER AND SELLER AGREE THAT
IF THIS TRANSACTION IS NOT CONSUMMATED BECAUSE OF BUYER'S DEFAULT AFTER THE
EXPIRATION OF APPLICABLE NOTICE AND CURE PERIODS, SELLER SHALL BE ENTITLED, AS
ITS SOLE AND EXCLUSIVE REMEDY, TO RECOVER FROM BUYER AS LIQUIDATED DAMAGES THE
AMOUNT OF SEVEN MILLION SIX HUNDRED TWENTY THOUSAND FIVE HUNDRED SIX AND 25/100
UNITED STATES DOLLARS ($7,620,506.25) (THE PARTIES AGREEING THAT SUCH IS A
REASONABLE ESTIMATE OF SELLER'S DAMAGES), AND THIS AGREEMENT SHALL BE TERMINATED
PROVIDED, HOWEVER, THAT THE FOREGOING PROVISION SHALL NOT LIMIT SELLER'S RIGHT
TO RECEIVE REIMBURSEMENT FOR REASONABLE ATTORNEYS' FEES PURSUANT TO SECTION 11F
OF THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, NOR WAIVE

1

--------------------------------------------------------------------------------




OR AFFECT BUYER'S INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT OR UNDER ANY OTHER
AGREEMENT EXECUTED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS
AGREEMENT, NOR WAIVE OR AFFECT SELLER'S RIGHTS UNDER SUCH INDEMNITY OBLIGATIONS
UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT, NOR WAIVE OR AFFECT BUYER'S
OBLIGATIONS TO RETURN OR PROVIDE TO SELLER DOCUMENTS, REPORTS OR OTHER
INFORMATION PROVIDED TO OR PREPARED BY OR FOR BUYER PURSUANT TO APPLICABLE
PROVISIONS OF THIS AGREEMENT, ALL OF WHICH OBLIGATIONS, INDEMNITIES AND RIGHTS
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT. THIS AMOUNT HAS BEEN AGREED
UPON, AFTER NEGOTIATION, AS THE PARTIES' GOOD FAITH ESTIMATE OF SELLER'S
DAMAGES. THE PARTIES AGREE THAT THE SUM STATED ABOVE AS LIQUIDATED DAMAGES SHALL
BE IN LIEU OF ANY OTHER DAMAGES TO WHICH SELLER MIGHT OTHERWISE BE ENTITLED BY
VIRTUE OF THIS AGREEMENT OR BY OPERATION OF LAW. UPON PAYMENT OR RELEASE OF SUCH
AMOUNT, BUYER SHALL BE RELEASED OF ANY OTHER LIABILITY TO SELLER HEREUNDER,
EXCEPT AS TO THOSE OBLIGATIONS, AGREEMENTS, AND INDEMNITIES WHICH EXPRESSLY
SURVIVE THE TERMINATION OF THIS AGREEMENT, AS PROVIDED IN THIS SECTION OR
ELSEWHERE IN THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN CONJUNCTION WITH
THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT. THE PAYMENT OF SUCH AMOUNT
AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE
MEANING OF APPLICABLE LAW, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER. SELLER HEREBY WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
3389.
______________            ______________
Seller's Initials            Buyer's Initials
Seller and Buyer shall notify Title Company of the foregoing amendment and
restatement of Section 3.C.(1) of the Original Agreement and agree that all
references in the Deposit Escrow Agreement to the “Purchase Agreement” shall
mean the Purchase Agreement as amended by this Amendment.


3. Amended Agreement Expenses. Within ten (10) days after written demand, Seller
shall pay to Buyer a sum equal to the legal fees and expenses reasonably
incurred by Buyer in the negotiation and execution of the Amended Agreement.
Buyer's demand will be accompanied by reasonable supporting documentation of
such fees and expenses, which may consist of a letter from Buyer's legal counsel
identifying the attorneys performing services, the time associated with the
services and the rates charged for the services. Seller's obligations under this
Section 3 shall survive the Closing or termination of the Purchase Agreement,
but this Section 3 shall not apply if the Purchase Agreement is amended and
superseded by the Amended Agreement.


4. Scrivener's Error. On the face page and page 1 of the Original Agreement,
Seller is referred to erroneously as “VII PACIFIC SHORES INVESTORS, L.L.C., a
Delaware limited liability company.” Both references are hereby corrected to
read: “VII PACIFIC SHORES INVESTORS, L.L.C., a Delaware limited liability
company.”


5. Ratifications. Except as expressly provided in this Amendment, in all other
respects the Purchase Agreement is unmodified and remains in full force and
effect and is hereby ratified by the parties, and the provisions of this
Amendment shall govern and control over any contrary or inconsistent provisions
of the Purchase Agreement.


6. Governing Law. This Amendment and the obligations arising hereunder shall be
governed by and construed in accordance with the State of California, without
giving effect to the principles of conflicts of law.


7. Successors and Assigns. Subject to Section 11.D. of the Purchase Agreement,
this Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


8. Miscellaneous. This Amendment represents the entire agreement between the
parties hereto with respect to the subject

2

--------------------------------------------------------------------------------




hereof and supersedes all prior negotiations, either written or oral, including
but not limited to any letters of intent. This Amendment is incorporated into
and made a part of the Purchase Agreement, and any and all references to the
Purchase Agreement hereafter shall include this Amendment. The Recitals set
forth in the preamble to this Amendment are incorporated herein by reference and
made a part of this Amendment.


9. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument.




[The remainder of this page is intentionally left blank; the signature pages
follow.]
    

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


SELLER:


VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole member
By:    VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company,
its sole
member
By:    Pacific Shores Investors, LLC, a Delaware limited liability company, its
sole member
By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:    VII Pac Shores Holdings, L.L.C., a
Delaware limited liability company,
its sole member
By: /s/ Rick Spinelli_____________
Name: Rick Spinelli
Title: SVP

4

--------------------------------------------------------------------------------




BUYER:
INFORMATICA CORPORATION, a Delaware corporation
By: /s/ Dick Madden            
Name: Dick Madden
Title: VP, Real Estate







5

--------------------------------------------------------------------------------




    
THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT
This THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of December 16, 2011, by and between VII PAC SHORES INVESTORS, L.L.C., a
Delaware limited liability company (“Seller”), and INFORMATICA CORPORATION, a
Delaware corporation (“Buyer”).
RECITALS:
WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement dated as of November 17, 2011 (the “Original Agreement”) relating to
those certain real properties known by the street addresses of 2000 and 2100
Seaport Boulevard, in the City of Redwood City, County of San Mateo, State of
California as more particularly described therein, whereby Seller agreed to
sell, assign and convey, and Buyer agreed to purchase, the Property (as such
term is defined in the Original Agreement) upon the terms and conditions set
forth in the Purchase Agreement; and
WHEREAS, Seller and Buyer have entered into that certain First Amendment to
Purchase and Sale Agreement dated as of December 2, 2011 (the “First
Amendment”), and that certain Second Amendment to Purchase and Sale Agreement
dated as of December 12, 2011 (the “Second Amendment”) (with the Original
Agreement as amended by the First Amendment and the Second Amendment being
referred to herein as the “Purchase Agreement”); and
WHEREAS, Seller and Buyer have entered into an Amended and Restated Purchase and
Sale Agreement dated as of December 12, 2011 (as the same may be amended or
restated from time to time, the “Amended Agreement”) that will amend and
supersede the Purchase Agreement only if certain contingencies in the Amended
Agreement are satisfied; and
WHEREAS, Buyer and Seller desire to amend the Purchase Agreement as more
particularly set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confirmed by the parties, and in further consideration of
the mutual covenants contained herein, the parties hereto agree as follows:
1.    Defined Terms. All capitalized terms used herein and not otherwise defined
herein shall have the same meaning ascribed to them in the Purchase Agreement.
2.    Outside Closing Date. The Outside Closing Date (as such term is defined in
Section 3.B. of the Purchase Agreement) is hereby extended to December 23, 2011.
3.    Damages. The reference in Section 3.C(3) of the Purchase Agreement to
“THREE MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($3,500,000)” is hereby
amended to “FOUR MILLION SIX HUNDRED TWENTY-SIX THOUSAND THREE HUNDRED THREE AND
75/100 DOLLARS ($4,626,303.75)”.
4.    Ratifications. Except as expressly provided in this Amendment, in all
other respects the Purchase Agreement is unmodified and remains in full force
and effect and is hereby ratified by the parties, and the provisions of this
Amendment shall govern and control over any contrary or inconsistent provisions
of the Purchase Agreement.

1

--------------------------------------------------------------------------------




5.    Governing Law. This Amendment and the obligations arising hereunder shall
be governed by and construed in accordance with the State of California, without
giving effect to the principles of conflicts of law.
6.    Successors and Assigns. Subject to Section 11.D. of the Purchase
Agreement, this Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
7.    Miscellaneous. This Amendment represents the entire agreement between the
parties hereto with respect to the subject hereof and supersedes all prior
negotiations, either written or oral, including but not limited to any letters
of intent. This Amendment is incorporated into and made a part of the Purchase
Agreement, and any and all references to the Purchase Agreement hereafter shall
include this Amendment. The Recitals set forth in the preamble to this Amendment
are incorporated herein by reference and made a part of this Amendment.
8.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.


[The remainder of this page is intentionally left blank; the signature pages
follow.]
 




    

2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
SELLER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:
VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company, its
sole member

By:
VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company, its sole
member

By:
Pacific Shores Investors, LLC, a Delaware limited liability company, its sole
member

By:
Pacific Shores Mezzanine, LLC, a Delaware limited liability company, its sole
member

By:
Pacific Shores Junior Mezz, LLC, a Delaware limited liability company, its sole
member

By:
Pacific Shores Junior Mezz Managers, LLC, a Delaware limited liability company,
its sole member

By:
Pacific Shores Development, LLC, a Delaware limited liability company, its sole
member

By:
VII Pac Shores Holdings, L.L.C., a Delaware limited liability company, its sole
member

By: /s/ Rick Spinelli    
Name: Rick Spinelli
Title: Authorized Representative
 






    

3

--------------------------------------------------------------------------------




BUYER:
INFORMATICA CORPORATION, a Delaware corporation


By: /s/ Ed White    
Name: Ed White
Title: Associate General Counsel







4

--------------------------------------------------------------------------------






    
FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT


This FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of December 23, 2011, by and between VII PAC SHORES INVESTORS, L.L.C., a
Delaware limited liability company (“Seller”), and INFORMATICA CORPORATION, a
Delaware corporation (“Buyer”).


RECITALS:


WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement dated as of November 17, 2011 (the “Original Agreement”) relating to
those certain real properties known by the street addresses of 2000 and 2100
Seaport Boulevard, in the City of Redwood City, County of San Mateo, State of
California as more particularly described therein, whereby Seller agreed to
sell, assign and convey, and Buyer agreed to purchase, the Property (as such
term is defined in the Original Agreement) upon the terms and conditions set
forth in the Purchase Agreement; and


WHEREAS, Seller and Buyer have entered into that certain First Amendment to
Purchase and Sale Agreement dated as of December 2, 2011 (the “First
Amendment”), that certain Second Amendment to Purchase and Sale Agreement dated
as of December 12, 2011 (the “Second Amendment”), and that certain Third
Amendment to Purchase and Sale Agreement dated as of December 16, 2011 (the
“Third Amendment”) (with the Original Agreement as amended by the First
Amendment, Second Amendment and the Third Amendment being referred to herein as
the “Purchase Agreement”); and


WHEREAS, Seller and Buyer have entered into an Amended and Restated Purchase and
Sale Agreement dated as of December 12, 2011 (as the same has been amended, and
may be amended or restated from time to time, the “Amended Agreement”) that will
amend and supersede the Purchase Agreement only if certain contingencies in the
Amended Agreement are satisfied; and
    
WHEREAS, Buyer and Seller desire to amend the Purchase Agreement as more
particularly set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confirmed by the parties, and in further consideration of
the mutual covenants contained herein, the parties hereto agree as follows:


1. Defined Terms. All capitalized terms used herein and not otherwise defined
herein shall have the same meaning ascribed to them in the Purchase Agreement.


2. Outside Closing Date. The Outside Closing Date (as such term is defined in
Section 3.B. of the Purchase Agreement) is hereby extended to January 17, 2012.


3. Purchase Price. Section 2.A. of the Purchase Agreement is hereby deleted in
its entirety and replaced as follows:
“A.    The purchase price for the Property shall be One Hundred Fifty-Three
Million Two Hundred Ten Thousand One Hundred Twenty Five and No/100 United
States Dollars ($153,210,125.00) (the “Purchase Price”), plus or minus
prorations and other adjustments as provided herein.”


    

1

--------------------------------------------------------------------------------




4. Ratifications. Except as expressly provided in this Amendment, in all other
respects the Purchase Agreement is unmodified and remains in full force and
effect and is hereby ratified by the parties, and the provisions of this
Amendment shall govern and control over any contrary or inconsistent provisions
of the Purchase Agreement.


5. Governing Law. This Amendment and the obligations arising hereunder shall be
governed by and construed in accordance with the State of California, without
giving effect to the principles of conflicts of law.


6. Successors and Assigns. Subject to Section 11.D. of the Purchase Agreement,
this Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


7. Miscellaneous. This Amendment represents the entire agreement between the
parties hereto with respect to the subject hereof and supersedes all prior
negotiations, either written or oral, including but not limited to any letters
of intent. This Amendment is incorporated into and made a part of the Purchase
Agreement, and any and all references to the Purchase Agreement hereafter shall
include this Amendment. The Recitals set forth in the preamble to this Amendment
are incorporated herein by reference and made a part of this Amendment.


8. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall constitute
one and the same instrument.




[The remainder of this page is intentionally left blank; the signature pages
follow.]
    

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


SELLER:


VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:    VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company,
its sole member
By:    VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company,
its sole
member
By:    Pacific Shores Investors, LLC, a Delaware limited liability company, its
sole member
By:    Pacific Shores Mezzanine, LLC, a Delaware limited liability
company, its sole member
By:    Pacific Shores Junior Mezz, LLC, a Delaware limited
liability company, its sole member
By:    Pacific Shores Junior Mezz Managers, LLC, a
Delaware limited liability company, its sole
member
By:    Pacific Shores Development, LLC, a
Delaware limited liability company,
its sole member
By:    VII Pac Shores Holdings, L.L.C., a
Delaware limited liability company,
its sole member
By:/s/ Richard Spinelli__________
Name: Richard Spinelli
Title: Authorized Representative

3

--------------------------------------------------------------------------------




BUYER:
INFORMATICA CORPORATION, a Delaware corporation
By: /s/ Dick Madden            
Name: Dick Madden
Title: VP, RE





4

--------------------------------------------------------------------------------




    
FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT
This FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of January 17, 2012, by and between VII PAC SHORES INVESTORS, L.L.C., a
Delaware limited liability company (“Seller”), and INFORMATICA CORPORATION, a
Delaware corporation (“Buyer”).
RECITALS:
WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement dated as of November 17, 2011 (the “Original Agreement”) relating to
those certain real properties known by the street addresses of 2000 and 2100
Seaport Boulevard, in the City of Redwood City, County of San Mateo, State of
California as more particularly described therein, whereby Seller agreed to
sell, assign and convey, and Buyer agreed to purchase, the Property (as such
term is defined in the Original Agreement) upon the terms and conditions set
forth in the Purchase Agreement; and
WHEREAS, Seller and Buyer have entered into that certain First Amendment to
Purchase and Sale Agreement dated as of December 2, 2011 (the “First
Amendment”), that certain Second Amendment to Purchase and Sale Agreement dated
as of December 12, 2011 (the “Second Amendment”), that certain Third Amendment
to Purchase and Sale Agreement dated as of December 16, 2011 (the “Third
Amendment”), and that certain Fourth Amendment to Purchase and Sale Agreement
dated as of December 23, 2011 (the “Fourth Amendment”) (with the Original
Agreement as amended by the First Amendment, Second Amendment, Third Amendment
and the Fourth Amendment being referred to herein as the “Purchase Agreement”);
and
WHEREAS, Seller and Buyer have entered into an Amended and Restated Purchase and
Sale Agreement dated as of December 12, 2011 (as the same has been amended, and
may be amended or restated from time to time, the “Amended Agreement”) that will
amend and supersede the Purchase Agreement only if certain contingencies in the
Amended Agreement are satisfied; and
WHEREAS, Buyer and Seller desire to amend the Purchase Agreement as more
particularly set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confirmed by the parties, and in further consideration of
the mutual covenants contained herein, the parties hereto agree as follows:
1.    Defined Terms. All capitalized terms used herein and not otherwise defined
herein shall have the same meaning ascribed to them in the Purchase Agreement.
2.    Outside Closing Date. The Outside Closing Date (as such term is defined in
Section 3.B. of the Purchase Agreement) is hereby extended to March 30, 2012.

1

--------------------------------------------------------------------------------




3.     Seller Delay. The following is hereby added to the Purchase Agreement as
Section 3.D.:
“D.    Seller Delay. As contemplated in Section 3B, if Seller does not commit in
writing to set the Closing Date on a date that is on or prior to February 15,
2012, then the Purchase Price shall be reduced by One Million and 00/100 Dollars
($1,000,000.00). In addition, if Seller does not commit in writing to set the
Closing Date on a date that is on or prior to February 29, 2012, then the
Purchase Price shall be reduced by an additional One Million and 00/100 Dollars
($1,000,000.00). In addition, if Seller does not commit in writing to set the
Closing Date on a date that is on or prior to March 15, 2012, then the Purchase
Price shall be reduced by an additional One Million and 00/100 Dollars
($1,000,000.00). For the avoidance of doubt, the maximum reduction under this
Section 3D shall be Three Million and 00/100 Dollars ($3,000,000.00).”
4.    Cost Reimbursement. The reference in Paragraph 4 of the Fourth Amendment
to “January 17, 2012” is hereby amended to “March 30, 2012.”
5.    Recorded Memorandum. Notwithstanding anything in Section 11.0. of the
Purchase Agreement to the contrary, upon Buyer's request, each of Buyer and
Seller shall execute and deliver a memorandum of the Purchase Agreement in the
form attached hereto as Exhibit A which Buyer shall have the right to
subsequently record.
6.    Damages. The last sentence of Section 3.C(3) of the Purchase Agreement is
hereby amended by deleting the phrase “, NOT TO EXCEED IN THE AGGREGATE FOUR
MILLION SIX HUNDRED TWENTY-SIX THOUSAND THREE HUNDRED THREE AND 75/100 DOLLARS
($4,626,303.75)” and adding the following at the end of the sentence:
“; PROVIDED, HOWEVER, IN NO EVENT SHALL SELLER BE LIABLE FOR ANY INCIDENTAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES, OR FOR LOST
PROFITS, UNREALIZED EXPECTATIONS OR OTHER SIMILAR CLAIMS.”
7.    Deletion of Section 11.S. Section 11.S of the Purchase Agreement is hereby
deleted in its entirety and of no further force or effect.
8.    Ratifications. Except as expressly provided in this Amendment, in all
other respects the Purchase Agreement is unmodified and remains in full force
and effect and is hereby ratified by the parties, and the provisions of this
Amendment shall govern and control over any contrary or inconsistent provisions
of the Purchase Agreement.
9.    Governing Law. This Amendment and the obligations arising hereunder shall
be governed by and construed in accordance with the State of California, without
giving effect to the principles of conflicts of law.
10.    Successors and Assigns. Subject to Section 11.D. of the Purchase
Agreement, this Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
11.    Miscellaneous. This Amendment represents the entire agreement between the
parties hereto with respect to the subject hereof and supersedes all prior
negotiations, either written or oral, including but not limited to any letters
of intent. This Amendment is incorporated into and made a part of the Purchase
Agreement, and any and all references to the Purchase Agreement hereafter shall
include this Amendment. The Recitals set forth in the preamble to this Amendment
are incorporated herein by reference and made a part of this Amendment.
12.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which, taken together, shall
constitute one and the same instrument.
[The remainder of this page is intentionally left blank; the signature pages
follow.]
 




    

2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
SELLER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:
VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company, its
sole member

By:
VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company, its sole
member

By:
Pacific Shores Investors, LLC, a Delaware limited liability company, its sole
member

By:
Pacific Shores Mezzanine, LLC, a Delaware limited liability company, its sole
member

By:
Pacific Shores Junior Mezz, LLC, a Delaware limited liability company, its sole
member

By:
Pacific Shores Junior Mezz Managers, LLC, a Delaware limited liability company,
its sole member

By:
Pacific Shores Development, LLC, a Delaware limited liability company, its sole
member

By:
VII Pac Shores Holdings, L.L.C., a Delaware limited liability company, its sole
member

By: /s/ Richard Spinelli    
Name: Richard Spinelli
Title: Authorized Representative




    



3

--------------------------------------------------------------------------------




BUYER:
INFORMATICA CORPORATION, a Delaware corporation


By:/s/ Dick Madden    
Name: Dick Madden
Title: VP, RE






    

4

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF MEMORANDUM OF PURCHASE AGREEMENT

5

--------------------------------------------------------------------------------








    
RECORDING REQUESTED AND WHEN RECORDED RETURN TO:
Reed Smith LLP
101 Second Street
Suite 2100
San Francisco, CA 94105
Attn: Charles H. Seaman
 

SPACE ABOVE THIS LINE FOR RECORDER'S USE ONLY
MEMORANDUM OF PURCHASE AND SALE AGREEMENT
THIS MEMORANDUM OF PURCHASE AND SALE AGREEMENT (“Memorandum”) is made as of
January __, 2012, by and between VII PAC SHORES INVESTORS, L.L.C., a Delaware
limited liability company (“Seller”), and INFORMATICA CORPORATION, a Delaware
corporation (“Buyer”).
Buyer and Seller are parties to that certain Purchase and Sale Agreement dated
as of November 17, 2011 (“Original Agreement”), as amended by that certain First
Amendment to Purchase Agreement dated December 2, 2011 (“First Amendment”), that
certain Second Amendment to Purchase Agreement dated December 12, 2011 (“Second
Amendment”), that certain Third Amendment to Purchase Agreement dated December
16, 2011 (“Third Amendment”), that certain Fourth Amendment to Purchase
Agreement dated December 23, 2011 (“Fourth Amendment”), and that certain Fifth
Amendment to Purchase Agreement dated January 17, 2012 (“Fifth Amendment”). The
Original Agreement as amended by the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment and Fifth Amendment is collectively, the Purchase
Agreement.
Pursuant to the Purchase Agreement, Seller has agreed to sell and convey to
Buyer and Buyer has agreed to purchase and acquire from Seller, those certain
real properties commonly known and addressed as 2000 and 2100 Seaport Boulevard,
in the City of Redwood City, County of San Mateo, State of California, as more
particularly described on Exhibit A attached hereto (the “Property”).
The parties have executed and recorded this Memorandum for the purpose of
imparting notice to all third parties of the Purchase Agreement and Buyer's
rights thereunder.
This Memorandum shall bind and inure to the benefit of the parties and their
respective heirs, successors, and permitted assigns. This Memorandum is governed
by California law. This Memorandum may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
[Remainder of page intentionally blank]




    

6

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Memorandum as of the date
first written above.
SELLER:
VII PAC SHORES INVESTORS, L.L.C., a Delaware limited liability company
By:
VII Pac Shores Junior Mezz, L.L.C., a Delaware limited liability company, its
sole member

By:
VII Pac Shores Mezzanine, L.L.C., a Delaware limited liability company, its sole
member

By:
Pacific Shores Investors, LLC, a Delaware limited liability company, its sole
member

By:
Pacific Shores Mezzanine, LLC, a Delaware limited liability company, its sole
member

By:
Pacific Shores Junior Mezz, LLC, a Delaware limited liability company, its sole
member

By:
Pacific Shores Junior Mezz Managers, LLC, a Delaware limited liability company,
its sole member

By:
Pacific Shores Development, LLC, a Delaware limited liability company, its sole
member

By:
VII Pac Shores Holdings, L.L.C., a Delaware limited liability company, its sole
member

By: _____________________________    
Name:
Title:
BUYER:
INFORMATICA CORPORATION, a Delaware corporation


By: __________________________    
Name:
Title:

7

--------------------------------------------------------------------------------




State of California
County of ___________
On __________, 20_ before me, _________________________, personally appeared
_____________________, who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _________________________ (Seal)




State of California
County of ___________
On __________, 20_ before me, _________________________, personally appeared
_____________________, who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _________________________ (Seal)



8

--------------------------------------------------------------------------------








    


Exhibit A to Memorandum of Purchase and Sale Agreement
Legal Description
Real property in the City of Redwood City, County of San Mateo, State of
California, described as follows:
PARCEL I:
LOTS 1, 2, 1P AND 2P, ALL AS SHOWN ON THE MAP OF PACIFIC SHORES CENTER FILED
JULY 21, 2000, MAP BOOK 130, PAGES 66 THROUGH 74, INCLUSIVE, SAN MATEO COUNTY
RECORDS.
EXCEPTING THEREFROM THOSE MINERAL RIGHTS, WITHOUT RIGHTS OF SURFACE ENTRY,
RESERVED IN THE CORPORATION GRANT DEED RECORDED DECEMBER 28, 1992 AS DOCUMENT
NO. 92215298, OFFICIAL RECORDS.
TOGETHER WITH THOSE RIGHTS CONTAINED IN THAT CERTAIN AGREEMENT OF COVENANTS
RUNNING WITH LAND RECORDED MARCH 27, 1998 AS RECORDER'S NUMBER 98-042844,
OFFICIAL RECORDS OF SAN MATEO COUNTY.
PARCEL II:
NON-EXCLUSIVE EASEMENTS FOR: (i) EMERGENCY ACCESS, (ii) INSTALLATION,
MAINTENANCE, RELOCATION, REMOVAL, REPAIR AND USE OF UNDERGROUND UTILITIES (AND
ACCESS FOR SUCH PURPOSES), (iii) GRADING, DEVELOPMENT AND CONSTRUCTION, AND (iv)
TEMPORARY EASEMENTS FOR INGRESS AND EGRESS AS RESERVED BY PACIFIC SHORES CENTER
LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP, IN THAT CERTAIN QUITCLAIM
DEED (ROAD ACCESS AREA) TO THE CITY OF REDWOOD CITY, A MUNICIPAL CORPORATION,
ACTING BY AND THROUGH ITS BOARD OF PORT COMMISSIONERS RECORDED MARCH 27, 1998,
INSTRUMENT NO. 98042841, SAN MATEO COUNTY RECORDS OVER THE FOLLOWING DESCRIBED
PROPERTY:
BEGINNING AT THE NORTHWESTERLY CORNER OF LOT 11 AS SHOWN ON THAT CERTAIN MAP
ENTITLED “MAP OF CERTAIN LANDS BELONGING TO REDWOOD CITY HARBOR COMPANY”, WHICH
MAP WAS FILED FOR RECORD SEPTEMBER 23, 1921 IN VOLUME 10 OF MAPS AT PAGES 45 AND
46, RECORDS OF SAN MATEO COUNTY, STATE OF CALIFORNIA; THENCE SOUTHEASTERLY ALONG
THE NORTHERLY LINE OF SAID LOT 11 SOUTH 68° 42' 00” EAST 8.50 FEET TO THE
EASTERLY LINE OF PARCEL 4, WHICH PARCEL WAS CONVEYED TO THE SOUTHERN PACIFIC
RAILROAD COMPANY BY LESLIE SALT COMPANY BY DEED RECORDED MAY 8, 1924 IN BOOK 117
OF OFFICIAL RECORDS OF SAN MATEO COUNTY AT PAGE 62, SAID POINT BEING THE TRUE
POINT OF BEGINNING OF THIS DESCRIPTION; THENCE NORTHERLY ALONG SAID EASTERLY
LINE OF THE LANDS OF SOUTHERN PACIFIC RAILROAD COMPANY, NORTH 20° 44' 00” EAST
343.32 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A
RADIUS OF 1901.36 FEET THROUGH A CENTRAL ANGLE OF 24° 00' 00” FOR AN ARC LENGTH
OF 796.44 FEET TO A POINT OF COMPOUND CURVATURE; THENCE ALONG THE ARC OF A
TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 657.56 FEET THROUGH A 'CENTRAL
ANGLE OF 29° 01' 50” FOR AN ARC LENGTH OF 333.17 FEET TO THE SOUTHWESTERLY
CORNER OF THAT CERTAIN REAL PROPERTY GRANTED TO PACIFIC SHORES CENTER LIMITED
PARTNERSHIP BY SOUTHERN PACIFIC TRANSPORTATION COMPANY BY DOCUMENT NUMBER
92215298, WHICH DOCUMENT WAS FILED FOR RECORD DECEMBER 29, 1992 IN THE RECORDS
OF SAN MATEO COUNTY, STATE OF CALIFORNIA; THENCE ALONG THE ARC OF A NON-TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 541.50 FEET FROM A RADIAL BEARING OF SOUTH
35° 39' 16” EAST THROUGH A CENTRAL ANGLE OF 10° 44' 14” FOR AN ARC LENGTH OF
101.48 FEET TO THE NORTHERLY LINE OF THE LANDS OF SOUTHERN PACIFIC
TRANSPORTATION COMPANY; THENCE ALONG THE ARC OF A NON-TANGENT CURVE TO THE RIGHT
HAVING A RADIUS OF 706.06 FEET FROM A RADIAL BEARING OF NORTH 08° 44' 59” WEST
THROUGH A CENTRAL ANGLE OF 01° 05' 10” FOR AN ARC LENGTH OF 13.38 FEET TO THE
EASTERLY LINE OF PARCEL B AS SHOWN ON THAT CERTAIN PARCEL MAP RECORDED IN VOLUME
27 OF PARCEL MAPS AT PAGE 43. RECORDS OF SAN MATEO COUNTY STATE OF CALIFORNIA;
THENCE NORTHERLY ALONG SAID EASTERLY LINE, NON-TANGENT TO LAST SAID CURVE, NORTH
23° 45' 30” EAST 617.64 FEET; THENCE LEAVING SAID EASTERLY LINE, ALONG THE ARC
OF A NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 60.50 FEET FROM A RADIAL
BEARING OF NORTH 52° 56' 35” EAST THROUGH A CENTRAL ANGLE OF 60° 48' 55” FOR

9

--------------------------------------------------------------------------------




AN ARC LENGTH OF 64.22 FEET; THENCE TANGENT TO LAST SAID CURVE SOUTH 23° 45' 30”
WEST 290.88 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A
RADIUS OF 124.00 FEET THROUGH A CENTRAL ANGLE OF 24° 36' 22” FOR AN ARC LENGTH
OF 53.25 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE RIGHT HAVING A RADIUS OF 126.00 FEET THROUGH A CENTRAL ANGLE OF 24°
36' 22” FOR AN ARC LENGTH OF 54.11 FEET; THENCE TANGENT TO LAST SAID CURVE SOUTH
23° 45' 30” WEST 51.48 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE
RIGHT HAVING A RADIUS OF 377.00 FEET THROUGH A CENTRAL ANGLE OF 46° 30' 17” FOR
AN ARC LENGTH OF 306.00 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE
ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 627.50 FEET THROUGH A
CENTRAL ANGLE OF 26° 19' 41” FOR AN ARC LENGTH OF 288.34 FEET TO A POINT OF
REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A
RADIUS OF 1027.00 FEET THROUGH A CENTRAL ANGLE OF 00° 11' 52” FOR AN ARC LENGTH
OF 3.54 FEET TO A POINT OF REVERSE CURVATURE; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 1868.50 FEET THROUGH A CENTRAL ANGLE OF 10°
19' 47” FOR AN ARC LENGTH OF 336.87 FEET; THENCE TANGENT TO LAST SAID CURVE
SOUTH 33° 48' 11” WEST 89.89 FEET; THENCE ALONG THE ARC OF A TANGENT CURVE TO
THE LEFT HAVING A RADIUS OF 973.00 FEET THROUGH A CENTRAL ANGLE OF 05° 43' 55”
FOR AN ARC LENGTH OF 97.34 FEET TO A POINT OF COMPOUND CURVATURE; THENCE ALONG
THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 1873.00 FEET THROUGH A
CENTRAL ANGLE OF 04° 19' 52” FOR AN ARC LENGTH OF 141.58 FEET; THENCE
NON-TANGENT TO LAST SAID CURVE SOUTH 23° 07' 38” WEST 99.16 FEET; THENCE SOUTH
20° 44' 00” WEST 342.75 FEET; THENCE NORTH 68° 42' 00” WEST 26.80 FEET TO THE
TRUE POINT OF BEGINNING.
PARCEL III:
NON-EXCLUSIVE EASEMENT FOR STORM WATER RETENTION, OUT FLOW AND DISCHARGE AS
CREATED BY RECIPROCAL DITCH EASEMENT AGREEMENT BY AND BETWEEN CARGILL, INC.,
SUCCESSOR IN INTEREST TO LESLIE SALT COMPANY AND PACIFIC SHORES CENTER LIMITED
PARTNERSHIP, RECORDED APRIL 29, 1999, AS INSTRUMENT NO. 99076174, IN, OVER,
UNDER AND UPON THE FOLLOWING DESCRIBED PARCEL;
BEGINNING AT A POINT THAT IS SOUTH 68° 42' 00” EAST 8.50 FEET FROM THE
NORTHWESTERLY CORNER OF LOT 11 AS SHOWN ON THAT CERTAIN MAP ENTITLED “MAP OF
CERTAIN LANDS BELONGING TO REDWOOD CITY HARBOR COMPANY”, WHICH MAP WAS FILED FOR
RECORD SEPTEMBER 23, 1921, IN VOLUME 10 OF MAPS AT PAGES 45 AND 46, RECORDS OF
SAN MATEO COUNTY, STATE OF CALIFORNIA; SAID POINT BEING ON THE EASTERLY LINE OF
PARCEL 4, WHICH PARCEL WAS CONVEYED TO THE SOUTHERN PACIFIC RAILROAD COMPANY BY
LESLIE SALT COMPANY, ET AL, BY DEED RECORDED IN BOOK 117 OF OFFICIAL RECORDS OF
SAN MATEO COUNTY AT PAGE 62; THENCE SOUTHEASTERLY ALONG THE NORTHEASTERLY LINE
OF LOT 11 SOUTH 68° 42' 00” EAST 107.37 FEET TO THE TRUE POINT OF BEGINNING OF
THIS DESCRIPTION; THENCE LEAVING SAID NORTHERLY LINE ALONG THE ARC OF A
NON-TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 45.00 FEET, THE CENTER OF
WHICH BEARS SOUTH 34° 57' 07” EAST THROUGH A CENTRAL ANGLE OF 56° 15' 04” FOR AN
ARC LENGTH 44.18 FEET; THENCE SOUTH 68° 42' 00” EAST 1406.73 FEET; THENCE ALONG
THE ARC OF A TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 225.00 FEET THROUGH A
CENTRAL ANGLE OF 47° 25' 17” FOR AN ARC LENGTH OF 186.22 FEET; THENCE NORTH 63°
52' 43” EAST 385.42 FEET; THENCE NORTH 64° 40' 37” EAST 287.13 FEET; THENCE
ALONG THE ARC OF A NON-TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 538.71 FEET,
THE CENTER OF WHICH BEARS NORTH 25° 47' 00” WEST THROUGH A CENTRAL ANGLE OF 103°
10' 08” FOR AN ARC LENGTH OF 970.02 FEET TO A POINT OF REVERSE CURVATURE; THENCE
ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 120.00 FEET
THROUGH A CENTRAL ANGLE OF 95° 50' 08” FOR AN ARC LENGTH OF 200.72 FEET; THENCE
NORTH 56° 53' 00” EAST 1027.23 FEET; THENCE SOUTH 87° 51' 59” EAST 55.44 FEET;
THENCE SOUTH 56° 53' 00” WEST 1064.47 FEET; THENCE ALONG THE ARC OF A TANGENT
CURVE TO THE LEFT HAVING A RADIUS OF 88.00 FEET THROUGH A CENTRAL ANGLE OF 95°
45' 55” FOR AN ARC LENGTH OF 147.08 FEET TO A POINT OF REVERSE CURVATURE; THENCE
ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 578.71 FEET
THROUGH A CENTRAL ANGLE OF 103° 05' 55” FOR AN ARC LENGTH OF 1041.34 FEET;
THENCE SOUTH 63° 28' 11” WEST 145.03 FEET; THENCE SOUTH 64° 35' 02” WEST 274.63
FEET; THENCE SOUTH 65° 04' 07” WEST 182.93 FEET; THENCE ALONG THE ARC OF A
TANGENT CURVE TO THE LEFT HAVING A RADIUS OF 150.00 FEET THROUGH A CENTRAL ANGLE
OF 45° 14' 28” FOR AN ARC LENGTH OF 118.44 FEET TO A POINT OF REVERSE CURVATURE;
THENCE ALONG THE ARC OF A TANGENT CURVE TO THE RIGHT HAVING A RADIUS OF 35.00
FEET THROUGH A CENTRAL ANGLE OF 91° 28' 21” FOR AN LENGTH OF 55.88 FEET; THENCE
NORTH 68° 42' 00” WEST 1607.30 FEET TO THE SOUTHEASTERLY LINE OF THAT CERTAIN
REAL PROPERTY GRANTED TO THE CITY OF REDWOOD CITY BY PACIFIC GAS & ELECTRIC
COMPANY BY GRANT DEED RECORDED AT RECORDERS NUMBER 88151742, SAN MATEO COUNTY
RECORDS; THENCE NORTHEASTERLY ALONG SAID SOUTHEASTERLY LINE NORTH 20° 46' 30”
EAST 4.43 FEET; THENCE NORTH 24° 25' 30” EAST 20.60

10

--------------------------------------------------------------------------------




FEET TO THE NORTHEASTERLY LINE OF LOT 11 AS HEREINABOVE DESCRIBED; THENCE
NORTHWESTERLY ALONG SAID NORTHEASTERLY LINE OF LOT 11 NORTH 68° 42' 00” WEST
2.07 FEET TO THE TRUE POINT OF BEGINNING.
EXCEPT THEREFROM ANY PORTION THEREOF LYING WITHIN THE PARCEL I ABOVE.
PARCEL IV:
NON-EXCLUSIVE EASEMENTS AS CREATED BY DECLARATION OF COVENANTS, CONDITIONS,
RESTRICTIONS, EASEMENTS AND CHARGES FOR COMMERCIAL PLANNED DEVELOPMENT BY
PACIFIC SHORES DEVELOPMENT, LLC, RECORDED JULY 21, 2000 AS INSTRUMENT NO.
2000-089122, AS AMENDED BY AMENDMENT RECORDED DECEMBER 7, 2006 AS INSTRUMENT NO.
2006-185322.
APN: 054-330-170-9 JPN: 130-066-000-01T Affects: Lot 1
APN: 054-330-180-8 JPN: 130-066-000-01PT Affects: Lot 1P
APN: 054-330-190-7 JPN: 130-066-000-02T Affects: Lot 2
APN: 054-330-200-4 JPN: 130-066-000-02PT Affects: Lot 2P





11